Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 1 of 190 Page ID
                                  #:4036




                        EXHIBIT A
                    Declaration of
                  Amanda Thompson




                                                                   Exhibit B to Defendants'
                                                             Motion for Summary Judgment
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 2 of 190 Page ID
                                  #:4037
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 3 of 190 Page ID
                                  #:4038
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 4 of 190 Page ID
                                  #:4039
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 5 of 190 Page ID
                                  #:4040
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 6 of 190 Page ID
                                  #:4041
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 7 of 190 Page ID
                                  #:4042
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 8 of 190 Page ID
                                  #:4043




                     EXHIBIT A-1
          Orientation Class Schedule




                                                                 Exhibit A-1 to Defendants'
                                                             Motion for Summary Judgment
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 9 of 190 Page ID
                                  #:4044




                                                                    USX_GEN000013
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 10 of 190 Page ID
                                   #:4045




                                                                     USX_GEN000014
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 11 of 190 Page ID
                                   #:4046




                      EXHIBIT A-2
                 Cargo Security Policy




                                                                  Exhibit A-2 to Defendants'
                                                              Motion for Summary Judgment
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 12 of 190 Page ID
                                   #:4047




                               CONFIDENTIAL                             USXA601954
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 13 of 190 Page ID
                                   #:4048




                      EXHIBIT A-3
           Logbook Introduction Sheet




                                                                  Exhibit A-3 to Defendants'
                                                              Motion for Summary Judgment
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 14 of 190 Page ID
                                   #:4049




                                                                  =&
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 15 of 190 Page ID
                                   #:4050




                      EXHIBIT A-4
              USX’s Driver Handbook
                 (both versions)




                                                                  Exhibit A-4 to Defendants'
                                                              Motion for Summary Judgment
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 16 of 190 Page ID
                                   #:4051




                                                                        USXA000577
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 17 of 190 Page ID
                                   #:4052




                              Important Notes

            The policies outlined in this manual should be regarded as
            guidelines only, and will be subject to change from time to time. U.S.
            Xpress retains the right to make decisions involving employment
            as needed. At all times U.S. Xpress reserves the right to make final
            decisions concerning the interpretation and application of these
            policies and procedures and to change or discontinue them at any
            time without notice. U.S. Xpress may adjust wages and all other
            working conditions without having to consult with the employee
            and without agreement of the employee.

            Your Fleet Manager is your supervisor. We encourage you to get
            to know your supervisor and to ask any questions that you have
            regarding our personnel policies, programs at U.S. Xpress.

            The manual also describes the current benefit plans maintained
            by U.S. Xpress. You should refer to the actual plan documents and
            summary plan descriptions (SPD’s) if you have specific questions
            regarding a benefit plan. The plan documents and SPD’s are the
            controlling documents. This manual and other plan documents are
            not contractual in nature and do not guarantee any continuation of
            benefits.

            This manual, effective February 1, 2009, applies to all active drivers
            of U.S. Xpress and supersedes and replaces all prior manuals,
            policies, procedures and practices of the Company. Please note
            that any listing of the Company name, U.S. Xpress, is a specific
            reference to U.S. Xpress unless otherwise indicated.

            U.S. Xpress abides by employment at will, which permits U.S.
            Xpress or the employee to terminate the employment relationship
            at any time, for any reason. Neither the policies contained in this
            manual, nor any other written or verbal communication is intended
            to create a contract of employment or a warranty of benefits. U.S.
            Xpress has sole discretion to add to, delete or change any policy
            contained in this manual except employment at will.




                                                                                     USXA000578
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 18 of 190 Page ID
                                   #:4053




                             Welcome to

                    U.S. XPRESS, INC.




                                                             PAGE   1




                                                                        USXA000579
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 19 of 190 Page ID
                                   #:4054




           Dear U.S. Xpress Driver:
              Welcome to U.S. Xpress! We started our Company with a
           vision of becoming a leader in the transportation industry. Since
           1986, U.S. Xpress has reshaped the landscape of transportation
           by developing revolutionary innovations in overall performance,
           technology and safety that continually deliver unmatched levels
           of customer service and the best possible quality of life for all of
           our employees.
              Our drivers and customers stand at the center of all our
           daily efforts. The combination of seeking out quality people and
           placing the best tools in their hands has allowed U.S. Xpress
           to grow from a fleet of 48 trucks to become one of the nation’s
           largest carriers. For your safety and comfort, we’ve installed on-
           board satellite communications and state-of-the-art technology
           systems on each of our vehicles. Likewise, your dedication to
           safety and customer service will play a vital role in the success
           of the strategic services we offer to our customers.
              U.S. Xpress, Inc. is a subsidiary of U.S. Xpress Enterprises,
           Inc., one of the most diverse transportation services company
           in North America. Since the Company’s founding, U.S. Xpress
           has continued to bring innovations to the long-haul and over-
           the-road truckload market. We take great pride in the fact that
           U.S. Xpress is a leading provider of expedited and time-definite
           services. U.S. Xpress has also changed with the marketplace
           by adding strong strategic service offerings, featuring regional
           and local drayage operations, Xpress Direct, Dedicated Contract




           PAGE   2




                                                                                  USXA000580
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 20 of 190 Page ID
                                   #:4055




                Carriage, and Xpedited Rail Service. In addition, U.S. Xpress
                has developed one of the largest team-operated fleets in the
                industry, providing a competitive advantage for customers
                who need just-in-time delivery. These services provide
                valuable operations that meet the needs of our drivers and our
                customers.
                   Your time is one of our Company’s most vital resources.
                Your success is directly tied to the Company’s success. You
                can trust that everyone at U.S. Xpress will work each day to
                maximize your productive time on the road. In return, we
                ask that you make that time available for work. We will also
                continue to promote the highest level of safety – seeking to set
                new standards for our industry.
                   Because of you, U.S. Xpress will continue to remain on the
                cutting edge of transportation and play a major role in the
                American supply chain.
                   It is our pleasure to welcome you to the U.S. Xpress family.
                We want to extend our best wishes for your success in the
                critical role you play in the growth and progress of U.S. Xpress.
                We are proud to have you as a member of our team!

                Sincerely,




                   Max Fuller			                      Pat Quinn
                   Co-Chairman                        Co-Chairman




                                                                              PAGE   3




                                                                                         USXA000581
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 21 of 190 Page ID
                                   #:4056




           TABLE OF CONTENTS                                   Loading/Unloading Pay..............26
                                                               Motel Reimbursement................26
           BY SECTION
           General Policies, Pay and                           Driver Advances.........................27
           Benefit Information                                 Student Advances.......................27
                                                               Driver Referral Bonuses.............27
           Section 1                                           Driver Training School-Tuition
           General Policies............................7       Payment Program.......................28
           At-Will Employment Status..........8                Deductions for Garnishments...28
           Equal Employment Opportunity......8                 Trip Envelope Procedures.........28
           Americans with Disabilities Act . ....9             Sample U.S. Xpress
           Your Appearance Matters............9                Trip Envelope..............................30
           Communication Policy.................9
           Public Relations Policy..............10             Section 3
           Anti-Harassment and                                 Benefits........................................31
           Discrimination Policy.................10            Insurance and Other Benefits...32
           Protection Against Retaliation....12                HIPPA Privacy Regulations....32-36
           Non-Aggression Policy...............12              COBRA.....................................36-37
           Fraternization and Personal                         Effective Date of Coverage.........38
           Relationships...............................12      Premium Deduction Prepays.....38
           Employee Conduct.....................13             Coverage Termination Date.......38
           Solicitation...................................15   Internal Revenue Service
           Company Position on Unions....15                    Regulations..................................39
           Confidential Information............15              Evaluating Your Benefit Needs....39
           Searches of Company Property/                       Pre-Existing Conditions..............39
           Equipment...................................16      Certificates of Credible
           Weapons Policy...........................16         Coverage......................................40
           Blogging Policy............................16       Dependent Eligibility Definition......40-41
           Smoking Policy............................17        Co-pays.........................................42
                                                               Deductibles..................................42
           Section 2                                           Mastectomy Coverage................42
           Driver Pay....................................18    Maternity and
                                                               Newborn Coverage.....................43
           Driver Pay: Frequently Asked
           Questions................................19-21      Continuing Benefits Coverage
                                                               During a Leave............................43
           Per Diem Pay Plan.......................21
                                                               Medical Leave.............................43
           Retention Pay..............................23
                                                               Family and Medical Leave Act.....44-45
           Layover Pay.................................24
                                                               Military Leave..............................46
           Detention Pay..............................25
                                                               Maternity Leave..........................46
           Breakdown Pay...........................26          Returning from Leave.................46
           Local Pay......................................26   Resignation while on Leave.......47
           Multiple Stop Pay........................26         Xpre$$avings 401(k) Plan..........47


           PAGE   4




                                                                                                                    USXA000582
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 22 of 190 Page ID
                                   #:4057




                Employee Assistance Program                           Personal Vehicles Policy............65
                (EAP)............................................47   Personal Property Policy...........65
                WorldNet Travel Assistance
                Program........................................47     Use of Detection Devices...........65
                CollegeAmerica Savings Plan....48                     Permits Policy........................66-67
                Tuition Assistance Program......48                    Dropped Trailers Policy.............67
                Human Resources Web Site....49-51                     Overweight Loads Policy...........67
                OPERATIONS,                                           Physical Standards Testing (PST)
                                                                      Policy............................................68
                SAFETY, AND                                           Alcohol Policy.............................68
                MAINTENANCE                                           Controlled Substance Policy.....69
                Policies and Information
                                                                      Alcohol and Controlled Substance
                Section 4                                             Testing..........................................70
                Driver Opportunities..................52              Pet Policy................................70-71
                Strategic Business Units (SBU’s)......53              Safety Violations.........................71
                Solo Over-the-Road.....................53             D.O.T. Requirements . ................72
                Teams...........................................53    Parking Policy.............................73
                Dedicated Contract Carriage.....53                    Flammable Devices Prohibited.....73
                Xpedited Rail Division................54              Hand Held Electronic Devices....73
                Xpress Direct...............................54        Driver Tech / Satcom Use..........73
                Driver Status................................54       Injury Management................74-75
                First Seat Driver..........................54         Three Points of Contact Policy.......76
                Team Drivers...............................54         Rider Policy............................76-78
                Finishing Trainee........................54           Seat Belts and Bunk Restraints
                Flex Fleet Program......................55            Policy............................................78
                Driver Finishing Program...........56                 U-Turns and Speed Limits Policy.....78
                Sponsorship Program.................56                Winter and Spring Driving.........79
                Master Driver Certification                           Use of Warning Triangles...........80
                Program...................................57-58
                                                                      Section 6
                Section 5                                             Cargo Security and Safety..........81
                Operating Policies......................59            Preventing Tractor and Trailer
                Get To Know Your Fleet Manager.....60                 Theft.............................................82
                Telephone Availability................60              Cargo Security Procedures....82-83
                Dispatch Policy...........................60          Seal Integrity................................83
                Out of Route Miles Policy..........61                 What To Do If Your Truck Is
                                                                      Stolen............................................84
                Home Time Policy.......................62
                                                                      Cargo Paperwork Policy.......84-87
                Use of Equipment During Home
                Times.......................................63-64     Handling HAZMAT Loads......88-89
                Idling Policy.................................64      HAZMAT Emergency Procedures.... 89

                                                                                                                 PAGE    5




                                                                                                                             USXA000583
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 23 of 190 Page ID
                                   #:4058




           Rail Delivery and Pick-Up                             Roll Stability Control................113
           Information.................................. 90-92   General Fuel Information.........114
           High Value Product Policy (HVP)....92-93              Fuel Guidelines
           Safety Awards..............................93         and Procedures..................114-115
           The Million Miler Club...............93               Fuel Requirements for 2007 EPA
                                                                 Compliant Engines....................115
                                                                 Cold Weather Operation..........116
           Section 7
                                                                 Blending Your Own Fuel For Cold
           Hours of Service Regulations....94                    Weather Operation...................116
           Hours of Service Rules..........95-96                 Emergency Fueling Situations....117
           Hours of Service Violations.........97                Fuel Economy............................117

           Section 8                                             Section 10
           Accidents and Tickets................98               Entering and Exiting Canada....118
           Accident Prevention............99-100                 Crossing the Canadian Border....119
           What to Do If You Are Involved                        Delivering Freight to Canada
           In An Accident....................101-103             from U.S. Shippers....................120
           Accident Evaluation.................103               Pre-Arrival Release System
           Tickets and D.O.T. Inspections......103               (PARS).................................120-121
                                                                 Entering Canada with
           Section 9                                             a Bonded Load..........................122
           Equipment Maintenance..........104                    Re-Entering the U.S. with a Load
                                                                 Originating in Canada........122-124
           Tractor and Trailer Care.......105-106
                                                                 Returning to the U.S. with
           Equipment Recovery and                                an Empty Trailer.......................124
           Clean-Up.....................................106
                                                                 Returning to the U.S. with
           Seating and Re-Seating                                a Bonded Load..........................124
           Equipment.................................107
                                                                 Driver Background
           Equipment Violations...............107                Requirements............................125
           Servicing Your Equipment at Our                       HAZMAT Loads - Ambassador
           Service Centers..................107-108              Bridge Crossing.........................125
           Fleet Services............................108
           Air Brake Checks................108-109               Section 11
           Tractor Brake Adjustment.......109                    Driver Resources......................... 126
           Trailer Brake Adjustment........109                   Driver Tech Information...... 127-141
           Driving the Autoshift.........109-112                 Facility Information.............. 142-161
           Eaton Ultrashift.........................112          Drop Yard Locations............. 162-167
           Automatic Traction Control....112-113                 Driver Liaison Group................... 168
                                                                 Satcom Abbreviations................. 169
           Optional Deep Snow and Mud
           Switch.........................................113    Macro List/Circle of Service..... 170-171




           PAGE    6




                                                                                                                  USXA000584
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 24 of 190 Page ID
                                   #:4059




                                  Section 1

                           GENERAL POLICIES




                                                             PAGE   7




                                                                        USXA000585
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 25 of 190 Page ID
                                   #:4060




           At-Will Employment Status
               Please be aware that this Driver Manual is not intended
           to create a contract of employment. Rather, it is simply
           intended to describe U.S. Xpress and its present policies and
           procedures. Employment at the Company is employment at-
           will. The Company may terminate with or without cause, and
           with or without notice an employee’s employment at any time.
           Nothing in this handbook, or in any document or statement,
           shall limit the Company’s right to terminate employment at-will.
           No manager, supervisor, or employee, other than an Executive
           Officer of the Company (and only in writing), has any authority
           to enter into any agreement for employment for any specific
           period of time or to make any agreement for employment other
           than at-will.

           Equal Employment Opportunity
               The Company is committed to a work environment in
           which all individuals are treated with respect and dignity. Each
           individual has the right to work in a professional atmosphere
           that promotes equal employment opportunities and prohibits
           discriminatory practices, including harassment. Therefore,
           U.S. Xpress expects that all relationships among persons in the
           workplace will be business-like and free of bias, prejudice and
           harassment.
               U.S. Xpress does not discriminate in hiring or in any of the
           terms or conditions of employment because of an individual’s
           race, age, religion, gender or gender identity, national origin,
           marital status, sexual orientation, veteran status, or disability.
           No job applicant or present employee is to be discriminated
           against because of these factors. It is the intent of this policy
           that equal opportunities will be provided, but not limited to
           the following: employment, promotion, demotion, transfer,
           wages, benefits, and all other privileges, terms and conditions of
           employment.




           PAGE   8




                                                                                USXA000586
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 26 of 190 Page ID
                                   #:4061




                Americans With Disabilities Act
                    The Company complies with the Americans with Disabilities
                Act (ADA) and applicable state and local laws providing for
                non-discrimination in employment for qualified individuals with
                disabilities. The Company provides reasonable accommodation
                for such individuals in accordance with these laws. If you have
                a disability and need an accommodation in order to permit
                you to do your job, you should contact the Human Resources
                Department at 800-251-6291 x3534.

                Your Appearance Matters
                    U.S. Xpress drivers are requested to dress professionally
                when working. In the interest of safety, drivers are required to
                wear appropriate footwear, preferably steel-toed, non-slip work
                boots. In the absence of such footwear, drivers should wear
                shoes with a rubber or non-slip sole and shoes that fully cover
                and protect the feet. U.S. Xpress prohibits wearing cowboy
                boots, dress shoes, flip-flops and sandals while entering, exiting,
                or operating your tractor.

                Communication Policy
                    U.S. Xpress promotes a team atmosphere. All employees
                deserve your attention and respect. Courtesy and respect are
                the keys to good relationships. You are expected to maintain a
                courteous and professional tone, even in difficult situations. All
                mail, E-mail, satellite messages and notes should be professional
                in accordance with U.S. Xpress’ policies. Please keep in mind
                that U.S. Xpress reserves the right to retrieve and review any
                message or file composed, sent or received. It should be noted
                that although a message or file is deleted or erased, it is still
                possible to recreate the message.
                    Foul language and cursing is not appropriate in the
                workplace and will not be tolerated. This includes E-mail
                and satellite messages. Spreading rumors about co-workers,
                supervisors, management, customers or U.S. Xpress is
                prohibited.




                                                                             PAGE   9




                                                                                        USXA000587
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 27 of 190 Page ID
                                   #:4062




           Public Relations Policy
                All U.S. Xpress employees are responsible for ensuring that
           all communications about U.S. Xpress, its employees and the
           industry are accurate, consistent and responsive to U.S. Xpress
           and the public’s interests. The Public Relations Department at
           U.S. Xpress coordinates all information distributed to the media
           or public.
                No employee should ever communicate with a member
           of the media, except when the Public Relations Department
           coordinates communication. Employees are often approached
           by media people at truck stops or at accident sites for seemingly
           harmless interviews. Such interviews can be counter-productive
           to the employee, to U.S. Xpress, and to the trucking industry
           if not properly managed. Any employee who receives a call or
           personal contact from any media person at any time should
           immediately inform the media representative to contact the
           Public Relations Department. Should the media at an accident
           scene contact you, politely refer the media representative to the
           Public Relations Department (800-251-6291 x3203) and contact
           the Risk Management Department (800-601-5500) immediately
           for further instructions.

           Anti-Harassment and Discrimination Policy
               Harassment or discrimination in any form is demeaning
           to the employee subjected to it and all those who witness
           such actions. The Company is committed to providing an
           environment free of unlawful harassment or discrimination
           regarding race, religion, gender, sexual orientation, age,
           national origin, or disability. Because of this commitment, the
           Company strictly prohibits any employee, including managers
           and supervisors, from engaging in any act of harassment or
           discrimination. Employees who violate this commitment will be
           subject to discipline up to and including termination.
               It is important that all employees of U.S. Xpress conduct
           themselves in such a manner that other employees are not
           intimidated or threatened in their work environment. All job
           opportunities are based on qualifications and not based on
           any sexual favor or request. Violation of this policy by any
           employee shall subject the employee to disciplinary action up
           to and including discharge. If you feel you have been subjected
           to harassment of any kind, inform your supervisor, the Human
           Resources Department, or any Executive Officer of the Company.
           All complaints will be promptly investigated.


           PAGE   10




                                                                               USXA000588
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 28 of 190 Page ID
                                   #:4063




                    The term “Harassment” includes, but is not necessarily
                limited to: slurs, jokes or other verbal, graphic or physical
                conduct relating to an individual’s race, religion, gender, sexual
                orientation, age, veterans status, marital status, national origin
                or disability. Harassment also includes unwelcome sexual
                advances, requests for sexual favors, and other verbal and
                physical conduct of a sexual nature.

                Reporting an Incident of Harassment,
                Discrimination or Retaliation
                    The availability of this complaint procedure is not intended
                to stop you from promptly advising the offender that his or her
                behavior is unwelcome and requesting that it be discontinued
                immediately.
                    While no fixed reporting period has been established, U.S.
                Xpress strongly urges the prompt reporting of complaints or
                concerns so that rapid and constructive action can be taken.
                Individuals who believe they have experienced conduct that
                they believe is contrary to Company policy or who have
                concerns about such matters should alert their immediate
                supervisor, the Director of Human Resources or any member
                of the Human Resources Department. If for any reason, the
                employee feels the supervisor is not the appropriate person to
                talk to, the employee should report the incident(s) to the Human
                Resources Department or any other member of the management.
                A prompt investigation will be conducted and appropriate action
                taken.

                Human Resources Contact Numbers
                 Chattanooga...........................1-800-251-6291 – Ext. 3610
                 Colton.....................................1-800-654-0752 – Ext. 4807
                 Lincoln....................................1-800-331-7746 – Ext. 3014
                 Medway..................................1-800-543-5033 – Ext. 4225
                 Oklahoma City.......................1-800-251-6291 – Ext. 4925
                 Tunnel Hill.............................1-800-251-6291 – Ext. 1204




                                                                                    PAGE   11




                                                                                                USXA000589
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 29 of 190 Page ID
                                   #:4064




           Protection Again Retaliation
                U.S. Xpress prohibits retaliation against any individual who
           reports discrimination or harassment or participates in an
           investigation of such reports. Retaliation against an individual
           for reporting harassment or discrimination or for participating
           in an investigation of a claim of harassment or discrimination
           is a serious violation of this policy and, like harassment or
           discrimination itself, will be subject to disciplinary action.

           Non-Aggression Policy
               The safety and security of the Company’s employees,
           customers, vendors, contractors, and the general public are of
           vital importance. Therefore, acts or threats of violence made
           by an employee against another person’s life, health, well-being,
           family or property will not be tolerated.
               Any employee determined to have committed such acts or
           threats of violence will be subject to disciplinary action, up to
           and including termination. Non-employees engaged in violent
           acts on U.S. Xpress premises will be reported to the proper
           authorities and fully prosecuted.
               Employees who observe suspicious workplace behavior,
           threats or acts of violence, offensive acts, threatening or
           offensive comments or remarks, aggressive driving, or other
           acts of aggression or intimidation, are required to immediately
           report such conduct to a member of management, the Human
           Resources Department, or safety personnel.

           Fraternization and Personal Relationships
               Consenting “romantic” or sexual relationships between a
           supervisor and an employee may at some point lead to unhappy
           complications and significant difficulties for all concerned
           - the employee, the supervisor and the Company. Any such
           relationship may, therefore, be contrary to the best interests
           of the Company. There are also circumstances where a
           relationship between an U.S. Xpress employee and an employee
           of a customer or competitor could jeopardize the legitimate
           business interest of the Company. The Company strongly
           discourages such relationships and any conduct (such as dating
           between a supervisor and an employee) that may reasonably
           lead to the formation of a “romantic” or sexual relationship.
               By its discouragement of romantic and sexual relationships,
           the Company does not intend to inhibit the social interaction
           (such as lunches or dinners or attendance at entertainment

           PAGE   12




                                                                               USXA000590
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 30 of 190 Page ID
                                   #:4065




                events) that are, or should be, an important part or extension of
                the working environment. If a romantic or sexual relationship
                between a supervisor and an employee should develop, it shall
                be the responsibility and mandatory obligation of the supervisor
                to promptly disclose the existence of the relationship to the Vice
                President of Human Resources. The employee may make the
                disclosure as well, but the burden of doing so shall be upon the
                supervisor.
                    Upon learning of the existence of such a relationship, the
                Company may take all steps that it feels is appropriate. At a
                minimum, the employee and supervisor will not be permitted
                to work together on the same matters (including matters
                pending at the time disclosure of the relationship is made) nor
                report through the same chain of command. The supervisor
                must withdraw from participation in activities or decisions
                (including, but not limited to, hiring, evaluations, promotions,
                compensation, work assignments and discipline) that may
                reward or disadvantage any employee with whom the supervisor
                has or has had such a relationship.
                    In situations involving personal relationships or the
                employment of a relative, the Company will balance the
                individual’s rights and the Company’s business interests.

                Employee Conduct
                    As an employee of the Company, you are required to adhere
                to certain rules of conduct necessary for the Company’s
                operations. As in any organization, a code of conduct is
                necessary to establish and maintain a productive and respectful
                working atmosphere.
                    The performance standards listed below, and others which
                may be established from time to time, are not all-inclusive.
                Rather, they are published to provide a general understanding
                of what the Company considers to be unacceptable conduct.
                These performance standards are merely examples of the types
                of misconduct for which employees may be disciplined or
                discharged.
                    The Company may impose disciplinary action in those
                instances where management decides it is appropriate.
                Disciplinary actions include, but are not limited to, verbal
                warnings, written warnings, suspension and discharge. The
                Company retains the right to determine what discipline will be
                imposed in each situation.



                                                                          PAGE   13




                                                                                      USXA000591
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 31 of 190 Page ID
                                   #:4066




              Violations of any of the following performance standards
           may result in disciplinary action and/or immediate discharge:
              1. Insubordination, failure or refusal to follow the written or
                  oral instructions of a supervisor or manager.
              2. Neglecting job duties and responsibilities, including
                  refusing a load or failure to cover a load.
              3. Engaging in unauthorized personal business during work hours.
              4. Falsifying or misrepresenting Company or employment
                  records, including time cards, hours of service records,
                  information provided in connection with physicals,
                  medical information, etc.
              5. Discourtesy or rudeness in dealing with employees of the
                  Company and/or representatives of our customers.
              6. Failure to give proper notice when unable to report for or
                  continue work as scheduled.
              7. Unexcused or excessive absenteeism.
              8. Abuse of sick leave privileges.
              9. Theft, abuse or misuse of Company’s, Company
                  employee’s, or a customer’s property, materials, or
                  supplies.
              10. Unauthorized use of Company property and equipment
                  including computers, telephones, copy machines and
                  mail service.
              11. Threatening, harassing or inflicting bodily harm to fellow
                  employees.
              12. Making false and malicious statements concerning
                  employees or the Company. Revealing confidential
                  information concerning the Company, our employees, or
                  our customers.
              13. Intentionally discriminating against employees
                  in violation of applicable laws and/or engaging in
                  harassment of any employee.
              14. Possession, use, purchase, consumption, transfer or sale
                  of alcoholic beverages, controlled substances, or illegal
                  drugs at any time during working hours, on Company
                  premises, while under dispatch or available for dispatch,
                  or reporting to work under the influence of alcohol,
                  controlled substances or illegal drugs.
              15. Violating any Company policies, rules, regulations, or practices.
              16. Possession of fire arms or other weapons on
                  Company premises or in Company equipment.

           PAGE   14




                                                                                      USXA000592
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 32 of 190 Page ID
                                   #:4067




                Solicitation
                     In the interest of maintaining a proper business environment and
                preventing interference with work and inconvenience to others, U.S.
                Xpress employees may not distribute literature or printed materials
                of any kind, sell merchandise, solicit financial contributions, or solicit
                for any other cause during working time. Employees who are not
                on working time (e.g. those on meal breaks or other breaks) may
                not solicit employees who are on working time for any cause or
                distribute to them literature of any kind.
                     This policy also prohibits solicitations via U.S. Xpress E-mail,
                Satcom, voicemail, or any other Company communication systems.
                Furthermore, employees may not distribute literature or printed
                material of any kind on Company premises at any time.
                     Non-employees are also prohibited from distributing material
                and/or soliciting employees on U.S. Xpress premises at anytime.

                Company Position on Unions
                    The U.S. Xpress management team recognizes employees’
                right to engage in union activities. However, we also recognize
                the right of employees to choose not to join a union or be
                involved in union activities. U.S. Xpress will strongly resist any
                attempts to unionize our Company and oppose disruptive acts
                of unions or other third parties.

                Confidential Information
                    It is particularly important that our drivers keep information
                confidential. Drivers are responsible for protecting the
                confidential information of both U.S. Xpress and its customers.
                Confidential information includes the identity of the customers
                for whom you are hauling, the consignee to whom you are
                delivering, the contents of your trailer, the route you will be
                taking, or any other information related to your load. Disclosure
                of such information is a serious violation of Company policy
                and puts you, your cargo, and your personal belongings at an
                increased risk for theft and hijacking. Every piece of information
                you share on the C.B. or at a truck stop may be just what a thief
                needs to know to target you and your cargo!
                    All information is confidential unless specifically designated
                for distribution (i.e. sales brochures). Discussing information,
                reproducing material for non-U.S. Xpress use or allowing
                unauthorized access to confidential information is strictly
                prohibited.



                                                                                 PAGE   15




                                                                                             USXA000593
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 33 of 190 Page ID
                                   #:4068




           Searches Of Company Property/Equipment
               The Company authorizes managers, supervisors, safety
           personnel and law enforcement officers to search Company
           equipment for prohibited or illegal items.
               Similarly, a customer’s personnel may also search trucks before
           entering a customer’s facility. Searches may also be made of any
           personal property located on Company property or in Company
           equipment.
           Weapons Policy
               You may not carry any kind of weapon on your person,
           in your truck, or in your personal possessions while you are
           assigned to Company equipment or on Company property.
           Weapons include, but are not limited to:
               1. Shotguns, rifles, or pistols of any type, caliber or
                   gauge (including BB, paint ball, and pellet guns).
               2. Bows and arrows or crossbows.
               3. Knives (other than small pocket knives).
               4. Stun guns
               5. Clubs, other than for checking tires.
               6. Any other items which have no legitimate business
                   purpose and which you possess because of its
                   potential to cause physical harm to others.
               Weapons found in violation of this policy will be confiscated.
           The Company may also file a report with appropriate law
           enforcement authorities.
           Blogging Policy
               Blogging has become a popular activity on the Internet, and
           you may now or in the future decide to start a blog. The Company
           takes no position on your decision to start or maintain a blog. You
           are, however, prohibited from “blogging” on work time or during
           working hours. Likewise, you may not use Company computers
           (or other Company provided devices) to blog.
               You will be subject to disciplinary action for any blog posting
           that discusses, directly or indirectly, the Company, its business or its
           managers, employees or former employees. This is also true for both
           current Company activities or those planned or being discussed. The
           actual content of the posting is irrelevant. That is, it does not matter if
           the posting is positive or negative. Unless specifically instructed, you
           are not authorized to speak on behalf of the Company. Therefore, any
           posting about the Company may lead to your immediate discharge.

           PAGE   16




                                                                                         USXA000594
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 34 of 190 Page ID
                                   #:4069




                Smoking Policy
                     Smoking is prohibited in all Company facilities including,
                but not limited to, driver lounges, hallways, meeting rooms,
                offices, break rooms, restrooms and Company vehicles (unless
                occupied solely by the operator). Smoking may take place only
                in designated unenclosed areas. Any violation of this policy may
                result in disciplinary action, up to and including discharge.




                                                                        PAGE   17




                                                                                    USXA000595
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 35 of 190 Page ID
                                   #:4070




                             Section 2

                           DRIVER PAY




           PAGE   18




                                                                        USXA000596
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 36 of 190 Page ID
                                   #:4071




                                    DRIVER PAY:
                              Frequently Asked Questions
                    The U.S. Xpress driver pay package, which is specific by
                Strategic Business Unit (SBU), is designed to attract and reward
                drivers for providing quality service to our customers. The
                pay package ensures that U.S. Xpress will continue to be on the
                leading edge of the trucking industry.
                1. When do I get paid?
                    Drivers are paid every Friday. Trip envelopes should be in
                the TripPak drop box before Monday’s pick-up in order to be
                paid Friday.
                2. How do I get my pay?
                   You have two choices to receive your weekly pay:
                   A. Direct Deposit: You may pick up an application form
                      at any of our Service Centers, attach a deposit slip
                      (for savings account) or voided check (for checking
                      accounts) and send it to the Payroll Department in
                      Chattanooga.
                   B. Wire: You may have your check wired to your
                      Transfunds card by 1:00 p.m. each payday.
                3. How do I get my settlement sheets?
                   A. Web site: You can access your settlement
                      information by logging on to the USX website, http://
                      usxhr.usxpress.com. By choosing this option, you
                      will have access to one year of pay settlements.
                   B. Email: You may have your settlement sheet emailed
                      to your personal email account.
                   C. Mail Home: You may have your settlement sheet
                      mailed to your home.
                   To sign up for e-mail or web access, send in Macro #53. You
                may also contact a Payroll Administrator at 1-888-398-1555.
                4. What is the proper way to send in a TripPak envelope?
                     To ensure your payroll is processed timely, you should use
                Express TripPak which is available at most truck stops and at
                all Company Service Centers. The Company pays all overnight
                and mail charges using Express TripPak. Other express mailing
                services may be used at your own expense.


                                                                         PAGE   19




                                                                                     USXA000597
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 37 of 190 Page ID
                                   #:4072




           5. How do I receive an advance?
               Macro #50 – Send this macro to receive advances from your
           available funds. Drivers are charged a $1.25 wire fee for each
           advance. Teams can receive $.07/mile, and solo drivers can
           receive $.09/mile for advances. Advances cannot be given once
           the trip has been received by Payroll. Rates are adjusted if any
           garnishment(s) exists.
           6. How do I obtain my payroll information?
              Macro #51 -- Send this macro to receive payroll amounts.
           7. How do I cancel an advance?
               Macro #27 – Only use this macro to cancel advances on trips
           that are finaled but have not been received by Payroll.
           8. How do I record expenses?
               Macro #7 – Send this macro to record out-of-pocket
           expenses such as tolls, weight tickets, loading/unloading fees,
           etc. in order to be reimbursed. Must be sent prior to sending
           Macro #8 (Empty at Final). Receipts for expenses must be
           included in the TripPak. Expenses without proper receipts will
           be deducted from future payrolls.
           9. How do I activate my USX/EFS fuel card?
              Macro #40 – Send this macro to activate your phone
           card and pin number. This macro is also used to add time to
           your phone card. The cost of the time is deducted from your
           available funds. This macro also activates your fuel privileges.
           10. Who should I call if I have any questions concerning
           my payroll?
              A. Automated Payroll can be used 24 hrs a day, 7 days a
                 week. Call (1-888-398-1555) to obtain number of trips
                 paid, net pay, adjustments, advances and expenses.
              B. You can reach the Payroll Administrators at (1-888-
                 398-1555) for any questions or concerns you may have
                 regarding your payroll. The Payroll Department is open
                 Monday through Friday, 8:00 a.m. to 5:00 p.m. EST.




           PAGE   20




                                                                              USXA000598
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 38 of 190 Page ID
                                   #:4073




                11. What happens to my pay if I am put on a repower or a
                Service Center transfer?
                     You will automatically be paid for the repower or Service
                Center transfer, unless you have a stop or via point. At that
                time, you will be paid when the trip envelope, with assigned bill
                of lading, is received.
                12. How does the Company determine paid miles?
                     We pay for Rand McNally MileMaker miles.
                     Consult your Fleet Manager or the Payroll Department
                if you are unsure of your status or pay program. It is your
                responsibility to ensure the accuracy of your payroll. Any
                payroll issue should be brought to the attention of the Payroll
                Department within 90 days of its occurrence.

                Per Diem Pay Plan
                     U.S. Xpress has long recognized that its drivers incur travel
                expenses while performing their duties for the Company. Such
                personal expenses include meals, showers, laundering and
                other necessary living expenses. The Company intends that
                the compensation paid to drivers include amounts needed for
                such necessary expenses and that the expense reimbursement
                component of the drivers’ compensation is identified as “per diem.”
                     Per diems are paid in an amount that reflects the anticipated
                expenses of the drivers and are paid in accordance with guidelines
                established by the Internal Revenue Service as an “accountable
                plan.” Driving positions that require the driver to be away from
                home overnight on a regular basis may be eligible to receive per
                diem payments through U.S. Xpress. The Company, in accordance
                with IRS regulations, has established eligibility requirements
                for drivers who are interested in participating in the U.S. Xpress
                Per Diem program. Per diem payments made to drivers are not
                included in drivers’ taxable wage base and are not subject to
                employment or withholding taxes.
                     Although it is the policy of the Company to identify all
                anticipated expenses as nontaxable per diem payments, the
                Company acknowledges that some of its drivers desire to
                receive expense reimbursement in the form of a taxable wage.
                For various reasons, such drivers desire to bear their own
                burdens of record keeping and tax reporting of their expenses.
                If a driver requests to be excluded from the per diem payments,
                the Company will continue to reimburse the driver for his travel



                                                                           PAGE   21




                                                                                       USXA000599
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 39 of 190 Page ID
                                   #:4074




           expenses. However, the rate of reimbursement will be at a non-
           per diem rate. The non-per diem rate will be included in taxable
           wages and include a component to compensate the driver for
           the additional tax he/she will incur on the reimbursement.
                From time to time, drivers will question why the mileage
           rate reduction is greater than the per diem mileage rate. While
           it seems you will earn less under per diem, this is not true. The
           difference between these rates help the Company offset the
           additional tax cost associated with paying per diems versus
           regular wages.
                For 2007 and forward, only 80 percent of per diem payments
           can be deducted. This means that U.S. Xpress will pay a higher
           tax if it pays you one dollar in per diem than it would pay by
           paying you one dollar in regular wages. This is because if we
           pay drivers one dollar in per diem, we can only deduct 80 cents.
                Even with the net reduction in your total mileage rate, it
           is almost certain that your take-home pay will increase if you
           participate in the U.S. Xpress Per Diem Program.
                If you would like more information on the Per Diem Program
           or to determine if you are eligible to participate, please contact
           the Driver Liaison Department at 1-800-251-6291 x 1240, 1317,
           and 1352.




           PAGE   22




                                                                                USXA000600
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 40 of 190 Page ID
                                   #:4075




                Retention Pay
                    Full-time drivers are provided the following retention pay
                program according to the number of years of employment with
                U.S. Xpress:
                        1 Year =............................................................. $250
                        2 Years =........................................................... $300
                        3 Years =........................................................... $350
                        4 Years =........................................................... $400
                        5 Years =........................................................... $450
                        6 Years =........................................................... $500
                        7 Years =........................................................... $550
                        8 Years =........................................................... $600
                        9 Years =........................................................... $650
                        10 Years =......................................................... $700
                        11 Years =......................................................... $750
                        12 Years =......................................................... $800
                        13 Years =......................................................... $850
                        14 Years =......................................................... $900
                        15 Years =......................................................... $950
                        16 Years =...................................................... $1,000
                        An additional $50 will be added for each year
                        thereafter.

                NOTE: Retention pay is paid the second week of the month following
                your anniversary date. Retention dates will change if you are out on
                leave or your status is anything other than active for more than 30 days.
                Drivers who are on any type of leave status will not accrue retention pay
                while on leave.
                (Retention Pay is NOT pro-rated for partial years. This means that you
                must work a full calendar year in order to receive the Retention Pay.)




                                                                                                PAGE   23




                                                                                                            USXA000601
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 41 of 190 Page ID
                                   #:4076




           Layover Pay (Per Person)
               Layover occurs and is paid to drivers during any 24-hour
           period the driver is available for dispatch or assignment and is
           not dispatched on a load due to lack of freight (at the direction
           of the Company) or other circumstances beyond the driver’s
           control.
               Layovers are costly to the driver and to the Company. We
           attempt to minimize layovers as much as possible. For those
           times when layovers are unavoidable, we have the following
           layover pay policy:
               1. You must receive a layover number from your Fleet
                   Manager.
               2. Layover Pay is paid on the next payroll check
                   generated after the layover occurred.
               3. You must verify the amount of your layover with your
                   Fleet Manager when you are dispatched on your next
                   trip.
               4. You will be paid $30 for each 24-hour period from the
                   first 24 hours of layover from the time you reported
                   that you were available (your PTA) after your last trip.
               5. Once a layover has been approved in the system, you
                   may receive a $20 advance for each day of approved
                   layover.
               6. Drivers in a Dispatch or Dispatch Empty status within
                   75 miles of origin, in-transit stop or destination who
                   are not able to drop due to circumstances beyond
                   their control are eligible for layover.
               7. Drivers delayed due to weather-related situations
                   where authorities close roads for a 24-hour period
                   are eligible for layover, provided Operations has been
                   notified and alternative routing it not available. The
                   driver must be running en route according to the fuel
                   route to be paid.
               8. Drivers must be in communication with Operations
                   and remain available for dispatch or assignment
                   during any payable layover periods.




           PAGE   24




                                                                               USXA000602
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 42 of 190 Page ID
                                   #:4077




                Layovers are NOT paid...
                    1. Until D.O.T. mandated Hours of Service breaks have
                       been completed.
                    2. If you create a service failure at the shipper or
                       consignee.
                    3. If you are at home or returning to duty from time off.
                    4. If you have no available hours to run.
                    5. If you are on layover status and refuse dispatch,
                       including local work.
                    6. If you are out of route.
                    7. On Sundays.
                    8. If you are within a 75-mile radius of your normal
                       hometime location, including your assigned Service
                       Center.
                    9. Until you complete your first dispatch after returning
                       from time off.
                   Layover pay will end if a driver is directed to perform local
                work and refuses to perform such work
                   (SBU Vice Presidents must approve any exceptions.)
                Detention Pay (Teams Split)
                     Company drivers are paid $12.50 per hour per truck for
                Detention Pay after three hours. In addition to the time you
                spend driving, your mileage pay is designed to compensate
                you for such incidental time spent loading and unloading at the
                shipper and/or consignee.
                     Drivers must send all Macros to qualify for Detention Pay.
                     With all loads dispatched on or after November 1st 2008, U.S.
                Xpress will require drivers to record the in and out times on the
                bill of lading. You must also have the signature of the customer
                representative at the dock to confirm those in and out times.
                     If you do not record the times and get a signature from the
                customer representative at the dock, you will not receive your
                detention pay for that particular load. If for some reason, the
                customer refuses to sign the Bill of Lading (or if no customer
                representative is available), you must note that the customer
                refused to sign the bill of lading – along with the in and out
                times.
                     If there is a note that the customer refused to sign the bill of
                lading, we will be following up with the customer to confirm this
                information before paying detention.

                                                                            PAGE   25




                                                                                        USXA000603
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 43 of 190 Page ID
                                   #:4078




           Breakdown Pay (Per Person)
               For each 24-hour period you are in breakdown status, you
           will be paid $30. In addition, you will receive up to $50 per night
           for motel expenses. Normal layover rules apply to breakdown
           issues. However, you must be in breakdown status, and your
           truck must be unavailable for rest in order to be approved for
           motel pay.
               The following conditions apply to breakdown layovers:
               1. Layover pay and motel pay will end if a driver is
                   offered another truck when one is available and the
                   driver refuses to swap trucks.
               2. Shop notification must occur before breakdown
                   layover starts.

           Local Pay
              Solo drivers who drive 0-300 LOADED miles will receive a
           minimum of $50 per load.

           Multiple Stop Pay (Teams Split)
               Your original pickup, Service Center transfers, repowers
           and final destination are part of the load. Additional pickups
           and stops are paid separately. You will be paid $20 for the first
           pickup and/or stop, $35 for the second and $50 for the third and
           beyond. If your destination is reached by bridge in the following
           zip codes: 100-104 or 110-119, you will receive $65 NYC pay
           (teams split $150).

           Loading/Unload Pay (Teams Split)
               Drivers are paid $100 for full loading or unloading of a trailer.
           Drivers may also earn $50 for providing assistance in the loading
           or unloading of a trailer. Bill of Ladings must be clearly marked
           and signed by the customer in order to receive the loading/
           unloading pay.

           Motel Reimbursement
              The Fleet Services Department must authorize Motel
           Reimbursement. This reimbursement is only paid when:
              1. Your truck is broken down.
              2. Your truck is in the shop overnight.




           PAGE   26




                                                                                   USXA000604
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 44 of 190 Page ID
                                   #:4079




                   3. There is a maximum Motel allowance of $50 allowed
                      with Fleet Services approval. Any Motel fees that
                      exceed $50 are the Drivers’ responsibility.
                   4. A valid receipt must be included in your trip
                      envelope.
                   Motel reimbursement does not apply to areas where
                Service Center dormitories are provided.

                Driver Advances
                    There are three types of advances available to active drivers
                assigned to a truck:
                    1. Expense Advance: $51 per week per trip (advance
                       can only be taken once each week from Monday to
                       Monday).
                    2. Mileage Advance: Solo drivers accrue 9 cents per mile.
                       Team drivers accrue 7 cents per mile (each), which can
                       be taken as an advance prior to completing a trip. This
                       amount may be reduced if the driver has garnishments
                       taken from his payroll.
                    3. Layover Advance: A $20 per day advance may be
                       issued upon the drivers’ request for any day of layover
                       that has been approved.
                Student Advances
                   Students may receive $100 per week in advances.

                Driver Referral Bonuses
                    Drivers are eligible for a $1,000 referral bonus for recruiting
                experienced OTR (meets the Company’s requirements to qualify
                as a first seat solo or team OTR driver) drivers to the Company.
                    Drivers are eligible for $1,500 referral bonus for recruiting
                experienced OTR teams to the Company.
                    Your name and/or truck number must be included on the
                prospective driver’s employment application and their long
                application that is completed in Orientation to receive this
                bonus. You may also send in Macro #33 to advise the Recruiting
                Department of a prospective driver. This bonus does not apply
                to students.
                    Referral bonus is paid after the referred driver is hired and
                takes his/her first dispatch. Referral bonus amounts are subject
                to change.




                                                                           PAGE   27




                                                                                       USXA000605
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 45 of 190 Page ID
                                   #:4080




           Driver Training School - Tuition Payment Program
               The Company offers a tuition payment program to help
           you pay off your driver training student loan. Student drivers
           who are hired by the Company on or after January 1, 2009
           may participate in this program and have $150 per month paid
           directly to the financial institution toward your outstanding
           student loan. In order to participate, you must provide us with
           a signed contract from the lender that includes the total amount
           of the loan and the monthly payment amount. You must be in
           active status and available for dispatch in order for payments
           to be made on your behalf. For more details on this program,
           contact Driver Recruiting at 800-879-7737 x 3459.

           Deductions for Garnishments
               If you have a garnishment, please note that the following per
           mile deduction will be taken in advance for each garnishment to
           ensure that funds are available to make the required payments.

              		          Solo Deduction           Team    Deduction
              		       $0 - $25 .01               $0-$50   .01
              		       $26-$50 .02             $51-$100    .02
              		       $51-$75 .03            $101-$150    .03
              		 $76-$100 .04                 $151-$200    .04
              		        $101+ .04                 $201+    .04

           Trip Envelope Procedures
               In order for you to promptly receive your pay/settlement,
           you must complete one trip envelope for each trip, or any
           portion of a trip (repowered load, local load, Service Center
           transferred load, etc.). Remember, any mistakes on your part
           may cause a delay in getting paid. Below are instructions for
           correctly completing your TripPak:
              Complete the TripPak with the following information:
              1. Trip packet/envelope with your FULL name, truck number,
                 trailer number and PRO number. If part of a team, be sure
                 to enter the FULL name of your team partner. This packet
                 must be completed accurately and thoroughly.
              2. Deadhead information must be entered, starting with
                 the last empty city and state and ending with the trip
                 or split origin city and state.

           PAGE   28




                                                                               USXA000606
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 46 of 190 Page ID
                                   #:4081




                   3. Pick up and Stop Information – Be sure to enter the
                       city and state of Origin, all additional Pickups or
                       Stops and the final Destination.
                   4. Load or Unload Boxes – Check if they apply to the
                       load.
                   5. Legibly Signed and Dated Delivery Receipt(s) for
                       each drop, with the trip/PRO number listed on each
                       one.
                   6. Fuel Tickets – Original and one copy.
                   7. All Expense Tickets – Properly completed and signed.
                   8. Any Expense Tickets pertaining to vehicle
                       maintenance over $20 must have a R.A. Number or
                       a P.O. number from Fleet Services Department. Any
                       item under $20 requires a receipt with your truck
                       number noted on it in order to be reimbursed.
                       Receipts must be itemized with products purchased!
                   9. All Logs covering the trip with the PRO numbers
                       listed in the “Remarks” section.
                   10. Seal Manifest – completed thoroughly and accurately.
                   11. Check or Money Order from any C.O.D. shipments.
                   12. ONE PRO NUMBER FOR EACH TRIP ENVELOPE.
                   13. Lumper(s) – A receipt must be turned in.
                   14. Bill of Lading – Must be legibly signed for loading and
                       unloading and accurately reflect all counts that you
                       witness in order to be paid.
                   15. Mail (overnight) the TripPak/Envelope immediately
                       after each trip is completed. Remember, this trip
                       envelope is the key to getting your paycheck. You
                       may do this at the Company’s expense by using
                       Express TripPak, available at most truck stops and
                       at all U.S. Xpress Service Centers. Include only
                       information that will affect your pay.
                   **Important note for Rail Division: Be sure to place all
                buck slips in your TripPak.

                     DO NOT INCLUDE CASH IN YOUR TRIP ENVELOPE!
                   Remember to place the trip number and your truck
                number on all items placed in your TripPak envelope.




                                                                          PAGE   29




                                                                                      USXA000607
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 47 of 190 Page ID
                                   #:4082




                       PLEASE DO NOT STAPLE ENVELOPES!!!!




                       Sample U.S. Xpress Trip Envelope




           PAGE   30




                                                                        USXA000608
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 48 of 190 Page ID
                                   #:4083




                                  Section 3

                                 BENEFITS




                                                           PAGE   31




                                                                        USXA000609
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 49 of 190 Page ID
                                   #:4084




           Insurance and Other Benefits
               U.S. Xpress offers a comprehensive benefits package that
           can be tailored to fit your needs. We offer major medical plans
           with prescription drug coverage, dental and vision insurance,
           voluntary life insurance and AD&D, short and long term
           disability, 401(k) plan, Employee Assistance Program, and
           IntelliNurse benefit.
               Complete information can be obtained on-line at http://
           usxhr.usxpress.com or by calling the Employee Benefits
           Department at 1-800-670-1915.

           HIPPA Privacy Regulations
           Notice of Privacy Practices

                THIS NOTICE DESCRIBES HOW MEDICAL INFORMATION
             ABOUT YOU MAY BE USED AND DISCLOSED AND HOW
             YOU CAN GET ACCESS TO THIS INFORMATION. PLEASE
             REVIEW IT CAREFULLY
               As we work every day to operate your health plans,
           protecting the confidentiality of your personal medical
           information has always been an important priority. We (the
           U.S. Xpress Enterprises, Inc. Employee Benefit Plan) are
           adopting new policies to safeguard the privacy of your medical
           information and comply with federal law (specifically, the
           Health Insurance Portability and Accountability Act, known as
           “HIPAA”).
               Note: If you are covered by an insured health option under
           the Plan, you will also receive a separate notice from your
           insurer.
           This notice explains:
              1. How your personal medical information may be used,
                 and
              2. What rights you have regarding this information.
           How The Group Health Plan May Use Your Information
               In order to manage your health plan effectively, we are
           permitted by law to use and disclose your personal medical
           information (called “Protected Health Information”) in certain
           ways without your authorization:



           PAGE   32




                                                                             USXA000610
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 50 of 190 Page ID
                                   #:4085




                     For treatment. So that you receive appropriate treatment
                and care, providers may use your Protected Health Information
                to coordinate or manage your health care services. For
                example, your physician uses your information when he or she
                consults with a specialist regarding your condition.
                     For payment. To make sure that claims are paid accurately
                and you receive the correct benefits, we may use and disclose
                your Personal Health Information to determine plan eligibility
                and responsibility for coverage and benefits. For example, we
                may use your information when we confer with other health
                plans to resolve a coordination of benefits issue. We may also
                use your Personal Health Information for utilization review
                activities.
                     For health care operations. To ensure quality and
                efficient plan operations, we may use your Personal Health
                Information in several ways, including plan administration,
                quality assessment and improvement, and vendor review.
                Your information could be used, for example, to assist in the
                evaluation of a vendor who supports us. We also may contact
                you with appointment reminders or to provide information
                about treatment alternatives or other health-related benefits
                and services available under the Plan.
                     We may also disclose your Protected Health Information to
                U.S. Xpress Enterprise, Inc. (the plan sponsor) in connection
                with these activities. If you are covered under an insured
                health plan, the insurer also may disclose Protected Heath
                Information to the plan sponsor in connection with payment,
                treatment or health care operations.
                Other Permitted Uses and Disclosures
                   Federal regulations allow us to use and disclose your
                Protected Health Information, without your authorization, for
                several additional purposes, in accordance with law.
                   1. Public Health
                   2. Reporting and notification of abuse, neglect or
                       domestic violence
                   3. Oversight activities of health oversight agency
                   4. Judicial and administrative proceedings
                   5. Law enforcement
                   6. Research, as long as certain privacy-related
                       standards are installed
                   7. To a coroner or medical examiner

                                                                       PAGE   33




                                                                                   USXA000611
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 51 of 190 Page ID
                                   #:4086




              8. To organ, eye or tissue donation programs
              9. To avert a serious threat to health or safety
              10. Specialized government functions (e.g. Military
                  and veterans’ activities, national security and
                  intelligence, federal protective services, medical
                  suitability determinations, correctional institutions
                  and other law enforcement custodial situations)
              11. Worker’ compensation or similar programs
                  established by law that provide benefits for work-
                  related injuries or illness
              12. Other purposes required by law, provided that
                  the use or disclosure is limited to the relevant
                  requirements of such law.

             In Special Situations...
                 We may disclose your Protected Health Information
             to a family member, relative, close personal friend, or any
             other person whom you identify, when that information
             is directly relevant to the person’s involvement with
             your care or payment related to your care. We may also
             use your Protected Health Information to notify a family
             member, your personal representative, another person
             responsible for your care, or certain disaster relief agencies
             of your location, general condition, or death. If you are
             incapacitated, there is an emergency, or you otherwise do
             not have the opportunity to agree to or object to this use
             or disclosure, we will do what in our judgment is in your
             best interest regarding such disclosure and will disclose
             only information that is directly relevant to the person’s
             involvement with your health care.

               We will make other uses and disclosures only after you
           authorize them in writing. You may revoke your authorization
           in writing at any time.




           PAGE   34




                                                                              USXA000612
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 52 of 190 Page ID
                                   #:4087




                Your Rights Regarding Protected Health
                Information
                You have the right to:
                   1. Inspect and copy your Protected Health Information
                   2. Amend or correct inaccurate information
                   3. Receive an accounting of certain disclosures of your
                      information made by us.
                      A. However, you are not entitled to an accounting
                          of several types of disclosures including, but not
                          limited to:
                          • Disclosures made for payment, treatment or
                              health care operations
                          • Disclosures you authorized in writing
                          • Disclosures made before April 14, 2003
                      B. Receive a paper copy of this notice, even if you
                          agreed to receive it electronically
                    Right to Request Restrictions: You may ask us to restrict
                how we use and disclose your Protected Health Information as
                we carry out payment, treatment, or health care operations.
                You may also ask us to restrict disclosures to your family
                members, relatives, friends, or other persons you identify who
                are involved in your care or payment for your care. However,
                we are not required to agree to these requests.
                    Right to Request Confidential Communications: You
                may request to receive your Protected Health Information by
                alternative means or an alternative location if you reasonable
                believe that other disclosure could pose a danger to you. For
                example, you may only want to have information sent by mail
                or to an address other than your home.
                    For more information about exercising these rights, contact
                the office below.
                    Complaints: If you believe that your privacy rights have
                been violated, you may file a written complaint without fear
                of reprisal. Direct your complaint to the office listed below
                under “Contacting Us” or the Secretary of Health and Human
                Services, Hubert H. Humphrey Building, 200 Independence
                Avenue, SW, Washington, DC 20201.




                                                                         PAGE   35




                                                                                     USXA000613
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 53 of 190 Page ID
                                   #:4088




               About this Notice: We reserve the right to change the
           terms of this notice and to make the new notice provisions
           effective for all Protected Health Information we maintain. If
           we change this notice, you will receive a new notice via mail.
               Contacting Us: If you have any questions, or if you wish to
           exercise the rights described in this notice, please contact the
           U.S. Xpress office identified below, which will provide you with
           additional information. The contact is:
              Amanda Thompson
              Director of Benefits and Compensation
              (800) 251-6291 ext.3491
              If you believe that your privacy rights have been violated,
           you may file a written complaint without fear of reprisal to
           Amanda Thompson, Privacy Director, or Heather Rice, Privacy
           Manager, at 4080 Jenkins Road, Chattanooga, TN 37421.

           COBRA
                In accordance with Federal law, most employers sponsoring
           group medical and/or dental plans are required to offer employees
           and their families the opportunity for temporary extension of
           medical, vision, and/or dental coverage. This continuation of
           coverage is offered at group rates in certain instances where
           coverage would otherwise end. This notice is intended to inform
           you, in a summary fashion, of your rights and obligations under
           the continuation coverage provision of the law.
                You and your family have the right to choose this continuation
           coverage if you lose your group medical, vision, and/or dental
           because of reduction in your hours of employment, or the
           termination of your employment (for any reason other than gross
           misconduct on your part). Your spouse or dependent children
           also have the right to choose continuation of coverage under
           the Company’s medical and/or dental plans if he or she would
           lose group medical and/or dental coverage because of any of the
           following events:

              1.   Your death.
              2.   A divorce or legal separation.
              3.   Entitlement to Medicare benefits.
              4.   Your child loses dependent status under the group
                   medical and/or dental plans.




           PAGE   36




                                                                                 USXA000614
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 54 of 190 Page ID
                                   #:4089




                    Under the law, the employee or family member must inform
                the Company’s plan administration of a divorce, legal separation
                or loss of dependent status within thirty (30) days of the event.
                When the plan administrator is notified that one of these events
                has happened, the plan administrator will notify the qualified
                individual of the right to choose continuation of coverage.
                The individual has 30 days from the date coverage would be
                lost because of the event described above, to inform the plan
                administrator that continuation of coverage is desired.
                    If continuation of coverage is not chosen, your group medical
                and dental coverage will end. If continuation of coverage is
                chosen, U.S. Xpress is required to give coverage that is identical
                to the coverage provided under the group plan.
                    The law requires the opportunity to maintain continuation
                of coverage for 36 months unless group medical, vision, and/or
                dental coverage is lost because of termination of employment
                or reduction in hours. In that case, the required continuation
                coverage period is 18 months. (The 18 months continuation
                coverage will be extended to 29 months if you are determined by
                Social Security to be disabled at the time of your termination of
                employment or reduction in hours.)
                    However, the law also provides that continuation of coverage
                may be cut short for other reasons. Under the law, the individual
                must pay all of the premium for continuation coverage. At the
                end of the 18 month or 36 month continuation coverage period,
                or instead of electing COBRA, he or she can enroll in an individual
                conversion medical plan if one is provided under the Company’s
                medical plan. This does not apply to dental plans.
                    A full statement of your rights to COBRA continuation
                coverage is included with the materials describing your group
                medical and/or dental insurance.




                                                                           PAGE   37




                                                                                       USXA000615
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 55 of 190 Page ID
                                   #:4090




           Effective Date of Coverage
              The effective dates for your coverage in the Company’s
           benefit plans are as follows:

                   Prepays............1st of the month following 60 days
                   Medical............1st of the month following 90 days
                   Dental..............1st of the month following 90 days
                   Vision...............1st of the month following 90 days
                   FSA...................1st of the month following 90 days
                   Short Term Disability....1st of the month following 90 days
                   Long Term Disability........1st of the month following 90 days
                   Basic Life.........1st of the month following 90 days
                   Supplemental Life....1st of the month following 90 days
                   401(k)............ 1st of the month following 6 months

               In order to receive benefits, you must enroll within 30
           days of your hire date.
               If you have not enrolled within the 30-day deadline, you
           must wait until the next annual open enrollment period to
           enroll, unless you have a qualifying event as defined by the
           Internal Revenue Service.

           Premium Deduction Prepays
               Benefit premiums are prepaid and deducted the first of
           the month following 60 days from your date of hire. Should
           you terminate your employment, the prepaid premiums
           will be refunded to you minus any amounts owed, taxes or
           administrative fees accrued.

           Coverage Termination Date
               Coverage will terminate at midnight on the day the employee
           terminates. However, COBRA will be offered, if applicable,
           on medical, vision and dental insurance only. The Company
           provided life benefit, along with the voluntary life benefit, may
           be converted to an individual policy with Reliance Standard Life
           Insurance Company upon termination of employment. Contact
           the Employee Benefits Department at (1-800-670-1915) to
           request a conversion form.


           PAGE   38




                                                                                    USXA000616
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 56 of 190 Page ID
                                   #:4091




                Internal Revenue Service (I.R.S.) Regulations
                    Because your premiums for major medical, dental and vision
                coverage are not taxed, the IRS requires that U.S. Xpress follow
                certain rules in administering these plans. If you purchase
                benefits, you cannot make any changes until the next annual
                enrollment. The only time employees are permitted to enroll or
                change their benefits outside of the annual enrollment are when
                “qualifying events” occur such as the following:
                    1. Change in marital status (marriage, divorce).
                    2. Change in employment status (full-time to part-time).
                    3. Death, birth, or adoption.
                    4. Change in the number of dependents.
                    5. Change in spouse’s health care coverage.
                    You have only 30 days to notify the Benefits Department
                after a qualifying event that changes your coverage needs. If you
                wait more than 30 days, you will not be able to make a change
                until the next annual enrollment.

                Evaluating Your Benefit Needs
                   To ensure that you choose the plan that is best for your
                needs, consider the following:
                   1. Weekly contributions for the plan that are deducted
                       from your pay.
                   2. Annual deductible for the plan.
                   3. Annual out-of-pocket maximum.
                   4. Whether or not your doctors/pharmacies/facilities
                       are in the network.
                     Be careful not to overspend for coverage that you may not
                utilize. Also remember that costs are given in weekly deduction
                amounts.

                Pre-Existing Conditions
                    The pre-existing condition waiting period, if applicable,
                would be the 12-month period beginning on the date your
                coverage became effective, during which benefits are not
                available for services received in connection with a pre-existing
                condition. If you are a late enrollee, this period can extend to 18
                months. Your employer and the administrator decide the length
                of your group’s pre-existing condition.


                                                                           PAGE   39




                                                                                       USXA000617
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 57 of 190 Page ID
                                   #:4092




               The pre-existing waiting period could be reduced by the
           period of creditable coverage, provided there is no break of 63
           days or more during which you were not covered under any
           creditable coverage.

           Certificates of Creditable Coverage
               The U.S. Xpress Major Medical plan contains a pre-existing
           condition exclusion, which may limit your coverage. The pre-
           existing exclusion period for any pre-existing condition will
           be reduced by the total amount of time you were covered by
           similar creditable health coverage, unless your coverage was
           interrupted for more than 63 days. Periods of similar creditable
           health coverage prior to a break in coverage of 63 days or
           more shall not be deducted from the pre-existing condition
           waiting period. Any period of time you had to wait to be eligible
           under an employer’s plan is not considered an interruption of
           coverage.
               You have the right to demonstrate the amount of creditable
           coverage you have, including any waiting periods that were
           applied before you became eligible for your coverage. For any
           period after July 1, 1996, you can ask a plan sponsor or health
           insurer to provide you with a “certification form” documenting
           the periods during which you had health benefit coverage. If
           you are having trouble obtaining documentation of your prior
           creditable coverage, you may contact the plan for assistance in
           obtaining documentation of prior creditable coverage from any
           prior plan or issuer.

           Dependent Eligibility Definition
                As part of the responsibility and management of our
           self-funded benefit plan, we have to ensure that all covered
           dependents meet the eligibility requirements. As a new hire
           you will be asked to provide documentation to provide proof of
           dependent eligibility prior to enrolling your dependents.
                The definitions for eligible dependents are below. If you
           have a dependent who does not meet these requirements please
           contact the Benefits Depart-ment at 1.800.670.1915.
           Definitions of an Eligible dependent:
            • A lawful spouse of an employee, including a common law
              spouse if recognized in the employee’s state of residence;
            • Unmarried children of an employee up to age 19 not
              employed on a full time basis;


           PAGE   40




                                                                               USXA000618
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 58 of 190 Page ID
                                   #:4093




                 • Unmarried children of an employee age 19-24, if enrolled in
                   an accredited school as a full-time student and primarily
                   supported by the employee
                 • Unmarried children who are age 19 or older and primarily
                   sup-ported by the employee and incapable of self-sustaining
                   employment by reason of mental or physical handicap;
                 • Dependent also include legally adopted child, a step child,
                   or a child that is placed in a home according to a court order
                   that lives with the employee, meets the IRS definition of a
                   covered dependent and fits one of the descriptions above.


                 Dependents              Acceptable Forms of Documentation
                 Spouse                  2007 Federal Income Tax Return (page 1 only)
                                         Or Marriage Certificate
                                         Or Common Law Affidavit
                 Children under 19       2007 Federal Income Tax Return (page 1 only)
                 years of age            Or Birth Certificate
                 Children 19 -24 years   2007 Federal Income Tax Return (page 1 only)
                 of age                  Or Birth Certificate
                                         Plus Course schedules documenting current
                                         full time student status
                 Step Children under     2007 Federal Income Tax Return (page 1 only)
                 19 years of age         Or Birth Certificate and Parent’s Marriage
                                         Certificate
                 Step Children 19-24     2007 Federal Income Tax Return (page 1 only)
                 years of age            Or Birth Certificate and Parent’s Marriage
                                         Certificate
                                         Plus Course schedules documenting current
                                         full time student status
                 Handicapped             Birth Certificate
                 children over 19        Plus Handicapped Certification documentation
                 years of age
                 Adopted children        2007 Federal Income Tax Return
                 or children of who      Or Legal adoption, guardianship, or custody
                 legal guardianship      papers/orders
                 has been established
                 under 19 years of age
                 Adopted children or     2007 Federal Income Tax Return
                 children of whom        Or Legal adoption, guardianship, or custody
                 legal guardianship      papers/orders
                 has been established    Plus Course schedules documenting current
                 19-24 of age            full time student status



                                                                                PAGE    41




                                                                                             USXA000619
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 59 of 190 Page ID
                                   #:4094




           Co-Pays
              Depending on the coverage you choose, you may have co-
           pay for office visits, outpatient services, and prescription drugs.
           This co-pay is the full amount you will be required to pay for
           these services. These amounts are not credited to your annual
           deductible or out-of-pocket expenses.

           Deductibles
               You have both a deductible and a maximum out-of-pocket
           expense that you will be required to pay for medical services
           in the calendar year. Until your medical expenses reach your
           deductible amount, you will have to pay all of your medical bills.
           After you reach your deductible, a percentage of any subsequent
           medical bills will be paid by the medical coverage plan – you will
           have to pay the difference. If the total amount you have had to
           pay in the calendar year (your deductible plus your portion of
           the subsequent bills) reaches or exceeds the maximum out-of-
           pocket expense, the medical coverage plan will then pay 100%
           of all subsequent bills. Visits to in-network physicians are not
           subject to a deductible—you pay only an office visit co-payment.

           Mastectomy Coverage
               Patients who undergo a mastectomy and who elect breast
           reconstruction in connection with the mastectomy are entitled
           to coverage for the following:
               1. Reconstruction of the breast on which the
                   mastectomy was performed;
               2. Surgery and reconstruction of the other breast to
                   produce a symmetrical appearance; and
               3. Prostheses and treatment of physical complications
                   at all stages of the mastectomy, including
                   lymphodemas.
               in a manner determined in consultation with the attending
           physician and patient.
               The coverage may be subject to coinsurance and
           deductibles consistent with those established for other benefits.
           Please refer to the Covered Services section of the Evidence of
           Coverage document for details.




           PAGE   42




                                                                                 USXA000620
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 60 of 190 Page ID
                                   #:4095




                Maternity and Newborn Coverage
                    Your plan provides maternity and newborn infant coverage.
                Federal law generally prohibits this plan from restricting benefits
                for any hospital length of stay in connection with childbirth for the
                mother or newborn child to less than 48 hours following a normal
                vaginal delivery, or less than 96 hours following a cesarean section.
                    Federal law also generally prohibits the plan from requiring
                that a provider obtain authorization to prescribe a length of stay in
                excess of the above periods. Please refer to the Covered Services
                section of the Evidence of Coverage document for details.

                Continuing Benefits Coverage During a Leave
                    If you need to go on leave for any reason, you must make
                arrangements with the Benefits Department (800-670-1915) to
                continue to pay premiums for your insurance benefits in order
                to retain your benefits coverage. Payments should be mailed
                to: U.S. Xpress, Attn: Benefits Department, 4080 Jenkins
                Road, Chattanooga, TN 37421. If payments are not received in a
                timely manner, your benefits coverage will be cancelled. If your
                benefits are cancelled due to non-payment of premiums, you will
                not be eligible for COBRA coverage.

                Medical Leave
                     If you have a minor illness (flu, cold, headache) and are too
                ill to continue driving, you may elect to stay in your truck or
                make other arrangements at your expense until you recover.
                You must advise your Fleet Manager so that your truck can be
                taken out of service.
                     Drivers who have repeated illnesses may be required
                to obtain a physician’s certification stating that they have a
                full medical release prior to returning to duty. If you require
                emergency medical treatment or an ambulance, contact your
                Fleet Manager for assistance. If you have had a serious illness,
                you may be required to obtain a physician’s certification or
                release stating that you have recovered, are able to meet the
                D.O.T.’s physical requirements, and can perform the essential
                functions of your job (with or without accommodations).




                                                                             PAGE   43




                                                                                         USXA000621
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 61 of 190 Page ID
                                   #:4096




           Family and Medical Leave Act (FMLA)
               Up to 12 weeks of unpaid leave is available to a full-time
           employee who has been employed over one full year and has
           worked at least 1,250 hours in the last 12 months with U.S.
           Xpress. You are required to provide at least thirty (30) days
           notice, except in emergency situations. Family and Medical
           Leave is limited to one of the following reasons:
               1. The birth or adoption of a child;
               2. The placement and care of a child by adoption or
                   foster care;
               3. To care for an immediate family member (spouse,
                   child, or parent – but not a parent “in-law”) with a
                   serious health condition; or
               4. When the employee is unable to work because of a
                   serious health condition of their own.
               5. When an employee’s spouse, son, daughter, parent,
                   or next of kin is a service member who is recovering
                   from a serious illness or injury sustained in the line
                   of duty or active duty. The employee will be entitled
                   to up to 26 weeks of leave in a single 12-month
                   calendar period to care for the service member.
               6. When there is a “qualifying exigency” arising out of
                   the fact that the spouse, son, daughter, or parent of
                   the employee is a covered military member serving
                   in the National Guard or Reserves and is on active
                   duty, or has been notified of an impending call to
                   active duty status, in support of a contingency
                   operation.
               The 12 weeks are figured on a rolling calendar year,
           meaning that eligibility is based on the 12 months preceding
           the date of leave.
               FMLA is not compensated leave; however paid leave may be
           used concurrently with FMLA leave. Employees requiring FMLA
           leave should contact the Human Resources Department at 1-800-
           251-6291 x 3611. Please note that employees requesting FMLA
           leave will be required to provide medical certification of their
           condition prior to taking leave.




           PAGE   44




                                                                              USXA000622
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 62 of 190 Page ID
                                   #:4097




                     Employees should give at least thirty (30) days notice, or as
                soon as practical, if treatment starts in less than thirty (30) days.
                The leave coordinator will mail FMLA certification papers to
                the employee immediately upon learning of the need for leave.
                Certification papers must be returned to work within 15 days of
                receipt to the Human Resources Department.
                     During the leave, the employee shall not accrue employment
                benefits such as retention pay, bonuses, etc.
                     Arrangements will need to be made for employees taking
                FMLA leave to pay their share of health insurance premiums.
                Failure by the employee to pay his/her insurance premiums
                will result in loss of coverage. You must contact the Benefits
                Department (1-800-670-1915) to make payment arrangements.
                     An employer’s obligation to maintain health benefits under
                FMLA stops if and when an employee informs the employer of
                an intent not to return to work at the end of the leave period,
                or if the employee fails to return to work when the FMLA
                leave entitlement is exhausted. The employer’s obligation
                also stops if the employee’s premium payment is more than
                30 days late and the employer has given the employee written
                notice at least 15 days in advance advising that coverage will
                cease if payment is not received.
                     In order to return to work, employees must secure a doctor’s
                release indicating that they may return to work. If the physician
                places restrictions on an employee’s ability to return to work,
                Human Resources will work with the employee to evaluate
                whether or not the employee can return to their former job.
                     For employees who do not return after the maximum
                twelve (12) weeks of Family Medical Leave, employment will be
                terminated. The Company recognizes that it may sometimes
                be necessary for an employee to be out of work for more than
                12 weeks to care for their own or a family member’s illness.
                However, due to the demands of the business, we are unable to
                hold positions open for longer than 12 weeks. If the employee
                is released to return to work and requests to do so, Human
                Resources will assist the employee in expediting the rehire
                process. However, the employee will be eligible for rehire only
                upon review of their record.




                                                                            PAGE   45




                                                                                        USXA000623
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 63 of 190 Page ID
                                   #:4098




           Military Leave
               If you are called to active military or to Reserve or National
           Guard training, or you volunteer for same, you must notify your
           supervisor and submit copies of your military orders as soon as
           possible. You will be granted a military leave without pay for the
           period of military service in accordance with federal and state
           laws. If you are a reservist or a member of the National Guard,
           you are granted time off without pay for required military training.
               You may elect to continue health plan coverage for yourself
           and dependents for up to 18 months. If your military service is
           30 or fewer days, you will be required to pay your normal share
           of the premium. If your military service is 31 or more days, you
           will be required to pay COBRA rates for continued coverage.

           Maternity Leave
               If you become pregnant, the Company encourages you
           to consult with your personal physician about the nature
           and physical requirements of your job. If you are unable to
           perform all of the essential functions of your position because
           of pregnancy, with or without accommodation, you will be
           required to take a leave of absence. You will be granted leave in
           accordance with the appropriate state law.

           Returning From Leave
               Unless otherwise required by law, a reasonable effort will be
           made to hold the position open for the period of the approved
           leave. Due to business needs, however, there will be times when
           positions cannot be held open. In this case, it may not be possible
           to guarantee reinstatement to the same position. If the former
           position is unavailable upon return, every effort will be made to
           place the employee in a comparable position for which he/she is
           qualified. If such a position is not available, the employee will be
           offered a suitable open position for which he/she is qualified.
               If the employee does not accept the position offered, the
           employee will be considered to have voluntarily terminated his/her
           employment with U.S. Xpress effective the day the refusal is made.
           U.S. Xpress will attempt to reasonably accommodate employees
           who are medically released for partial or modified duty.




           PAGE   46




                                                                                  USXA000624
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 64 of 190 Page ID
                                   #:4099




                Resignation While On Leave
                    If an employee accepts other employment while on leave,
                or does not return to work on the next regularly scheduled
                workday following the expiration of the approved leave of
                absence, the employee may be considered to have voluntarily
                terminated his/her employment with U.S. Xpress.

                Xpre$$Savings 401(k) Plan
                     The Xpre$$Savings 401(k) plan is an excellent way to save for
                your retirement. Employees are eligible to participate in the plan
                after six continuous months of service and attainment of age 18.
                Participating employees can defer up to 75% of pay (pre-tax) not
                to exceed annual IRS maximums. The Company will match 50%
                of the first 6% invested up to a $750 maximum annual match.
                Employees can pick from different funds that feature various
                levels of risk and return. To enroll, call (1-888-NROLL-123). To
                make changes to your account, or to obtain a loan or distribution,
                call (1-800-755-5801) or log on to www.divinvest.com.

                Employee Assistance Program (EAP)
                    U.S. Xpress provides a Company paid EAP to employees and
                their families. The EAP is a confidential counseling, education
                and referral service through Health Management Systems of
                America. The EAP offers confidential consultation for a broad
                range of personal issues such as depression, alcohol and drug
                abuse, relationship concerns, parenting issues, grief over the
                loss of a loved one, stress and many others.
                    The EAP hotline number, available 24 hours a day, 7 days a
                week is (800-767-5320). The EAP can help you deal with life’s
                every day problems.

                World Net Travel Assistance Program
                    World Net Travel Assistance Program is a benefit that
                provides emergency medical services to travelers. If you or a
                dependent are away from home (even out of the United States)
                and a medical emergency arises, finding medical care is a single
                phone call away. This assistance also includes locating lost
                luggage. You are eligible for the Travel Assistance Program once
                you have completed ninety (90) days of employment. The toll-
                free number when traveling within the U.S. is (800-456-3893).
                When traveling outside the U.S., call (954-389-5400).




                                                                          PAGE   47




                                                                                      USXA000625
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 65 of 190 Page ID
                                   #:4100




           CollegeAmerica Savings Plan
               CollegeAmerica is a 529 college savings plan sponsored by
           the Virginia College Savings Plan and is available in all states.
           The following are some of the benefits offered through the
           CollegeAmerica Savings program:
               1. Your earnings can grow tax-free, allowing you to save
                   more.
               2. Deductions are taken automatically from your
                   checking or savings account.
               3. As part of an employer-sponsored group program,
                   you invest with no sales charge and have low
                   expenses.
               4. You can open an account for anyone, i.e. child,
                   grandchild, spouse or even yourself.
               Perhaps the best news is that CollegeAmerica offers you
           21 individual American Funds. You can invest in one fund or a
           combination of funds to design a college savings program that
           meets your specific time frame and tolerance for risk. American
           Funds is one of the oldest, largest and most widely respected
           mutual fund families in the United States. For more information
           call (877-770-0009) toll free or email your questions to Tony
           D’Andrea Jr., CPA at tony.dandrea@raymondjames.com.
               Withdrawals for qualified higher education expenses are
           free from federal income tax through 2010 unless extended by
           Congress.

           Tuition Assistance Program
               U.S. Xpress and its subsidiaries are committed to the need
           for the continued professional growth and development of
           its employees. As evidence of its commitment to academic
           achievement and professional development, U.S. Xpress
           encourages employees to continue to obtain skills, knowledge
           and abilities that may increase efficiency and improve their
           opportunities for career advancement with the Company.
               The Tuition Assistance Program (administered by
           the Human Resources Department 800-251-6291 x3534) is
           designed to foster the professional growth and development
           of the Company’s full-time employees.
               The Company will provide tuition assistance to any full-
           time employee for work-related courses, courses toward the
           obtainment of a business or transportation degree, or classes
           that are of direct benefit to the employee’s job performance,

           PAGE   48




                                                                               USXA000626
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 66 of 190 Page ID
                                   #:4101




                provided all eligibility requirements have been met.
                    Assistance will be provided for tuition and mandatory fees
                associated with educational requirements, less any applicable
                taxes, GI Bills, scholarships or grant monies received. A
                maximum of two courses or a maximum of 6 hours per
                semester will be reimbursed, not to exceed $2,500 per
                calendar year for an undergraduate degree or a certification
                program and $3,000 per calendar year for a graduate degree.
                Reimbursement will be made for books.
                    Employees must sign a statement agreeing to work for U.S.
                Xpress or one of its subsidiaries for a minimum of one year
                following reimbursement of tuition or the employee will be
                required to repay reimbursement monies.
                    In order to be eligible, employees must fulfill all of the
                following requirements:
                    • Be a full-time employee;
                    • Be employed with U.S. Xpress or one of its subsidiaries
                        for a minimum of six months prior to the enrollment in
                        a course and remain employed for a minimum of one
                        year following completion of the course.
                    • Receive an A or a B in the course.
                    • Submit the Tuition Assistance authorization
                        paperwork to the Human Resources Department
                        prior to the start of the class.
                    Please Note: Tuition for truck driving school is NOT
                reimbursed under this Tuition Assistance Program. Please see
                the Driver Training School-Tuition Payment Program in Section
                2 of this Handbook.

                Human Resources Web Site
                    U.S. Xpress provides a Human Resources web site in order
                to help answer your questions around the clock. The web
                site address, http://usxhr.usxpress.com is available 24 hours
                a day, 7 days a week. The web site is also available at www.
                usxpress.com by clicking on HR Access. First time users
                accessing this web site will be required to register using a social
                security number. After entering your social security number,
                you will enter a confidential user name and password (of your
                choice). Employees using this web site will find answers to
                many questions and access to forms at the click of a mouse.




                                                                           PAGE   49




                                                                                       USXA000627
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 67 of 190 Page ID
                                   #:4102




           Highlights available on the web site include:
              • Employee Information Center, access to change your
                  emergency contact information, review your benefit
                  elections, and view your paychecks.
              • Benefits Center, which puts employees in touch
                  with benefit providers and provides key information
                  on all benefit plans. You can perform a nationwide
                  search for doctors, hospitals and pharmacies that
                  are in the BlueCross BlueShield and Medco network.
                  Choose PPO network when conducting the search
                  for a provider for BlueCross. You can also perform
                  a nationwide search for dentists that are in the Delta
                  Dental network.
              • A 401(k) Xpre$$avings plan line with access to the
                  plan summary and link to Diversified’s Web site,
                  allowing you the ability to enroll, obtain a loan, check
                  your balance, change your deferral election or make
                  investment changes.
              • A link to the Employee Assistance Program (EAP)
                  with click-on access to the Health Management
                  Systems of America EAP Web site. Once the
                  registration process is completed (steps are provided
                  to guide you through this process), you will have the
                  ability to access a wealth of information to include
                  self-improvement programs and a search engine
                  providing articles on hundreds of topics such as
                  depression, marital issues, parenting, elder care, and
                  legal to name a few.
                  You can also access this important benefit by calling
                  (1-800-767-5320) or logging on to
                  http://www.my-life-resources.com.

                   The user name is hmsa (all lower case) and
                   The password is: myresource (all lower case)

              •    A Human Resources Forms Directory link providing
                   access to the most commonly used employment
                   forms. For example, forms are provided for all states
                   requiring income tax withholding. Information
                   regarding where to send the forms is included in this
                   link.




           PAGE   50




                                                                             USXA000628
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 68 of 190 Page ID
                                   #:4103




                    The majority of the forms and benefit summaries are in
                Adobe Acrobat format. If your computer does not have Adobe
                Acrobat, simply go to the home page and select “Click here
                to download Adobe Acrobat Reader” to download this free
                software.
                    In addition, you may also contact the Human Resources
                Department during regular business hours from 8:00 a.m. to 5:00
                p.m. Monday through Friday for assistance.




                                                                        PAGE   51




                                                                                    USXA000629
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 69 of 190 Page ID
                                   #:4104




                             Section 4

                       DRIVER OPPORTUNITIES




           PAGE   52




                                                                        USXA000630
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 70 of 190 Page ID
                                   #:4105




                         DRIVER OPPORTUNITIES
                Strategic Business Units (SBU’s)
                    U.S. Xpress is organized into Strategic Business Units
                (SBU’s). Each SBU has its own mission and objectives that
                support the overall objectives of U.S. Xpress. The following lists
                the driving opportunities offered by each SBU.

                Solo Over-The-Road
                    The Solo SBU’s main focus is on loads from city to city
                covering 400-450 miles per driver per day. The primary areas of
                operation will be east of interstates 29 and 35 and the 11 western
                states. When possible, we strive to assign drivers to freight
                between specified cities. Solo drivers are selected based on the
                area in which they are domiciled, service performance, safety
                history, as well as hometime and mileage needs. There is a strong
                need for experienced drivers in this SBU; however, there are also a
                large number of trainee opportunities available in the Solo Fleet.

                Teams
                    U.S. Xpress is one of the largest team expedited providers in
                the industry. If you want the flexibility to travel all 48 states and
                Canada, you may want to consider the opportunities that U.S.
                Xpress provides for team drivers. We have customers from coast
                to coast and all points in between. The team SBU’s main goal is
                to provide premium service anytime, anywhere in the country for
                deliveries of typically 1,000 miles or more.
                    Team drivers are selected based on driving experience,
                service performance and safety history. Team opportunities
                also include scheduled runs, which provide the consistency of
                operating in the same lanes and dealing with the same customers
                on a week-to-week basis. Scheduled runs are available for drivers
                with a proven performance record at U.S. Xpress.

                Dedicated Contract Carriage
                    The Dedicated Contract Carriage SBU’s main focus is on
                running freight from a customer’s distribution center to their
                retail stores or running round-trip freight from a supplier to
                manufacturer. Dedicated drivers are selected based on service
                performance, safety history and seniority. Opportunities
                within this SBU include steady home time, wages and freight
                consistency. Some customers may require drivers to unload
                freight on a regular basis.




                                                                             PAGE   53




                                                                                         USXA000631
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 71 of 190 Page ID
                                   #:4106




           Xpedited Rail Division
               The Xpedited Rail division allows U.S. Xpress to expand its
           market, offer customers consistent and reliable service, capture
           peak opportunities with capacity, and reduce operational costs.
           Rail “drayage” and shuttle drivers will be selected based on their
           domicile location and service performance. Drivers from all
           SBU’s are utilized to supplement the drayage group.

           Xpress Direct
               The Xpress Direct SBU’s main focus is to provide a specialized
           time-critical service to customers. Xpress Direct provides more
           than just a one-time solution for our customers. XD’s goal is to set
           new standards for service, reliability, and overall value by being
           strategically positioned to provide a premium service throughout
           North America. On occasion, drivers will be asked to do special
           assignments for Xpress Direct.

           Driver Status
               A driver’s status is the position held in the Company by that
           driver. The driver status determines a driver’s pay, hometime
           opportunities, and transfer eligibility.

           First Seat Driver
               A first seat driver is a driver that has no Company-placed
           restrictions. This driver can drive for any SBU (except Teams)
           and can apply to be a driver trainer (after spending the
           appropriate amount of time with U.S. Xpress).

           Team Drivers
               Team Drivers perform a crucial service for U.S. Xpress,
           primarily in the time-definite and expedited service niches. A team
           consists of two drivers that can operate the truck in intervals. Each
           team driver will be paid separately by individual experience.

           Finishing Trainee
                A Finishing Trainee is a driver that is hired as a student driver
           in the Finishing Program. Depending on experience, a Trainee
           may be required to complete 160 hours of behind-the-wheel
           training once they have completed the orientation process.
                Upon satisfactory completion of the training, the trainee will
           be given a written and road test in order to be upgraded to a
           probationary first seat driver. Finishing trainees do not have time
           off available that can be taken during the training program.

           PAGE   54




                                                                                    USXA000632
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 72 of 190 Page ID
                                   #:4107




                Flex Fleet Program
                    Flex Fleet is a program introduced as part of the “Miles and
                More” program at U.S. Xpress. Its purpose is to allow us to be flexible
                with teams who require more time off than is normally allowed. The
                basis of the program is one truck, operated by more than one team.
                    Fleet Managers:
                         Flex Fleet teams will be assigned to the same Fleet
                         Manager. While off duty, teams must communicate
                         with their Fleet Manager weekly.
                    Time Off:
                         The period of time off is preset by the teams and their
                         Fleet Manager, but no driver may be off the truck for
                         more than twenty-eight (28) consecutive days. At
                         the end of the preset period, the teams will meet at a
                         designated area to swap out their personal belongings
                         from the truck. Before being dispatched or continuing
                         with a load, teams must call their Fleet Manager to let
                         him/her know that a switch is taking place.
                    Extended Time Off:
                         No driver may be off the truck, without being on
                         a leave status, for more than 29 days. After 29
                         days, U.S. Xpress will consider the driver to have
                         abandoned their job. Drivers who are off the truck
                         for more than 29 days may be required to go through
                         the re-hire/reinstatement process prior to reseating a
                         truck.
                    Team Pay:
                         Flex Fleet teams will earn the same pay as regular
                         teams at their level of longevity. As with new OTR
                         teams, Flex Fleet teams may also be credited with up
                         to five (5) years experience from other carriers.
                    Insurance Benefits:
                         Members of the Flex Fleet are eligible for basic
                         medical insurance, Company paid Life Insurance and
                         Voluntary Whole Life Insurance. Drivers will pay the
                         full weekly premium for coverage. Flex Fleet teams
                         are also eligible to participate in the Driver’s Legal
                         Plan and 401(k) benefits.




                                                                              PAGE   55




                                                                                          USXA000633
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 73 of 190 Page ID
                                   #:4108




              Payroll Deduction:
                  Any amounts owing for weekly payroll deduction items,
                  such as insurance and Driver’s Legal Plan premiums,
                  will be deducted from the first check a driver receives
                  after returning from time off.
              Holiday and Retention Pay:
                  Flex Fleet teams are not eligible for Holiday or
                  Retention Pay.
              Safety Awards:
                  Flex Fleet teams are eligible for Annual Safety awards.
                  Flex Fleet drivers will accrue the time toward Safety
                  awards based on time worked driving in the Flex
                  Fleet.
              Transfers to Regular Status:
                  Time will be credited based on time worked driving
                  in the Flex Fleet.

           Driver Finishing Program
               The purpose of the Driver Finishing Program is to train an
           employee with limited driving experience to become a skilled,
           professional over the road truck driver. The student will gain
           practical experience with a skilled professional who is available
           at all times to answer questions and provide advice from his/
           her experience as a driver. Our goal is to have an organized and
           manageable plan that will fulfill our mission of providing quality,
           safe drivers that will contribute to the growth and success of
           U.S. Xpress.
               If you have one year of over the road experience, have been
           employed with U.S. Xpress for at least 30-days, and have a desire
           to teach others what you know, give the Finishing Team a call
           at 800-833-4465 to find out how you too can become a Driver
           Trainer.

           Sponsorship Program
               The Sponsorship Program is designed to allow a Driver
           Trainer to train a Driver Trainee with the intent of teaming with
           this trainee upon upgrade. To sponsor a Trainee, the Trainer
           must be employed with U.S. Xpress for a minimum of 30 days
           prior to beginning training. Trainees in this program will also
           have to successfully complete 160 Behind-the-Wheel hours and
           successfully pass both a written and a road test.



           PAGE   56




                                                                                 USXA000634
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 74 of 190 Page ID
                                   #:4109




                    If you are a current U.S. Xpress driver and have a desire
                to train a future team partner, please contact the Training
                Department at (888-999-8623) for more details on our
                Sponsorship Program.

                Master Driver Certification Program
                    Certified Master Drivers possess a commanding knowledge
                of U.S. Xpress policies and procedures, as well as a superior
                driving record. These drivers also create a respected
                relationship with other drivers within the Company and assist in
                their success. The program is open to all Company drivers.

                How Can You Become a Master Driver?
                   To be eligible, you must meet the following criteria:
                   1. Must have at least one (1) year of current service
                       with U.S. Xpress.
                   2. Cannot be on any type of probation from Operations
                       or Safety.
                   3. Must have a clear MVR for the last 3 years and be
                       accident-free with U.S. Xpress.
                   4. Must not have any service failures or refused loads
                       in the last 90 days and no more than 2 in the last 12
                       months.
                   5. Should have a good record of complying with Part
                       395 of the Federal D.O.T. Regulations – Daily Driver
                       Logs.
                   6. Present an acceptable appearance in accordance
                       with this manual.
                   7. Must demonstrate a positive attitude toward
                       professionalism in the industry.
                   8. Follow proper maintenance schedule for equipment.
                   9. Send in TripPak envelopes and paperwork in timely
                       manner.
                   10. Must have no preventable worker’s compensation
                       claims.




                                                                          PAGE   57




                                                                                      USXA000635
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 75 of 190 Page ID
                                   #:4110




           What are the Benefits to Becoming a Master Driver?
               Master Drivers ultimately receive three levels of certification
           that include road skills testing and computer-based instruction.
           As drivers complete each level, they will receive several benefits:
                   Level One – Specialist:
                   A Company Store gift certificate valued at $25
                   $10 for each completed road test
                   Specialist Certificate

                   Level Two – Senior:
                   A Company Store gift certificate valued at $50
                   $10 for each completed road test
                   Senior Certificate

                   Level Three – Master:
                   $500 bonus for obtaining Master Driver status
                   Free Vacation valued up to 250.00 or cash option
                   A Company Store gift certificate valued at $75
                   $10 for each completed upgrade test
                   Patch for 1-year Safety jacket
                   Master Driver plaque and certificate
                   Satisfaction of being a leader in the industry
               If you would like more information about this exciting program,
           please contact Catherine Howard at (1-800-251-6291 – ext. 3209).




           PAGE   58




                                                                                 USXA000636
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 76 of 190 Page ID
                                   #:4111




                                  Section 5

                         OPERATING POLICIES




                                                           PAGE   59




                                                                        USXA000637
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 77 of 190 Page ID
                                   #:4112




                         OPERATING POLICIES
           Get to Know Your Fleet Manager!
              You will be assigned to one Fleet Manager. Your Fleet
           Manager will be your first point of contact to help you with
           questions or concerns while you are on the road. However,
           other resources are available to you when you need them. Other
           important numbers that you might need are:

                   Benefits:...............................................800-670-1915
                   Claims:.................................................800-601-5500
                   Driver Payroll:....................................888-398-1555
                   Driver Training:..................................888-999-8623
                   Fleet Services:.....................................800-447-3152
                   Fuel:.....................................................800-251-6011
                   Help Desk:...........................................800-547-9630
                   Human Resources:..............................888-687-0719
                   Permits:............................800-251-6291 – ext. 5217
                   Recruiting:...........................................800-879-7737
                   Risk Management:...............................800-601-5500
                   Safety:..................................................800-601-5500

           Telephone Availability
               When you are at home and/or away from your truck, you
           must provide your Fleet Manager with a phone number where
           you can be reached. It is your responsibility to stay in contact
           with your Fleet Manager.
           Dispatch Policy
                The Company operates within a “Forced Dispatch” system.
           If you are given a dispatch, and have the hours available to take
           the load, you are required to pull the load.
                1. To satisfy our customers’ needs, you must accept all of
                   the dispatches and orders given by your Fleet Manager.
                2. There will be occasions when dispatch will need to
                   put a certain driver, truck or trailer on a load due
                   to customer requirements, trailer size, equipment
                   maintenance, etc.

           PAGE   60




                                                                                            USXA000638
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 78 of 190 Page ID
                                   #:4113




                   3. You may be required to enter Canada.
                   4. Drivers may be subject to disciplinary action up
                      to and including termination for refusing a load or
                      failure to cover a load.

                Out of Route Miles
                    USX utilizes special software for routing our trucks that
                takes into consideration the miles, fuel stops at special locations
                where we have reduced prices, time, and tolls. When you accept
                a load, our navigation system will automatically calculate a route
                based on this information. Although the driver might be aware
                of a “shorter” route, the price of fuel at a non-discounted station
                might far exceed any savings for driving shorter miles. For this
                reason we require that you drive the fuel route outlined at
                the time of dispatch. USX also utilizes software that will notify
                your Fleet Manager if you go off route. If you must deviate
                from the planned route, contact your Fleet Manager to obtain
                approval before changing route. Violations of this policy that
                result in out of route miles will have the following disciplinary
                consequence:

                   1. 1st offense will result in Written Warning and notation
                      in driver’s profile and a charge of $1.00 per mile.
                   2. 2nd offense will result in Final Written Warning and
                      notation in driver’s profile and a charge of $1.00 per
                      mile.
                   3. 3rd offense will result in Discharge for company
                      policy violation and a charge of $1.00 per miles for all
                      miles driven out of route.
                    The Company may impose disciplinary action at any of the
                above steps that management decides is appropriate based on
                the severity of the offense.




                                                                           PAGE   61




                                                                                       USXA000639
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 79 of 190 Page ID
                                   #:4114




           Home Time Policy
               Every attempt will be made to meet all requests for time off.
           However, there may be circumstances when these requests may
           be delayed.
              You may request time off by using Macro #31:
              1. Requests for time off should be communicated at
                 least seven (7) days in advance.
              2. If you require extended time off, you must provide
                 thirty (30) days’ notice.
              3. If you have a specific request for time off due to a
                 special need such as doctor appointments, legal
                 appointments, birthday, etc., please let your Fleet
                 Manager know at least 48 hours in advance. Your
                 request being met is dependent on freight and
                 weather conditions.
              4. The time off request must contain a functioning
                 phone number at which the driver may be contacted
                 while on time off.
              5. Time off is counted in 24 hour periods. You are
                 required to be available for dispatch at the end of
                 the Home Time period unless your Fleet Manager
                 has approved additional time off. For example, if
                 your 48-hour Home Time period begins at 3:00 p.m.
                 on Thursday, you will be required to be available for
                 dispatch at 3:00 p.m. on Saturday.
              Time Off Options:
              • Solo, OTR and Regional Drivers: will receive two
                 days off after a minimum of twelve (12) days out OR
                 home time every other weekend.
              • Team Drivers: will earn one day off for every week
                 out (minimum two weeks out before Home Time).

              Extended Time Off Requests:
                 No driver may be off the truck, without being on
                 a leave status, for more than 10 days. After 10
                 days, U.S. Xpress will consider the driver to have
                 abandoned their job. Drivers who are off the truck
                 for more than 10 days will be required to go through
                 the re-hire/reinstatement process prior to reseating a
                 truck.




           PAGE   62




                                                                               USXA000640
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 80 of 190 Page ID
                                   #:4115




                Use of Equipment During Home Times
                    You must have the approval of your Fleet Manager for all
                out of route or home time trips in Company equipment. The
                following will also apply:
                   Requirements:
                   1. Use of the Company equipment is a privilege. This
                      privilege may be revoked based on the Company’s
                      needs at the time of your request.
                   2. No bobtailing off the yard while at a Service Center
                      without authorization from the Service Center Manager
                      or your Fleet Manager, whether on or off duty.
                   3. Subject to Fleet Manager approval, active status
                      drivers are permitted to drive Company equipment
                      to/from their principle residence and/or designated
                      home time location except when prohibited by local
                      zoning regulations.
                   4. While on home time, both the tractor and trailer
                      must be parked in a secure location. (Defined as
                      U.S. Xpress Service Center or authorized drop yard,
                      approved customer facility, approved fenced and/or
                      patrolled area with 24 hour, 7-day security service or
                      a specific location, approved by the driver’s assigned
                      Fleet Manager.)
                   5. Each driver will be required to send a Satcom
                      message (Macro 32) to their Fleet Manager upon
                      arrival at the designated home time location advising
                      the current odometer reading when the tractor is not
                      parked at a Service Center or authorized drop yard
                      location.
                   6. Home time location to be taken within fifty (50) miles
                      of principle residence of record for the driver. In the
                      absence of a principle residence of record, the home
                      time location will be observed within an area of fifty
                      (50) miles from their home domicile location.
                   7. Any work to be done on the truck while on time off
                      must be done at a U.S. Xpress Service Center. The
                      truck is to be dropped at the Service Center prior to
                      going home.
                   8. Drivers off duty for more than 96 hours without
                      permission will be required to secure the equipment
                      at a designated Service Center and remove all
                      personal effects. The tractor will be subject to
                      reassignment.

                                                                         PAGE   63




                                                                                     USXA000641
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 81 of 190 Page ID
                                   #:4116




               9. Drivers should not leave tractors running when
                   parked and should make certain the tractor, trailer
                   and cargo are secured.
               10. The tractor or trailer may NOT be used for any
                   personal transportation whatsoever during the
                   designated home time period.
               Driver Chargeability:
               1. The driver will be fully responsible for any expenses
                   incidental to the recovery of either the tractor or
                   trailer.
               2. There is also an additional charge of $500 if the
                   tractor is NOT returned to a Service Center as
                   instructed, and equipment abandonment will be
                   reported on your DAC report.
               Discipline Process:
               1. First Offense for violation of the equipment use
                   policy involving less than fifty (50) unauthorized
                   personal miles: Driver will receive a formal
                   reprimand and be charged for all miles at a rate of
                   $1.00 per mile.
               2. Second Offense for violation of the equipment use
                   policy involving unauthorized personal miles from 1
                   to 50 or the first incident of non-authorized personal
                   miles in excess of fifty (50) miles: Driver will receive
                   a formal reprimand, be charged for all miles at a rate
                   of $1.00 per mile and all privileges to take the tractor
                   home may be revoked. In this case, the tractor/
                   trailer parking will be limited to a Service Center or
                   authorized drop yard location.

           Idling Policy
                Due to the high cost of fuel, the following idling policy will
           be in effect at all USX Service Centers and Terminals. Any
           driver who is on a USX yard for longer than five minutes will
           be required to shut off the engine. If the outside temperature
           is less than 50° F or greater than 80° F, you may idle your truck
           only if you are sleeping on board or if you have a pet in the
           truck. Please note that kennels are available at the Service
           Centers if you feel the temperature in your vehicle would be
           uncomfortable for your pet.




           PAGE   64




                                                                                 USXA000642
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 82 of 190 Page ID
                                   #:4117




                Personal Vehicles Policy
                     The Company is not responsible for any lost items or
                damage to personal vehicles parked on Company property. All
                vehicles must be kept in good working order and must maintain
                current registration.
                     Any vehicle left on Company property for more than 30 days
                from the date a driver voluntarily quits or is terminated from
                employment will be considered abandoned and will be disposed
                of in accordance with the laws of the state where the Service
                Center is located. This includes an unregistered vehicle or
                vehicle with a registration that is expired by more than 45 days.

                Personal Property Policy
                    If you leave personal belongings on a truck or at a Service
                Center, you must reclaim your belongings within thirty (30) days
                or they will be disposed of in accordance with the laws of the
                state in which the facility is located.

                                      WARNING!
                    Your personal vehicle parked on Company property and
                personal property inside vehicle or tractor are NOT insured by
                the Company!
                    Any personal belongings in or on your truck, or your
                personal vehicle, etc., as well as all items left at any Company
                facility are your responsibility and are not covered by Company
                insurance. We recommend you check with your insurance agent
                to see if your policy covers personal items you may carry with
                you over the road or leave in your personal vehicle on Company
                property. The Company does not accept responsibility for
                personal property.

                Use of Detection Devices
                   Federal D.O.T. regulations and Company policy specifically
                prohibit the use of radar detectors on all Company vehicles.




                                                                         PAGE   65




                                                                                     USXA000643
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 83 of 190 Page ID
                                   #:4118




           Permits Policy
              It is your responsibility to make sure you have the necessary
           permits to operate legally in each state.
              Think Ahead!
              1. Weigh your load. All loads above 36,000 lbs. are
                 required to scale.
              2. Check your permits.
              3. Check your IFTA sticker.
              4. Check your tractor and trailer registration.
              5. Check the registration on every trailer you pick up.
              6. Check over-length permits for 53-foot trailers.
               If you have a question, please call the Permits Department
           at 1-800-251-6291, ext. 1217 or 1247.
              Important Reminders:
              1. Check with the Permits and License Department each
                 time you are in the office for new permits for the
                 tractor (also check trailer permits). Permits come in
                 throughout the year, so always check for new ones.
              2. Check your permits BEFORE entering a state and call
                 the Permits and License Department if you have any
                 questions. If you are pulling an intrastate, alcohol
                 or HAZMAT load, be sure you have the necessary
                 permits as these are only issued as needed.
              3. If you have any questions concerning permits for the
                 state(s) you will be traveling through, you should call
                 1-800-251-6291, ext. 1217 or 1247, Monday through
                 Friday from 8:00 a.m. to 5:00 p.m. Have your road
                 atlas and permit book with you when you call.
              4. It is your responsibility to check the route on any
                 special permits. If you do not follow the route, you
                 may have to pay extensive fines.
              5. ALWAYS CALL THE USX CUSTOMS DESK (800-344-
                 4844) BEFORE YOU ENTER CANADA.
              6. We keep records on all permit activity for each
                 tractor. If you have any questions or problems
                 concerning authority, a permit, a scale or a port, call
                 immediately.




           PAGE   66




                                                                              USXA000644
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 84 of 190 Page ID
                                   #:4119




                        If you get a ticket for not having proper authority or
                        the correct prorate, contact the Permits and License
                        Department at 1-800-251-6291, ext. 1217 or 1247
                        immediately. DO NOT PAY THESE FINES WITHOUT
                        AUTHORIZATION.

                    7. Each time you pick up a trailer, check the registration
                       box for proper registration.
                    8. Make sure you have your permit book:
                       A. When leaving the lots.
                       B. When leaving ports and scales
                       C. When leaving home.
                    9. When dispatched:
                       A. Find out what state(s) you will be going through.
                       B. Call the Permits Department to see what permits
                          are required.
                       C. Make sure ALL PERMITS are in your permit book.

                Dropped Trailers Policy
                    1. Do not drop any trailer, loaded or empty, at any place
                       other than a Service Center or a Company authorized
                       drop yard without the specific approval of a Fleet
                       Manager.
                    2. Do not place a king pin lock, padlock, or glad hand
                       lock on an empty trailer while parked in a Service
                       Center facility.

                Overweight Loads Policy
                    You are responsible for the weight of the load. Any loads
                above 36,000 lbs. are required to scale. You may weigh your
                load at a certified scale. If there is not a certified scale available,
                call a local moving and storage company or grain elevator. You
                will be reimbursed for the scale fee, but you must include the
                scale receipt in your Trip Envelope.
                    If you fail to weigh a load and are fined for being overweight,
                you will be responsible for the fine. If your load is overweight,
                contact your Fleet Manager for instructions.
                    By law, drivers are allowed to carry up to 36,000 lbs. on each
                set of trailer tandems and drive axels, which allows for 12,000
                lbs. to be placed on the steer axel. You may NOT exceed 80,000
                lbs. gross vehicle weight. This includes tractor, trailer, load,
                driver, personal property and ice and snow build-up.

                                                                               PAGE   67




                                                                                           USXA000645
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 85 of 190 Page ID
                                   #:4120




           Physical Standards Testing (PST) Policy
               To ensure that all of our drivers have the ability to meet the
           physical demands of operating a tractor trailer, all new employee
           drivers, and owner-operators seeking transfer to an employee
           driver position, are required to take a simple physical standards
           test. This test measures the driver’s ability to perform certain
           essential functions of the job. All drivers returning from
           any medical leave of more than 14 days, or from any type of
           leave that has lasted longer than 30 days, will be required to
           demonstrate their ability to perform all aspects of the physical
           standards test before being reseated on a truck.
               Drivers seeking assignment to certain dedicated accounts,
           or who wish to be considered for occasional load assignments
           for those dedicated accounts, are required to take the more
           strenuous Dedicated PST test.

           Alcohol Policy
               The following is a summary of the Company Alcohol
           Policy. The Company has a comprehensive written alcohol
           and controlled substance policy, which was provided during
           Orientation. For more specific information, please consult this
           comprehensive policy.
              The Basic Rules:
              1. You may not use, be under the influence of, or have in
                 your possession any alcoholic beverage, regardless
                 of alcohol content, while you are operating or
                 responsible for Company equipment, available
                 for dispatch, or while on Company property. This
                 prohibition includes drinking during layovers and
                 when you are a passenger in a Company truck.
              2. You may not drink alcoholic beverages of any kind,
                 regardless of alcohol content, within four (4) hours
                 of availability for dispatch or performing a safety
                 sensitive function.
              3. You may not report for duty or operate Company
                 equipment if you have a blood alcohol concentration
                 of .02% or above.
              4. The consumption of alcohol is prohibited while
                 under dispatch or available for dispatch.
              5. If you are in an accident, you may not drink any
                 alcoholic beverage until you have been tested for
                 alcohol use or have been advised by the Safety
                 Department that testing will not be required.

           PAGE   68




                                                                                USXA000646
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 86 of 190 Page ID
                                   #:4121




                   6. You may not refuse to take any required alcohol
                      test. A refusal to test is treated in the same manner
                      as a failed test for reporting purposes, as well as for
                      returning to a CMV driving position.
                   7. Drivers who fail a test or refuse to test for the use of
                      alcohol will be terminated.

                Controlled Substance Policy
                    The following is a summary of the Company Drug Policy.
                The Company has a comprehensive written alcohol and drug
                policy, which was provided to you during Orientation. For more
                specific information, please consult this comprehensive policy.
                    The Company will not tolerate the illegal use or possession
                of controlled substances.
                   The Basic Rules:
                   1. Drivers may not illegally use or possess controlled
                      substances or drug paraphernalia while employed by
                      the Company.
                   2. Drivers who fail or refuse to take any test for
                      the illegal use of controlled substances will be
                      terminated.
                   3. Drivers who are arrested or charged with any
                      drug related offense will be suspended. If upon
                      investigation the Company believes the charges will
                      not be resolved within 30 days of the suspension, the
                      driver will be terminated.
                   4. Drivers must immediately notify the Corporate
                      Safety Department in Chattanooga of any prescribed
                      medications which could adversely affect the driver’s
                      ability to safely operate Company equipment. All
                      such medications must be kept in their original
                      prescription container.
                   5. You may not refuse to take any required test for
                      controlled substances. A refusal to test is treated
                      in the same manner as a failed test for reporting
                      purposes, as well as for returning to a CMV driving
                      position.




                                                                           PAGE   69




                                                                                       USXA000647
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 87 of 190 Page ID
                                   #:4122




           Alcohol and Controlled Substance Testing
              The Company will test for Alcohol and Controlled
           Substances in the following situations:
              1. Pre-employment (controlled substance only)
              2. Post-accident (when required by federal law)
              3. Random (when notified to submit to random testing,
                  the driver should proceed immediately to the testing
                  location as per DOT Regulation 382.305(1)
              4. Reasonable Suspicion
              5. Return to duty/follow-up
               The Company reserves the right to test for controlled
           substances to the fullest extent allowed by state and/or federal
           law. Drivers who test positive for controlled substances may
           have their split sample tested by contacting the Medical Review
           Officer (MRO) within 72 hours of being notified of the positive
           test, as per DOT Regulation 40.171. The driver will be required
           to reimburse USX for the cost of the split sample testing.

           Pet Policy
              The Company encourages employees to be responsible pet
           owners. This means that pets must not be allowed to damage
           Company or customer property. It also means that pets must be
           kept under control at all times so that they do not injure anyone.
              YOU MAY ONLY HAVE ONE CAT OR ONE DOG ON YOUR
           TRUCK PROVIDED YOU COMPLY WITH THE FOLLOWING:
              1. Pay a $500 non-refundable maintenance fee (this
                 applies to new hires and rehires). Payment of
                 the maintenance fee may be paid through payroll
                 deductions at the rate of $50 per week until the total
                 maintenance fee of $500 is collected.
              2. Copies of your pet’s shot record must be kept in the
                 truck at all times. A copy of the shot record must
                 also be sent in to the Safety Department.
              3. Your pet must be kept on a leash when outside of
                 the truck. Pets are not allowed out of the truck at
                 a customer facility or inside any of the Company
                 Service Centers or other facilities.
              4. Pets must be taken out of truck when inside a Service
                 Center. (Pets are not allowed anywhere in the shop).
              5. Cats must be de-clawed on their front paws.


           PAGE   70




                                                                                USXA000648
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 88 of 190 Page ID
                                   #:4123




                   6. Aggressive dog breeds (such as pit bulls or bull
                      terriers) are prohibited. However, if your pet
                      displays aggressive behavior at any time, U.S. Xpress
                      will require that the animal be removed from the
                      truck, and the pet maintenance fee will be forfeited.
                   7. If you switch trucks, you must have your truck
                      inspected so that your pet maintenance fee can
                      be rolled over to your new truck, provided that
                      no damage is found. If there was damage to the
                      truck, you will be required to pay another $500 non-
                      refundable maintenance fee. Also, the mattress
                      should be taken with you each time you change
                      trucks. You will be required to replace any funds
                      missing from your Pet Maintenance Fee in order to
                      maintain a $500 balance.
                    In addition, any pet damage to the tractor is the
                responsibility of the driver. Any additional repair costs
                exceeding the $500 pet maintenance fee will be charged to
                the driver. This includes air conditioning repair caused by
                clogged filters and evaporators due to pet hair.

                Safety Violations
                    Safety is a priority at U.S. Xpress. We consider it an
                extremely serious violation of our policies to do anything that
                endangers the safety of the public and our drivers. Certain
                offenses are considered unacceptable under any circumstances
                and may result in the driver’s discharge:
                    1. Intentionally damaging or tampering with Company
                        property or equipment. This includes tampering
                        with any engine electronics or the Satcom systems.
                    2. Failing to immediately report accidents, regardless of
                        how minor.
                    3. Making a U-turn on any street, road, highway or
                        interstate unless designated, or at the direction of
                        law enforcement.
                    4. Falsifying information on records (including logs,
                        applications for employment, physicals, pay records/
                        requests, etc.).
                    5. Willfully and/or recklessly violating Company safety
                        rules or driving in a reckless manner.
                    6. Refusing to follow Company directives regarding
                        safety or compliance with the law.



                                                                        PAGE   71




                                                                                    USXA000649
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 89 of 190 Page ID
                                   #:4124




              7. Dropping a trailer, loaded or empty, any place other
                 than a Service Center or a Company authorized drop
                 yard without the approval of a Fleet Manager.
              The performance standards listed above, and others which
           may be established from time to time, are not all-inclusive.
           Rather, they are published to provide a general understanding of
           what the Company considers to be unacceptable conduct.

           D.O.T. Requirements
              As a driver, you must be familiar with and follow Department of
           Transportation (D.O.T.) regulations including, but not limited to:

              1. Physical Examination: You must get a new physical
                 examination every two (2) years or as directed by a
                 medical examiner. You can arrange to get a physical
                 examination by contacting the Safety Department at
                 1-800-601-5500.
              2. Current Commercial Driver’s License (CDL): You
                 must keep your CDL and HAZMAT certification (if
                 applicable) current and in your possession at all
                 times while operating a CMV. You must provide
                 copies of all changes (address, phone, etc.) to your
                 CDL license to the Safety Department (at any Service
                 Center).
              3. Reporting Ticket, License Suspension or
                 Revocation: You are required by federal law to
                 immediately report any ticket, license suspension, or
                 revocation to the state that issued your CDL within
                 30 days after conviction. You must immediately
                 report tickets, license suspensions, or revocations to
                 the Company’s Safety Department in Chattanooga.
              4. Medications that Impact Your Ability to Drive: You
                 must immediately report all prescription medicines
                 you take (and the name, address and phone number
                 of the doctor who prescribed them to you) to the
                 Company Safety Department in Chattanooga. You
                 are also required to immediately report any over-
                 the-counter medications which might affect your
                 ability to drive safely (including, but not limited to,
                 antihistamines). Keep prescribed medicine in its
                 labeled container.




           PAGE   72




                                                                                USXA000650
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 90 of 190 Page ID
                                   #:4125




                Parking Policy
                     AVOID stopping or parking on the road or shoulder unless
                you have a breakdown. This includes entrance and exit ramps.
                If you do break down, set out your triangles and call for help
                IMMEDIATELY. You can reach the Fleet Services Department at
                (1-800-447-3152).

                Flammable Devices Prohibited
                    The Company prohibits all Flammable Devices used for
                cooking or heating. They may not be used in, carried on or
                stored in the cab of the tractor. This includes, but is not limited
                to, propane and butane bottles and open flame stoves and
                heaters.

                Handheld Electronic Devices
                    Handheld Electronic Devices are defined as portable devices
                used for electronic communications. These devices include
                cell phones, PDAs (personal digital assistants), handheld
                PCs (personal computers), and other hybrid handheld
                communication devices that have cell phone, internet, or email
                capabilities. For the purpose of this policy, all of these devices
                will be called “PDAs.”
                    While such devices are extremely useful in managing contact
                information, reviewing documents and corresponding via
                electronic mail, the devices should not be used while driving.
                The use of PDAs while driving is not only a danger to you, but
                a danger to the public as well. In order to ensure the safety of
                our employees and the public, all employees are prohibited from
                using Handheld Electronic Devices while driving.

                Driver Tech / Satcom Use
                   It is a violation of Company policy for drivers to read or type
                messages while the truck is in motion.




                                                                            PAGE   73




                                                                                        USXA000651
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 91 of 190 Page ID
                                   #:4126




           Injury Management
               We believe that our success is tied to the safety and health
           of each of our employees. For this reason, we ask that you take
           every available precaution to ensure that you are not injured
           while on the job. This means thinking about each act that you
           do each and every day.
               A work related injury can be costly to a driver in terms of the
           miles missed and money lost. Worker’s compensation benefits
           are capped in all states, and in most states the maximum weekly
           benefit is significantly below what you can earn in a week of driving.
           Further, because drivers are regulated by the Department of
           Transportation, many injuries (even minor ones) can permanently
           deprive a driver of his CDL by preventing him from passing a DOT
           physical. It is in your best interest to remain injury-free.
               In the unfortunate event that you have a work related
           injury, you MUST report the injury immediately to the Risk
           Management Department by calling 1-800-601-5500. This
           number is answered 24 hours per day, 7 days per week, 365 days
           per year. Unless you are prevented from reporting your injury
           to the Risk Management Department due to the nature of your
           injury, U.S. Xpress policy requires you report such an injury
           immediately upon its occurrence. This means you must report it
           at the time it occurs or the next stop. DO NOT DELAY!
               The Risk Management Department will take down the
           information on your injury and instruct you on where to
           seek medical treatment. In the event of a life-threatening
           condition, please seek emergency treatment immediately
           and provide the emergency personnel the number for the
           Risk Management Department. If your medical condition is
           not life-threatening, you must obtain approval from the Risk
           Management Department for medical treatment. In most cases,
           the Risk Management Department will provide you with a list of
           physicians that you may choose from. U.S Xpress will not pay
           for non-emergency treatment that is not previously approved or
           for treatment by an unapproved medical provider.
               In order to minimize the financial impact of a work-related
           injury for our driver, U.S. Xpress has a Transitional Duty
           Program. Under this program, if a work-related injury prevents
           you from working as a truck driver, we will attempt to find a
           temporary work assignment for you at one of our approved
           facilities. We will match the temporary work assignment to your
           physical limitations so that you are not assigned duties that are
           outside your physical restrictions.


           PAGE   74




                                                                                    USXA000652
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 92 of 190 Page ID
                                   #:4127




                    If needed, U.S. Xpress will provide housing to you during
                the period you are assigned to work Transitional Duty and
                transportation to the location where you will be working. You
                will be paid an hourly rate for all work performed while on
                Transitional Duty, and you will receive medical care and therapy
                as needed in the city in which you are assigned. Just like when
                you are over-the-road, you will continue to be responsible for
                other expenses, such as food, laundry, and telephone expenses
                and your share of insurance premiums under the Medical,
                Dental, Life and Vision Plans.
                    Transitional Duty is an excellent way for our drivers to
                learn more about office functions of the Company. We find that
                in many cases, drivers who have worked Transitional Duty
                come away with a greater appreciation of how the Company
                operates, and how the driver fits into the overall structure of the
                Company.
                    For these reasons, when the Risk Management Department
                has made a determination that you are a candidate for the
                Transitional Duty Program, your participation will be mandatory.
                Refusing to work Transitional Duty is just like refusing a dispatch
                assignment. Refusing to work is considered a violation of
                Company policy and may result in your discharge. Further,
                because you have refused available work, you may lose workers’
                compensation benefits for which you might otherwise be
                eligible.
                    In the event that your injury prevents you from working at
                any job, you will be placed on medical leave and will be subject
                to the same requirements as other employees on medical
                leave. Your attention is directed to the section of the handbook
                on Family and Medical Leave Act. As with all employees on
                medical leave, should you be unable to return to work within 12
                weeks of beginning leave, the Company may, as determined by
                state law, terminate your employment. You may re-apply when
                your physical condition permits. However, if you are eligible
                for medical benefits under workers’ compensation law, your
                discharge will not affect your receipt of these benefits.
                    States vary as to what benefits you may receive if you are
                injured on the job. Local drivers and drivers who work in a
                single state will have their benefits calculated based on the state
                in which they primarily work. Because over-the-road drivers
                work in multiple states, you and U.S. Xpress agreed at the time of
                your hire to base any decisions related to your employment or
                benefits for work-related injuries on Tennessee law.


                                                                           PAGE   75




                                                                                       USXA000653
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 93 of 190 Page ID
                                   #:4128




           Three Points of Contact Policy
                Drivers can sustain injuries when entering and exiting the
           tractor and trailer. To prevent such injuries, U.S. Xpress requires
           its employees to Use the “Three Points of Contact” Method
           when entering or exiting the cab:
                1. Keep three points of contact with the cab at all
                    times when entering or exiting the cab. Two hands
                    and one foot or two feet and one hand should have a
                    solid grip on the cab at all times.
                2. Wear the Proper Footwear: Wear sturdy shoes or
                    boots with slip-resistant soles.
                3. Look Before Exiting: Know where you are going to
                    step before you step.
                4. Exit Facing the Same Direction You Entered: You
                    should face the cab when entering and exiting the
                    cab.
                5. Do Not Climb In or Out of the Cab While Holding
                    Anything: Do not hold on to papers, clipboards,
                    baggage, etc. Lay them in the seat and keep hands
                    free to get the best grip possible.
                6. Never Jump: Never jump out of the truck, off the
                    catwalk, or out of a trailer.
              Drivers who are observed not using three points of contact
           may be subject to the following disciplinary actions:
              1. First observation - verbal counseling on correct
                  procedures
              2. Second observation - verbal warning
              3. Third observation - driver is placed on Safety
                  Violation for three month period during which time
                  there will be no accrual toward annual safety award.
              4. Fourth observation - Driver placed on Extended
                  Safety Violation for a 12 month period or discharged
                  if additional safety violations exist.

           Rider Policy
                      Absolutely No Picking Up Hitchhikers!
               Many drivers enjoy having passengers ride with them.
           The Company has no objection to a passenger riding with you
           provided the Company is protected from liability in case of
           accident or injury. In order to protect the Company’s interests,

           PAGE   76




                                                                                 USXA000654
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 94 of 190 Page ID
                                   #:4129




                all passengers must be covered by accident insurance. Drivers
                and passengers will also be required to enter into waiver
                and indemnity agreements. The following rules apply to all
                passengers:
                     1. You may only carry a passenger who has been
                         issued a Rider Permit. Rider Permits are issued
                         by the Safety Department. No passenger may be
                         transported until AFTER the passenger authorization
                         has been issued.
                     2. You will be required to apply for and obtain Rider
                         Insurance for your passenger.
                     3. The passenger must be at least 10 years of age.
                         A driver who wishes to have a “minor” child as a
                         passenger, MUST be a custodial parent or “legal
                         guardian” as recognized and documented by a
                         court order. A minor passenger must remain in the
                         company of the driver at all times while at a Service
                         Center or customer facility. Violation of this policy
                         may result in revocation of the Rider Permit.
                     4. All passengers will be required to provide adequate
                         proof of their identity. Persons who could adversely
                         affect the dispatch or operation of the truck may not
                         be transported as passengers. This includes persons
                         with criminal records or special medical conditions.
                     5. Any passenger who is 18 years of age or older will be
                         required to read and sign a waiver of liability.
                     6. There can only be one passenger allowed on a truck
                         at a time.
                     7. Teams must have the consent of both drivers to have
                         a passenger on the truck.
                     8. Pregnant passengers must have specific written
                         permission from their physician stating that they
                         can safely ride in a truck. No pregnant passenger
                         is permitted to ride beyond her sixth month of
                         pregnancy.
                     9. Your passenger is not allowed to assist you with your
                         work for a customer or to leave the truck without the
                         permission of the customer.
                     10. Your passenger is not allowed to drive the truck at
                         any time.
                     11. While at Company facilities, your passenger must
                         stay in the truck or in the driver’s lounge.


                                                                        PAGE   77




                                                                                    USXA000655
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 95 of 190 Page ID
                                   #:4130




              12. Passengers are forbidden from performing any work
                  on behalf of U.S. Xpress including, but not limited to,
                  operating the tractor, loading or unloading, operating
                  the Satcom, or logging driver’s activities. Permitting
                  a passenger to perform such activities is a terminable
                  offense.
              13. Due to the exposure created, drivers with an
                  Unsatisfactory Safety Record with the Company
                  may not be eligible to have passenger authorization
                  issued.

           Rider Insurance
              You will be required to complete a passenger insurance
           enrollment form. Service Center personnel will send this
           enrollment form to the Corporate Safety Department in
           Chattanooga. The premium for Rider Insurance is $25 per
           month.
              A rider’s Passenger Permit must be signed by a Company
           Representative and must be carried on the truck at all times.

           Seat Belts and Bunk Restraints Policy
               In accordance with Federal Motor Carrier Safety Regulation
           392.16, the Company requires you to wear seat belts while
           operating a Company, Independent Contractor, or Leased vehicle or
           while on Company business. The bunk restraints must be properly
           installed and used while your truck is in motion. No person may
           occupy the top bunk while the vehicle is in motion.

           U-Turns and Speed Limits Policy
               You must always obey the posted speed limits. In addition,
           you are not allowed to make a U-turn on any street, road,
           highway, or interstate unless designated or at the direction of
           law enforcement personnel. If you miss your turn or are lost,
           keep going until you find a large parking lot where you can
           turn around or a route where you can go around the block. If
           you are faced with a situation that makes it impossible for you
           to proceed forward (low clearance ahead, accident blocking
           roadway, low posted weight on bridge) and making an illegal
           U-turn appears to be the only possible solution, you must
           ask for the assistance of a law enforcement officer. The law
           enforcement officer must control other traffic and observe and
           direct your U-turn.



           PAGE   78




                                                                               USXA000656
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 96 of 190 Page ID
                                   #:4131




                Winter and Spring Driving
                    It is important to be very alert when driving during
                the spring and winter months. If the road conditions are
                hazardous (snow, ice, and wind) and you cannot safely drive,
                park your truck and send a Satcom message to your Fleet
                Manager as soon as possible.
                    Tell your Fleet Manager you are shut down. DO NOT CALL
                THE CUSTOMER. We will equip our tractors with chains in
                those areas of the country that require them. As a professional
                driver, it is your responsibility to determine whether or not it
                is safe to drive when you encounter adverse weather and road
                conditions. If you determine that you can safely proceed, you
                must comply with any chain laws that are in effect and with
                state highway regulations. Do not enter any closed highway!
                    Chains are required in the Northwest region of the country
                from October 15 to April 15. Chains are issued in specific
                locations and should be returned to these locations (see
                below).
                    To check out chains, contact the Fuel Department at (1-
                800-251-6011). You will be given an authorization number and
                told where to pick up your chains. To return chains, contact
                the Fuel Department to obtain a return authorization number
                and to find the nearest chain drop-off location. This is to
                ensure that chains will be available for the next driver.
                    Don’t carry chains beyond designated drop locations.
                    Chains must be returned to the specified locations by
                April 30th or the final day of employment, whichever is
                sooner. If chains are not returned, drivers will be charged
                for the entire set. Please be aware that drivers who do not
                return chains neatly bagged and rolled may be charged $50.
                    Drivers need to send a copy of the original control form in
                a trip envelope when the chains are picked up and retain the
                second copy until the chains are returned.
                    Some drivers prefer to have their own set(s) of chains to
                eliminate stops at chain banks. If you would like to purchase
                chains, you may do so at any of our chain bank locations. For more
                information, contact the Fuel Department at (1-800-251-6011).




                                                                          PAGE   79




                                                                                      USXA000657
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 97 of 190 Page ID
                                   #:4132




           Use of Warning Triangles
              1. Notify the Fleet Services Department using Macro
                 #20 or call (1-800-447-3152).
              2. Avoid stopping in the traveled portion of the road –
                 get to the shoulder.
              3. Turn on the 4-way flashers.
              4. Set up reflective triangles according to your location.
              5. Always work first toward the closest approaching
                 traffic when pacing off distance for triangles.
              6. DOT Regulation 392.22(b)(1) requires the placement
                 of warning devices within 10 minutes of stopping.




           PAGE   80




                                                                           USXA000658
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 98 of 190 Page ID
                                   #:4133




                                  Section 6

                   CARGO SECURITY and SAFETY




                                                           PAGE   81




                                                                        USXA000659
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 99 of 190 Page ID
                                   #:4134




                       Cargo Security and Safety
           Preventing Tractor and Trailer Theft
               The U.S. Xpress team is working hard to prevent cargo loss
           while focusing on the safety of our drivers. If our drivers follow
           the regular safety practices outlined below, cargo loss can be
           prevented.
               It is against Company policy for any driver to drop any
           trailer, loaded or empty, at any place other than a Company
           Service Center or Company-authorized drop yard without prior
           approval from your Fleet Manager.

           Cargo Security Procedures
              1. Never leave your vehicle unattended with the
                 engine running or keys inside. Lock your vehicle.
                 REMEMBER, in addition to the potential loss of
                 equipment and cargo, your personal belongings
                 are in jeopardy and are not covered by Company
                 insurance or by U.S. Xpress.
              2. Do not drop a trailer without permission from
                 Operations and then, only at an authorized, secure
                 location. Permission must be obtained from
                 Operations to bobtail.
              3. Conduct a vehicle inspection after any extended
                 stop. To avoid the release of your fifth wheel when
                 parked, set the trailer parking brake, then slowly pull
                 forward against the kingpin and then set the tractor
                 brake.
              4. Park only in well lit, highly visible areas. Avoid
                 parking on surface streets, the shoulder of a highway,
                 or in such a manner that a hazard is created. If
                 you must park on the shoulder of the road, your
                 emergency warning devices must be used.
              5. Do not discuss the contents of your trailer with
                 anyone. Be aware of suspicious persons or vehicles.
                 With High Risk/High Value loads, be especially alert
                 shortly after pickup or when nearing delivery. Do not
                 stop for breaks within 200 miles of picking up a High
                 Value load. Make sure you have the hours and fuel
                 available to comply with this restriction. If you do
                 not, notify Operations immediately prior to picking
                 up the load.



           PAGE   82




                                                                                USXA000660
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 100 of 190 Page ID
                                   #:4135




                   6. Seal every load. Maintain an accurate seal manifest.
                       Notify Claims immediately at (1-800-601-5500) if you
                       find the seal missing. Never break a seal without
                       getting authorization from the Claims Department.
                   7. Follow assigned routing. Notify Operations of any
                       necessary deviations.
                   8. Do not pick up hitchhikers or allow unauthorized
                       persons in your truck.
                   9. Know where you are going. Avoid unnecessary stops
                       or detours.
                   10. If something doesn’t feel right or you are suspicious
                       of a situation out on the road, notify Operations and
                       contact local law enforcement.
                   11. If carrying High Value freight, inform your Fleet
                       Manager on Satcom of your exact location each time
                       you make any stop and how long you will be at that
                       stop. Example: “Stopping at Petro in Amarillo I-40
                       exit #1. Will be there for 1 hour.”
                   12. When carrying High Value loads, do not stop or park
                       within 50 miles of Las Vegas, Reno, Los Angeles, NYC,
                       South Florida, or the Mexican border. Plan your breaks
                       and fuel stops outside of these areas to satisfy policy.
                   13. If running team and carrying HVP, one member of the
                       team must stay with truck and load at all times to
                       provide complete security.

                Seal Integrity
                   1. All Shipments of Cargo must travel under seal while
                      in your possession.
                   2. You are responsible for accurately recording the seal
                      number at pick-up.
                   3. Make sure the seal number matches the one on the
                      Bill of Lading.
                   4. Always maintain a seal manifest.
                   5. Check seal integrity each time you stop the truck.
                   6. Notify the local authorities or security if you find a
                      broken or missing seal.
                   7. Never break the seal without authorization from the
                      Risk Management Department.
                   8. Notify the Risk Management Department of any seal
                      discrepancies.


                                                                           PAGE   83




                                                                                       USXA000661
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 101 of 190 Page ID
                                   #:4136




           What To Do If Your Truck Is Stolen
               1. Immediately call the nearest law enforcement agency.
                  Report the theft and request that an officer meet you
                  at the location.
               2. Following your call, you must contact the Risk
                  Management Department at 1-800-601-5500
                  immediately. DO NOT DELAY!
               3. Get the following information and write it down:
                  A. Did any witnesses observe any persons around
                      the truck? If so, get their name and a way to get
                      in contact with them.
                  B. Did any witnesses see the truck leave and in what
                      direction it was headed?
                  C. Description of possible suspects.
                  D. A copy of the theft report, which records the
                      number, address and telephone number of the
                      investigating agency.
                  E. Name and badge number of the responding law
                      enforcement officer(s).
              All of this information is needed by, and must be
           forwarded to, the Risk Management Department.

           Cargo Paperwork Policy
               As a driver, only half of your job is actually driving the truck.
           You are also responsible for ensuring that the paperwork for the
           pickup, transit and delivery of your freight is completed properly
           so that you and the Company can get paid for your hard work.
               Paperwork that is not completed properly can result in refused
           shipments, unnecessary payment of cargo claims, refused or delayed
           payments by customers, D.O.T. violations, and angry customers.
           Your attention to detail may mean the difference between the
           Company earning a profit on a load or hauling it for free.
               You must immediately contact the Risk Management
           Department at (1-800-601-5500) if any of the following occur:
               1. If the customer notes a discrepancy on the bill of
                   lading (such as a shortage or overage upon delivery)
                   or damaged freight;
               2. If you discover any problem with your cargo – such
                   as a broken seal, a discrepancy in the seal number
                   and the number listed on your seal manifest; or
               3. If you notice a freight count that differs from the bill of lading.

           PAGE   84




                                                                                        USXA000662
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 102 of 190 Page ID
                                   #:4137




                Seal Manifest:
                     ALL SHIPMENTS OF CARGO MUST TRAVEL UNDER A SEAL
                WHILE IN YOUR POSSESSION. The shipper’s signature on the
                seal manifest at pick-up and the consignee’s signature on the
                manifest at delivery is our proof that no one tampered with the
                freight in the trailer.
                     You are responsible for accurately recording the seal number
                at pick-up, checking the seal integrity EACH time you stop the
                truck, ensuring that the SAME seal – with the same seal number
                – is intact at delivery. NEVER break the seal prior to delivery
                without first calling the Risk Management Department for
                instructions on protecting the Company from a cargo claim.
                The manifest, signed by both the shipper and the receiver, must
                be sent to the Company in your TripPak.
                Shipping Papers:
                   Check the shipping papers for the following information:
                   1. Shipper’s name.
                   2. Consignee’s name.
                   3. Proper shipping name of products.
                   4. Hazard Class or Division number of material.
                   5. Hazardous ID number.
                   6. Packing Group number.
                   7. Proper weight.
                   8. Shipper’s certification and emergency response
                       phone number.
                   9. Placards.
                   10. Accurate description of amount of freight and
                       manner of loading (SLC, DLC, SWP, etc.).
                   Be sure the Hazardous Material is designated by either:
                   1. A check mark in the HAZMAT column;
                   2. Being first on the Shipping Paper; or
                   3. Written or highlighted in a contrasting color.
                   Each HAZMAT description must appear in the following order:
                   1. Proper Shipping Name.
                   2. Hazard Class.
                   3. I.D. Name.
                   4. Packing Group Number (if applicable).

                                                                         PAGE   85




                                                                                     USXA000663
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 103 of 190 Page ID
                                   #:4138




           Bills of Lading:
               The Bill of Lading (BOL) is the primary proof of what you
           have picked up and what you have delivered. You must carefully
           review all bills of lading for any discrepancy.
           At the Shipper:
              1. If you are picking up a load that is sealed before you
                 arrive, or loaded so that you are unable to count the
                 pieces or pallets, you must be sure that the BOL is
                 designated SHIPPER LOAD COUNT (SLC) beside
                 your name, get the shipper’s signature on the BOL
                 after designated the load SLC and be certain that you
                 do not confirm any count.
              2. If the BOL states that a load is DRIVER LOAD AND
                 COUNT (DLC), you must count the pieces loaded
                 onto your trailer and note the number on the BOL.
              3. If the freight is on pallets and you cannot count the
                 actual pieces, the BOL must be marked “x number of
                 pallets said to contain (or STC) x pieces.” This is for
                 your protection and verifies that you were unable to
                 count the actual number of pieces due to palletized
                 shipping of the freight.
              4. If the cargo is shrink-wrapped, you must make sure
                 that the paperwork is marked “SHRINK-WRAPPED
                 PALLETS” (SWP).
              5. If your count of a product does not match the
                 number on the BOL, you may not leave the shipper
                 until the issue is resolved. You must call your Fleet
                 Manager for instructions.
              6. Pay attention to the condition of the freight that is
                 put into your trailer and the manner in which it is
                 loaded, blocked or braced. Note on the BOL any
                 improper loading, blocking, bracing or damage
                 occurring or noticed during loading by writing
                 “Damage Noted From Shipper.” Notify the Risk
                 Management Department BEFORE leaving the
                 shipper’s dock.




           PAGE   86




                                                                            USXA000664
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 104 of 190 Page ID
                                   #:4139




                At Delivery:
                   1. Obtain a clear and legible signature from the
                      consignee or receiver. If you cannot read the
                      signature, ask the signer to print his or her last name.
                   2. Unless you are dropping a sealed trailer, the number
                      of pieces unloaded should be marked on the BOL and
                      confirmed by the receiver’s signature. If the number
                      of pieces unloaded does not match the number
                      picked up and designated on the BOL, you must
                      immediately call the Risk Management Department
                      before leaving the receiver’s dock.
                   3. If your load involves unloads at multiple locations,
                      you must take special care to ensure that the correct
                      number of pieces are unloaded at each stop. Do
                      not assume that the shipper cannot assert a claim
                      if you deliver more than the designated number of
                      pieces to one receiver, leaving your delivery short
                      to another receiver. If you get to the last stop and
                      are short pieces, you must immediately call the Risk
                      Management Department at (1-800-601-5500).
                    All Bills of Lading MUST be sent to the Company with your
                TripPak. Also, when loading, always carry load locks or straps
                to all pick-ups and be sure that they are installed PRIOR to
                sealing the trailer. Lock your trailer when loaded. This protects
                you from theft of your cargo or from someone placing items into
                your trailer without your knowledge.
                    What you are hauling is as important as how much. The
                BOL should designate that it is FREIGHT OF ALL KINDS (FAK).
                When you send in Macro #3, you will be asked if there are any
                Hazardous Materials on the load. You must have the Hazard
                Class and identification from the BOL, the Packing Class, and the
                weight. A more detailed description of HAZMAT procedures is
                included in this section.




                                                                          PAGE   87




                                                                                      USXA000665
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 105 of 190 Page ID
                                   #:4140




           Handling HAZMAT Loads
              A very small percentage of the goods transported by the
           Company are classified as Hazardous Materials. It is essential,
           however, that all drivers know the correct procedures for
           hauling hazardous materials.
           Identify Your Load:
               All drivers must complete Marcro #13 (HazMat) when their
           load is identified as a HazMat load.
           Use Placards Correctly:
              1. Check all of the placards to ensure that they are all
                 the same.
              2. Secure them on all four sides of the unit, point up,
                 point down, reading horizontally. If placard holders
                 are used, tape across the slot where you slide them
                 in. Do not peal backing off the placard.
              3. Remember to try to get extra placards from the
                 shipper. If you lose a placard, you have to stop and
                 replace it.
           Other Helpful Tips:
              1. You must carry the Emergency Response Guide
                 on the truck at all times or be subject to a D.O.T.
                 fine of up to $10,000. Keep in mind all drivers are
                 responsible for paying fines.
              2. Make sure your load is secure. Be sure to check
                 all unsealed trailers for blocking, bracing and any
                 product that could tip over or spill in transit.
              3. Always have Bill of Ladings within reach while
                 driving. When exiting the cab, be sure to keep the
                 Bill of Ladings on the driver’s seat or driver’s side
                 door pocket for easy access.
              4. No smoking is permitted within 25 feet of the material
                 or trailer.
              5. Practice safe fueling. You must stay with the nozzle
                 while fueling. Never depend on someone else to do
                 this for you.
              6. Keep the trailer at least 300 feet away from all open
                 fires.
              7. Stop 15-50 feet away from the tracks at ALL railroad
                 crossings.


           PAGE   88




                                                                             USXA000666
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 106 of 190 Page ID
                                   #:4141




                   8. Equipment must be inspected prior to leaving after
                       truck has been parked.
                   9. Stay on the proper route. DO NOT deviate from the
                       given route unless directed to do so to comply with
                       state routing or directions from law enforcement.
                       Drive Interstate highways as much as possible. Take
                       bypasses or loops around cities if possible.
                   10. Trailers containing hazardous materials traveling
                       through California MUST BE PADLOCKED.
                   11. Your Company HazMat certification must be current
                       prior to pulling ANY quantity of HazMat materials.

                HAZMAT Emergency Procedures
                   1.    CALL 1-800-601-5500 IMMEDIATELY OR USE MACRO #34
                   2.    Refer to your Emergency Response Guidebook.
                   3.    Do not continue driving except to isolate the trailer.
                   4.    Remain at the scene.
                   5.    DO NOT open the trailer doors unless authorized to
                         do so.
                   6.    Keep fires, flames and lighted cigarettes, cigars and
                         pipes away from the scene.
                   7.    Set up warning signals to prevent further accidents.
                   8.    Do not let people congregate in the vicinity of the
                         accident or spill area unless they are authorized to
                         handle the emergency.
                   9.    In the event that you or the public is exposed to the
                         material, determine from the Emergency Response
                         Guidebook what first aid should be initiated.
                   10.   Never discuss the incident or spill with the media.
                         Refer all questions to the Safety Department.




                                                                           PAGE   89




                                                                                       USXA000667
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 107 of 190 Page ID
                                   #:4142




           Rail Delivery and Pick-Up Information
            • In order for a driver to be paid for a rail load he or she
              dropped at the rail, the J1 (ingate ticket) should be put in the
              Trip Pack. It is not necessary to send the bills of lading for a
              rail load. The bills of lading must be left in the permit box.
              After the bills are in the permit box, secure the permit box
              shut with a wire tie or seal.
            • A driver must pick up a J1 (ingate ticket) from the rail
              personnel at the gate any time a load (or empty trailer) is to
              be dropped at the rail.
            • A driver must pick up a J1 (outgate ticket) from the rail
              personnel at the gate any time a load (or empty trailer) is
              picked up from the rail.




               This is an example of a Norfolk Southern J1, but all rail carriers
           give them upon ingate and outgate (BNSF, FEC, CSX, KCS, UP, CN).
           They may look a little different, but they hold the same information.  
             • Driver must complete a DOT inspection of trailer and seal in-
               spection when picking a load (or empty trailer) up from the
               rail yard. If there is damage to the trailer or a seal exception,
               the driver must insure the damage or seal exception is

           PAGE   90




                                                                                     USXA000668
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 108 of 190 Page ID
                                   #:4143




                      documented on the J1 (outgate ticket) by rail personnel at
                      the gate. Driver is also required to contact USX Claims (800-
                      601-5500) if there is damage to the trailer or a seal exception
                      is found.
                  •   When picking a rail load up from a customer, you MUST send
                      a loaded macro before leaving the shipper to drop at the
                      rail yard (if your satellite communication is inoperative, you
                      must call your Fleet Manager). This is necessary so that the
                      Fleet Manager can show that driver fully dispatched in the
                      AS400, which then generates the rail billing for the load. Any
                      delay in this process might result in delay at the rail yard.
                  •   If you are dropping a HAZMAT load at the rail, you MUST fax
                      (from shipper’s location or nearby truck stop) a copy of the
                      bills to fax number 423-510-3865. Special HAZMAT billing
                      takes additional processing time and may result in delay at
                      the rail yard if not sent as soon as possible after pick up of
                      HAZMAT load.
                  •   It is very important that you enter the correct trailer number
                      on the loaded macro when picking up a load (or empty
                      trailer) that will be dropped at a rail yard. This is because
                      rail billing is trailer number specific. Incorrect trailer
                      numbers may result in lengthy delays at rail yard.
                  •   Rail drop times are no different than any other scheduled ap-
                      pointment. You may drop a load at the rail any time before
                      the scheduled rail drop time. However, if you will be late
                      for a rail appointment, you must call your Fleet Manager to
                      reschedule the drop time.
                  •   Unless you are dispatched on an empty trailer move PRO,
                      you must bobtail when picking a load up from the rail. Do
                      not take an empty trailer in when picking a load up from the
                      rail unless other wise directed.
                Universal Rail Yard Rules
                      1. Speed Limit 20 MPH in yard
                      2. Turn on headlights and use turn signals
                      3. Obey traffic control devices
                      4. Stop for flares and flashing lights
                      5. Avoid lift equipment runways, and do not drive under
                         lift equipment
                      6. Report accidents promptly to USX and to rail
                         terminal yard personnel
                      7. Yield to trains, yard equipment, and pedestrians


                                                                             PAGE   91




                                                                                         USXA000669
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 109 of 190 Page ID
                                   #:4144




              8.    Keep off trains and lift equipment
              9.    Alcohol, drugs, and firearms are prohibited on rail property
              10.   No trespassing, no loitering
              11.   Present vehicle operator’s license and park units in
                    designated locations
              12.   You are required to provide a photo ID to rail security
                    personnel on demand
              13.   Do not break seals, unless required for gate
                    inspections
              14.   All vehicles subject to search
              15.   Unattended vehicles will be towed at owner’s expense
              16.   No gate pull-throughs. All drivers must stop at gate
                    when exiting or entering rail property
              17.   Cell phone use restricted to “hands-free” devices
                    when vehicle is in motion

           High Value Product Policy (HVP)
              1. Driver must have the hours and fuel to run at least
                 200 miles after picking up an HVP load and before
                 making any stops.
              2. Drivers must send Macro #32 every time they stop
                 during the trip. This includes fuel stops, rest areas,
                 bathroom breaks, and stops at USX Service Centers.
              3. TEAMS: One person must be physically with the
                 truck and HVP Load at all times for total security.
                 Never leave the HVP load unattended unless you are
                 on a secure USX Service Center/yard.
              4. SOLOS: Time away from truck must be limited to
                 one hour maximum. The truck must be turned off,
                 locked, and all keys in driver’s possession.
              5. When parking, make sure the seal/lock is intact, and
                 back close to a stationary object to prevent thieves
                 from opening your trailer doors.
              6. HVP loads can never be disconnected anywhere
                 without prior approval from your Fleet Manager.
                 This includes dropping at secure locations such as
                 Company Service Centers and drop yards.
              7. High Value loads can never be taken to a driver’s
                 home, friend/family’s home, or previous personal
                 time off location.


           PAGE   92




                                                                                   USXA000670
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 110 of 190 Page ID
                                   #:4145




                   8. If routed to fuel in a prohibited/high theft area please
                       request a new fuel location from the Fuel Department
                       outside of the prohibited area.
                   9. Park only in well-lit and highly visible areas.
                   10. Drivers on HVP loads cannot stop within 50 miles of
                       Las Vegas, Reno, Los Angeles, South Florida, NYC, the
                       Mexican Border, or other high theft areas.
                   11. HVP loads cannot stop or park at casinos, hotels,
                       malls, side roads, or residential addresses.
                   12. Driver must check the trailer after every stop to
                       make sure seal is still in tact and not been tampered
                       with.

                Safety Awards
                    The Company has established a long tradition of honoring
                our drivers for their years of accident-free driving on our
                nation’s roads. The Company Safety Awards program recognizes
                professional driving excellence.
                    The Company will recognize safe driving with an award for
                drivers who complete a year of driving without a preventable
                accident or having been placed on a safety-related probation.
                The U.S. Xpress Safety Awards program offers a series of gifts
                and commemorative pieces. Awards are subject to change.

                The Million Miler Club
                    In 1996, U.S. Xpress established the Million Miler Club to
                honor our drivers and contractors who have achieved one
                million miles of accident-free driving. To be considered for the
                Million Miler Club, a driver or contractor must be eligible for
                his/her 6-Year Safe Driving Award with U.S. Xpress, and they
                must have completed 11 years without a preventable accident.
                Drivers or contractors are allowed to add up to five years
                of verifiable safe driving experience with previous trucking
                companies toward their accident-free total with U.S. Xpress.
                The combination of previous experience and service with the
                Company must total 11 years without a preventable accident.




                                                                          PAGE   93




                                                                                      USXA000671
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 111 of 190 Page ID
                                   #:4146




                             Section 7

                       HOURS OF SERVICE
                         REGULATIONS




           PAGE   94




                                                                         USXA000672
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 112 of 190 Page ID
                                   #:4147




                HOURS OF SERVICE REGULATIONS
                     The Hours of Service regulations have undergone a series of
                revisions since 2004, and the updated rules have brought about
                significant changes within the trucking industry. Due to ongoing
                litigation occurring in late 2007, the Hours of Service regulations
                will likely undergo additional changes.
                     If changes to the Hours of Service Regulations occur, U.S.
                Xpress will provide a coordinated education program to instruct
                drivers and support personnel on compliance with any updates
                or changes.

                Hours of Service Rules
                    All drivers are instructed to be familiar with and abide by
                the Department of Transportation Regulations, Part 395. Drivers
                must prepare a written record of their duty status on daily log
                forms provided by the Company. The record must cover every
                day, including days off, as well as all 24 hours of the day. Drivers
                must log according to the time zone of their home Service
                Center.

                   1. 10-Hour Rest Period:
                      You must take at least 10 consecutive hours off-
                      duty prior to driving or you may utilize the “Sleeper
                      Berth Option.” To do this, the Driver MUST take 8
                      consecutive hours in the sleeper berth, PLUS another
                      period of 2 consecutive hours either in the sleeper
                      berth or Off Duty, or any combination of the two.
                      You cannot split the 10 hour rest period into two five
                      hour periods. Anything less than 8 consecutive hours
                      in the Sleeper Berth counts against a driver’s 14-hour
                      work day.
                   2. 14-Hour Rule:
                      You CANNOT DRIVE after having been on duty for
                      14 consecutive hours. However, the rule allows
                      you to perform non-driving work such as loading
                      and unloading after having been on-duty for 14
                      consecutive hours. Wait times are included in the
                      14 hour duty clock. In fact, all time other than 10
                      consecutive hours of rest or the 8 consecutive hour
                      sleeper berth period when exercising the “Sleeper
                      Berth Option” will count toward the 14-hour duty
                      clock.



                                                                            PAGE   95




                                                                                        USXA000673
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 113 of 190 Page ID
                                   #:4148




              3. 24-Hour Work-Rest Cycle:
                  The 24 hour work-rest cycle is recommended but not
                  required.
              4. 11-Hour Rule:
                  You may drive up to 11 hours in any 14 consecutive
                  hour on-duty period. This portion of the HOS
                  regulations is the subject of ongoing litigation and
                  may change in the near future.
              5. Rest Break:
                  The rule does not require a rest break during an on-
                  duty shift.
              6. 70-Hour Rule:
                  You cannot drive after being on-duty 70 hours in 8
                  consecutive days.
              7. 34-Hour Restart:
                  The prohibition on driving after being on-duty for
                  70 hours in 8 consecutive days remains the same,
                  but drivers can “restart” the 8 day/70 hour period
                  at ANYTIME a driver has 34 consecutive hours off
                  duty. This restart can be taken even if the driver is
                  above 70 hours. This portion of the HOS regulations
                  is the subject of ongoing litigation and may change in
                  the near future.
              8. False Entries:
                  All logbook entries must be accurate and agree with
                  the time and dated documents generated by your trip.
              9. Out of Service Orders:
                  Never violate an out-of-service order issued by law
                  enforcement. Doing so is grounds for dismissal from
                  the Company. Drivers placed Out of Service for No
                  Log Book, Failing to Retain the Previous 7 Days Logs,
                  or False Logs will be subject to disciplinary action up
                  to and including termination.
              10. Logs Submitted to the Company:
                  Logs for each trip should be submitted to the
                  Company in your trip envelope by the end of the day
                  following the trip.
                If you are the subject of an audit by the USX Log Department,
           failure to complete any and all audit requests from the Log
           Department within ten working days of notification may result in
           disciplinary action up to and including discharge.

           PAGE   96




                                                                                USXA000674
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 114 of 190 Page ID
                                   #:4149




                Hours of Service Violations
                    The Company is committed to complying with the Hours
                of Service regulations. To make sure the Company’s drivers
                understand the importance of compliance, and to encourage
                drivers to operate within the law, it must be understood that
                violations of the Hours of Service could lead to disciplinary
                action, up to and including termination of employment.




                                                                         PAGE   97




                                                                                     USXA000675
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 115 of 190 Page ID
                                   #:4150




                             Section 8

                       ACCIDENTS and TICKETS




           PAGE   98




                                                                         USXA000676
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 116 of 190 Page ID
                                   #:4151




                        ACCIDENTS and TICKETS
                Accident Prevention
                    GOOD DRIVING RECORDS ARE NOT A MATTER OF LUCK.
                Good driving records come from always driving defensively and
                thinking ahead to avoid dangerous situations. Here are some
                common causes of accidents and what you may do to avoid them.
                    1. DRIVER INATTENTION: Don’t let your guard down.
                        Know what is around you at all times. The slightest
                        distraction can cause an accident.
                    2. EQUIPMENT PROBLEMS: If you have any reason to
                        feel that your equipment is not operating safely and
                        may create a dangerous situation, SHUT IT DOWN until
                        the problem is corrected.
                    3. DRIVER FATIGUE: An exhausted driver is a dangerous
                        driver. Leave early enough, take your proper breaks
                        and get the sleep needed to drive safely. Remember,
                        you are responsible for your actions.
                    4. USE OF ILLEGAL SUBSTANCES: Illegal use of
                        controlled substances (and/or possession of
                        drug paraphernalia) will result in AUTOMATIC
                        TERMINATION. THIS INCLUDES LAYOVERS.
                    5. ALCOHOL: Driving while under the influence of
                        alcohol will result in TERMINATION. You are expected
                        to refrain from alcohol consumption at any time you are
                        in charge of Company equipment and/or available for
                        dispatch. THIS INCLUDES LAYOVERS.
                    6. BACKING: Whenever possible, avoid backing.
                        NEVER back across an intersection without proper
                        spotters. Remember that smaller vehicles and
                        people may be behind you and NOT VISIBLE in
                        your mirrors. You MUST get out and look. Don’t
                        depend on someone else to make sure your path
                        is clear. Once you have inspected the area behind
                        you, go immediately back to the cab of your truck,
                        activate your warning flashers and sound you’re air
                        horn to alert others in the area that you are about
                        to begin backing. You should also make sure that
                        you are aware of the location of your co-driver at
                        all times when you are backing the truck, as well as
                        any other people who are in the area. Keep these
                        people in your field of vision, and STOP backing if
                        you lose sight of them. If a co-driver or someone else
                        is assisting you, be sure that you have clear hand
                        signals worked out before beginning the maneuver

                                                                       PAGE   99




                                                                                   USXA000677
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 117 of 190 Page ID
                                   #:4152




                    as to when to stop. But, even if someone else is
                    assisting you, it is still YOUR responsibility to ensure
                    that no one is behind your truck. You cannot transfer
                    that responsibility.
              7.    RIGHT TURN SQUEEZE: Most right turn squeeze
                    accidents happen when the driver pulls into the center
                    of the street and allows traffic to drive into the blind
                    area between the tractor semi-trailer and the curb.
                    Drivers must keep the rear of their trailer as close to
                    the curb as is possible to keep others from passing you
                    on the right. As you start the turn, try not to turn wide
                    to the left. Another driver may think you are turning
                    left and will attempt to pass you on the right.
              8.    FIRES: In the event of a fire, immediately pull as far off
                    the traffic lanes as possible. Try to put the fire out with
                    the onboard fire extinguisher. If that fails, pull the fifth
                    wheel pin and pull out from under the trailer. Make
                    every attempt to save the tractor without endangering
                    your own safety. Become familiar with your fire
                    extinguisher before you need to use it.
              9.    STOPPING ON HIGHWAYS: Avoid stopping or parking
                    on the shoulder of the road or entrance/exit ramps
                    for any reason, unless you have a breakdown. If you
                    have a breakdown, set out your triangles and call for
                    assistance.
              10.   ANIMALS ON THE HIGHWAY: Don’t swerve to miss an
                    animal. Keep your truck in line. Gradually slow down
                    to avoid hitting the animal if possible. Swerving your
                    truck, or reducing speed suddenly, could cause an even
                    greater tragedy.
              11.   SPEED: Driving too fast for road conditions is a major
                    contributing factor in accidents. Driving too fast
                    makes it harder to maintain a safe following distance,
                    increases the need for lanes changes, and decreases
                    our time to react properly to hazards.
              12.   FOLLOWING DISTANCE: Your following distance
                    should always provide enough space to stop safely. We
                    recommend at least a six (6) second following distance
                    during normal conditions. This technique begins by
                    picking out a fixed object up ahead of the vehicle you are
                    following, waiting for the rear of the vehicle to pass that
                    object and counting off the seconds it takes for the front
                    of your vehicle to reach the same point. Of all the space
                    around your vehicle, it is the area ahead of your vehicle,
                    the space you are driving into, that is most important!


           PAGE   100




                                                                                   USXA000678
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 118 of 190 Page ID
                                   #:4153




                   13. LANE CHANGES: Changing lanes is one of the most
                       dangerous maneuvers. You should minimize the
                       number of lane changes whenever possible. When a
                       lane change is necessary, it is crucial to know what is
                       around you. Be sure to check mirrors and use a direct
                       look to clear the blind spots.
                   14. RUN-UNDER ACCIDENTS: Anytime you cross travel
                       lanes with your truck and/or trailer, a run-under crash
                       is possible. You should minimize how often these
                       maneuvers are made, especially at night. You should
                       always make sure you have enough time and space to
                       complete this maneuver.
                   15. ROLL-OVER/LOSS OF CONTROL: To prevent this
                       type of accident, you must always control speed and
                       direction of your vehicle. Driving too fast for conditions
                       is a common cause of loss of control. Excessive
                       speed in a curve, in traffic, in bad weather, when road
                       conditions are poor, and driving while fatigued lead to
                       roll-overs and loss of control accidents.

                What To Do If You Are Involved In An Accident
                   REMAIN CALM AND FOLLOW THESE PROCEDURES:
                   When you are in an accident and not seriously hurt, you
                need to act to prevent further damage or injury. The basic
                procedure to be taken at any accident is provided below, but the
                order depends upon the necessity of the emergency situation.
                Remember remain calm.

                   1. Secure the scene: Take all necessary precautions to
                      prevent further accidents. Ensure proper placement
                      of triangles. When hauling hazardous materials,
                      check the shipping papers in advance so you know
                      what and how much you are hauling. Be sure the
                      shipping papers are in reach and use your emergency
                      response guide to determine the guidelines needed
                      to protect the scene and assure your safety and that
                      of the public.
                   2. Give all reasonable assistance to injured persons:
                      However, do not move them unless their location is
                      life-threatening.




                                                                           PAGE   101




                                                                                        USXA000679
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 119 of 190 Page ID
                                   #:4154




              3. Report the accident to local authorities for
                 investigation at the scene: This includes accidents
                 occurring on private property, keeping in mind
                 many law enforcement agencies will not respond
                 to accidents on private property unless there is an
                 injury or a fatality. Gathering the proper information
                 is the responsibility of the driver.
                 a. Do not admit fault for the accident.
                 b. Do not discuss the accident with or give a written
                      or recorded statement to anyone other than
                      investigating officer of a known representative of
                      U.S. Xpress, Inc.
              4. Notification to U.S. Xpress, Inc.:
                 a. Claims Department at 1-800-601-5500.
                 b. Fleet Services Department using Macro #20 or
                      call 1-800-447-3152.
              5. Exchange information with the other party: The
                 following check list is the information you must write
                 down at the scene of the accident:
                 a. License plate number
                 b. Other Drivers’ name, address, phone number and
                      driver’s license number
                 c. Owner’s name, address and phone number
                 d. Name, address and phone number of any
                      passengers
                 e. Name, address and phone number of any
                      witnesses
                 f. Other party(s) insurance carrier
                 g. Description of other vehicle(s) – make, model,
                      year, V.I.N. number
                 h. If other vehicle(s) is/are tractor/trailer, get the
                      unit numbers and carrier name
                 i. Description of the property damage incurred by
                      all vehicles
                 j. Investigating officer’s name and badge number.
                      Ask for the address and phone number of the
                      officer’s department and the numbers of the
                      accident report. You can begin this exchange of
                      information even before authorities arrive at the
                      scene.



           PAGE   102




                                                                           USXA000680
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 120 of 190 Page ID
                                   #:4155




                       Remember to be polite and courteous at all times.
                       DO NOT attempt to settle any accident by yourself.
                       All accidents, no matter how minor they may seem,
                       must be reported immediately.

                   6. Pictures: As a professional driver, you should carry
                      a camera on your truck. Take photographs of the
                      scene and the damaged parts of your vehicle and
                      the other vehicle(s) involved. Do not take pictures
                      of injured or deceased individuals. The Company
                      will reimburse you for this expense. Place the film
                      or disposable camera in a trip envelope and mark on
                      the outside, “Attention: Risk Management.”

                   7. Unattended vehicles: If you strike an unattended
                      vehicle, STOP AND LOCATE THE DRIVER. If you
                      cannot locate the driver, leave your name, truck
                      number, U.S. Xpress’ name and toll free number
                      1-800-251-6291.

                Accident Evaluation
                    Accidents will be reviewed to determine “preventability”
                based on guidelines established by the American Trucking
                Association, the National Safety Council and the Department
                of Transportation. Drivers will be notified by letter of the
                determination. Drivers who wish to appeal a determination of
                “preventability” may request an appeal by contacting the Safety
                Department within 90 days of the initial determination.

                Tickets and D.O.T. Inspections
                    Drivers are required to notify the Safety Department at
                1-800-601-5500 as soon as possible after receiving any citation or
                roadside inspection issued by any law enforcement agency. The
                driver MUST also send a copy of the citation or inspection report
                to the Safety Department within 48 hours. All traffic violations
                and citations are the driver’s responsibility to pay. The Company
                does not provide a legal defense for drivers cited for traffic
                violations.




                                                                         PAGE   103




                                                                                      USXA000681
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 121 of 190 Page ID
                                   #:4156




                             Section 9

                  EQUIPMENT MAINTENANCE




           PAGE   104




                                                                         USXA000682
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 122 of 190 Page ID
                                   #:4157




                      EQUIPMENT MAINTENANCE
                Tractor and Trailer Care
                     U.S. Xpress has one of the newest and best maintained fleets
                in the transportation industry. The Company recognizes that
                our drivers take pride in maintaining Company equipment and
                projecting a positive image of their profession to the general
                public, our customers, and law enforcement officials.
                     Projecting a positive image starts with appearances. You
                will be judged initially by your professional appearance and the
                appearance of your truck. To help you maintain your image as a
                professional truck driver, we ask that you follow these guidelines:
                     1. Keep the tractor clean both inside and out.
                     2. Remove trash from your tractor each time you come
                         into a Service Center. Waste cans are provided for
                         your convenience.
                     3. Do not drill holes in the dash or cab. A Company
                         technician will install C.B. radios and antennas.
                     4. LINEARS AND RADAR DETECTORS ARE
                         PROHIBITED.
                     5. Decals, signs or extra lights may NOT be displayed,
                         nor may other equipment be added to the trucks
                         other than what the Company specifies.
                     6. In keeping with Federal Motor Carrier Safety
                         Regulations, the Company does not allow any objects
                         hanging from the visors, or anywhere in the cab that
                         will hinder the driver’s vision.
                     7. Do not overload cigarette lighter outlets.
                         Overloading may result in fire and personal injury.
                     8. Electrical wires may NOT be altered or spliced. Any
                         modifications must be approved and completed by
                         shop personnel.
                     9. Tinting, or in any way changing the transparency
                         of Company tractor windows or windshields, is not
                         permitted.
                     10. Tampering with the ECM on any Company equipment
                         is not permitted. If the truck is not running correctly,
                         contact the Fleet Services Department. TAMPERING
                         WITH THE ECM OR THE ENGINE ELECTRONICS IS
                         A MAJOR POLICY VIOLATION AND MAY RESULT
                         IN DISCIPLINARY ACTION UP TO AND INCLUDING
                         DISCHARGE.

                                                                          PAGE   105




                                                                                       USXA000683
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 123 of 190 Page ID
                                   #:4158




               11. If the truck overheats or appears to have a serious
                   problem, shut it down immediately. Do not try to
                   drive it. Contact the Fleet Services Department
                   immediately via Satcom or phone.
               12. Except when prohibited by state and/or local idling
                   laws, in cold weather (15 degrees or below), engines
                   are not to be shut off for more than 3 hours in rest
                   areas or other places where help is not available.
               13. It is the driver’s responsibility to check the fuel tanks at every
                   stop and make sure the vehicle does not run out of fuel.
               14. Try to wash the tractor and trailer each time you are
                   in a Service Center.
               15. Steering knobs are not allowed.
               16. Smoking is strictly prohibited in the sleeper
                   compartment.
               17. Power inverters up to 1750 watts are allowed, only
                   when installed by Company maintenance personnel,
                   utilizing a specially designed power cable provided
                   by U.S. Xpress for Company drivers and for U.S.
                   Xpress lease tractors.
               18. The truck and cab may be subject to inspection at
                   any time.
               19. Drain air tanks each time you fuel by using the pull
                   cords provided.

           Equipment Recovery and Clean-Up
               When the driver resigns or is discharged, he/she must return
           the tractor and trailer to a Service Center. Service Centers are
           defined as Company facilities where Driver Orientation is
           conducted. Drivers will be charged a recovery fee of $500 if the
           tractor is NOT returned to a Service Center. Your Fleet Manager
           can assist you in selecting the correct location to return the
           truck. Failure to return the equipment may be reported as part of
           your employment history. The driver is responsible for cleaning
           his/her tractor prior to leaving it at a Service Center, regardless
           of whether or not the reason for leaving it is to reseat another
           tractor, personal leave, home time or termination. If the tractor
           is not clean and the driver is still present at the Service Center,
           he/she will be directed to clean the tractor and have it inspected
           by the Driver Liaison or Equipment Coordinator. If the driver
           chooses not to clean the truck or has abandoned the tractor and
           is not available to clean it, the driver will be charged a fee of $250
           from his/her last or next paycheck.

           PAGE   106




                                                                                        USXA000684
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 124 of 190 Page ID
                                   #:4159




                Seating and Re-Seating Equipment
                    When a driver is turning in a tractor in order to seat another
                tractor, he/she must clean the tractor as explained in the above
                section. When the driver is seating/reseating a tractor, he/she
                will be required to inspect the tractor along with a Driver Liaison
                or the Equipment Coordinator and then sign for his/her truck in
                the condition it is in at the time of seating it.

                Equipment Violations
                    As a professional, you have the responsibility of detecting
                equipment violations. These include violations caused by lights,
                loose lug nuts, hoses, brakes, etc. These violations will rarely
                occur if the equipment is properly pre-tripped each day. Be sure
                to complete a thorough pre-trip inspection.
                    Every truck entering a full maintenance Service Center must
                go through the shop.
                Servicing Your Equipment At Our Service Centers
                    The Company has Service Centers (facilities that hold driver
                orientation classes) in the following locations:
                    1. Colton, CA
                    2. Tunnel Hill, GA
                    3. Medway, OH
                    4. Oklahoma City, OK
                    5. Lincoln, NE
                    6. Lexington, NC
                    7. Chicago, IL
                    8. Memphis, TN
                    9. Dallas, TX
                    10. Laredo, TX
                    Tractor service is performed every 40,000 miles or 120
                days, whichever comes first. Your Fleet Manager will help you
                get routed into the nearest Service Center when needed for
                maintenance.
                    A Service Request form must be completed when
                maintenance is required at any Service Center Shop. Service
                and repair work is done on a first come/first serve basis, with
                the exception of time sensitive loads that have been prioritized
                by the Operations Department.




                                                                         PAGE   107




                                                                                      USXA000685
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 125 of 190 Page ID
                                   #:4160




               All Service Centers follow the same basic procedure when
           you come in for safety checks, service or repair. Security
           personnel will brief you on procedures for the service lane and
           fueling. Service Center personnel will tell you what you need to
           do in the event your truck needs service or repair. Please note
           that you will be required to give your keys to the authorized
           service center personnel.
               For your safety and for insurance purposes, drivers and
           passengers are required to stay behind the designated lines in
           the shop bay areas. In addition, drivers, passengers and pets
           may not remain in the tractor while it is being serviced. We
           recommend that you relax in the driver’s lounge while the truck
           is being serviced.

           Fleet Services (1-800-447-3152, Macro #20)
               Any repairs not performed at a U.S. Xpress Service Center
           Shop must be authorized by the Fleet Services Department
           BEFORE THE WORK IS STARTED. Fleet Services can be
           reached by telephone at (1-800-447-3152) or by MACRO #20.
              If you call the Fleet Services Department, be ready to
              provide the following information:
              1. Your truck number.
              2. Your trailer number.
              3. Your present mileage (hub meter or odometer
                  reading).
              4. Your location (city, state, nearest exit, mile marker,
                  intersection or address, if you know it).
              5. Brief description of the problem.
              6. If your tires are flat/blown—include tire position and
                  size.
              7. If you have a leak (oil, air, coolant) – location of leak
                  and severity.
              8. Check engine light – Are all fluid levels (oil and
                  coolant) full?
              9. What codes were displayed when you ran the
                  DIAGNOSTIC check?

           Air Brake Checks
              1. Shut off engine, turn on key.
              2. Release parking brakes (push button).


           PAGE   108




                                                                              USXA000686
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 126 of 190 Page ID
                                   #:4161




                    3. Hold down brake pedal (4lbs = 1 minute).
                    4. Fan down brakes – check air buzzer and light (60 psi).
                       Continue to fan down brakes and check for spring brake
                       application (brake buttons will pop out at 20-45 psi).

                Tractor Brake Adjustment
                    Never tamper with or use a wrench on the slack adjuster!
                    While in your truck, build up the air pressure until the
                governor kicks off (with your trailer brake set), release your
                tractor parking brake and using the foot valve, apply 60 to 70
                pounds of application pressure five or six times (not rapidly) or
                until the governor kicks back into operation.
                    Set your trailer brakes and inspect the slack adjusters. If
                they are not adjusted properly, repeat the procedure and inspect
                again. If still not adjusted properly, call Fleet Services and follow
                their instructions.

                Trailer Brake Adjustment
                    Never tamper with or use a wrench on the slack adjuster!
                    After your initial vehicle inspection, get in your truck and
                with the parking brake set, start the engine. Let the air pressure
                build up until the governor cuts off. Release the trailer brake,
                charging the system with air pressure. At this time, apply 60
                to 70 pounds of application pressure to the trailer brakes five
                or six times (not rapidly) or until the governor kicks back into
                operation.
                    Set your tractor brakes and inspect your trailer slack
                adjusters again. If they are not adjusted properly, repeat the
                procedure again and inspect again. If they are still not adjusted
                properly, call Fleet Services and follow their instructions.

                Driving the Autoshift
                    Proper Start-Up:
                    1. Make sure the shifter is in neutral “N” and the
                       parking brake is set.
                    2. Depress the clutch pedal and turn the ignition key to
                       “On.” Wait for the service light on the shifter to go
                       out and for a solid “N” to appear on the gear display.
                    3. Start the engine and let out the clutch pedal to
                       register proper input speed. If the Auto Shift does
                       not see input speed, it will not shift into initial
                       starting gear.
                    4. Wait for air pressure to build to 90 psi.

                                                                           PAGE   109




                                                                                        USXA000687
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 127 of 190 Page ID
                                   #:4162




              Selecting a Starting Gear:
              1. Select “D”, “H” or “L”.
              2. Depress the clutch pedal. A solid number on the
                  gear display indicates that the gear is fully engaged.
                  If flashing down arrows appear on the gear display,
                  this indicates that the input shaft has not slowed
                  down enough to get into gear. Continue to depress
                  the clutch pedal until the down arrows are off. If the
                  down arrows are off and the gear number continues
                  to flash slowly, let up on the clutch pedal to fully
                  engage the gear.
              3. Depending on how your vehicle is programmed, you
                  can select different starting gears while in “D” or “H”
                  by using the up and down buttons.
              4. Use the “H” when crossing a railroad track.
              5. Remember to choose the correct starting gear for
                  your load and grade. Autoshift will remember this
                  starting gear until you select another starting gear or
                  power the unit down.
              6. Let out the clutch.
              7. The Autoshift will automatically upshift and
                  downshift in Drive “D.”
              ”H” Hold/Manual Mode:
              1. Can be selected while moving or from a stop.
              2. Must use the up and down buttons to shift.
              3. Shifter will “beep” if shift cannot be completed due to
                  engine RPM and road speed.
              ”L” Low Mode:
              1. Can be selected while moving or from a stop.
              2. Selecting “L” from a stop engages and maintains first
                  gear.
              3. Selecting “L while moving will allow for downshifts
                  only and downshifts will be performed at a higher
                  RPM to maximize engine braking.
              ”R” Reverse Mode:
              1. Selecting Reverse from Neutral will engage Low Reverse
                  and an “R” will appear on the gear display.
              2. Transmission models with multiple reverses must use
                  the up and down arrows to select other reverse gears.
                  Remember to select the proper reverse gear for your
                  load and grade condition.

           PAGE   110




                                                                            USXA000688
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 128 of 190 Page ID
                                   #:4163




                   3. All reverse gears can only be engaged at less than 2 mph.
                   Proper Shut Down Procedure:
                   1. Remember to depress the clutch when stopping the
                      vehicle.
                   2. Before shutting the vehicle off, you must select
                      Neutral on the shifter and make sure a solid “N” is on
                      the gear display.
                   3. Turn the key off, release the clutch pedal and set the
                      parking brake.
                    Caution: It is very important that you do not shut the
                truck off or stall the engine while the transmission is in gear.
                This will cause the transmission to lock in gear, and the engine
                will not restart.
                   Other Helpful Tips:
                   1. The clutch is only needed at Start-up, when selecting a
                      starting gear, and when stopping.
                   2. “D,” “H” and “L” can be selected at any speed.
                   3. If the down arrows continue to flash after selecting a
                      starting gear even after pushing the clutch pedal all the
                      way to the floor and waiting several seconds, it means
                      that the input shift has not slowed down enough to
                      engage the gear. A misadjusted clutch, a faulty clutch,
                      or a faulty clutch linkage could cause this.
                   4. When first starting up and after changing loads,
                      Autoshift needs to adapt to the changing conditions of
                      the vehicle. If the transmission holds a gear while in
                      “D,” simply push the “Up” button and the shift will be
                      completed. This may have to be done several times
                      before the transmission learns.
                   5. When Autoshift is downshifting in “D,” it will not
                      complete the shifts below fifth gear, and the vehicle will
                      “free wheel” until the driver gets back on the throttle.
                   6. Hold “H” mode should be used whenever you want
                      to control the shifts such as moving around the yard,
                      going up a grade, or in poor traction situations.
                   7. Low “L” mode should be used anytime you want to
                      maximize the engine brake, such as going down a long
                      grade or when coming to a stop.
                   8. Autoshift can activate the engine brake to make shifts
                      faster. This can happen even if the engine brake dash
                      switch is off.

                                                                          PAGE     111




                                                                                         USXA000689
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 129 of 190 Page ID
                                   #:4164




               9. The service light will come on and go off during
                  power up. If the service light comes on and stays on,
                  or comes on while you are driving, the Autoshift has
                  detected a fault in the system. Note the conditions
                  at which the fault occurred “hot/cold, wet/dry, on
                  a grade/flat terrain” and get the vehicle to a service
                  facility immediately. Some faults will not allow the
                  Autoshift to shift into other gears. You can try to
                  reset the system by powering the system down for 2
                  minutes, which may clear the fault long enough to get
                  to a service facility.
               If the engine is shut off, stalls while in gear, or a dash appears
           on the gear display after power up, perform the following
           procedures to try to get the transmission back into neutral:
               1. Turn key “off” and let transmission power down for
                    at least 2 minutes.
               2. Release parking brake and hold vehicle by using the
                    brake pedal.
               3. Depress clutch pedal but DO NOT push it all the way
                    to the floor making contact with the clutch brake.
               4. Make sure shifter is in neutral.
               5. Turn ignition key “on.”
               6. Slightly release the brake pedal to let the torque off
                    the driveline. Autoshift will attempt to shift into
                    neutral. If neutral is achieved, the “N” will appear on
                    the shift display and the truck will start.

           Eaton Ultrashift
              For vehicles equipped with an Eaton Ultrashift transmission,
           which has no clutch pedal, virtually all functions are the same.

           Automatic Traction Control
               Automatic Traction Control (ATC) is an option available
           on vehicles. It helps improve traction when vehicles are on
           slippery surfaces by reducing driver wheel over spin. ATC
           works automatically in two different ways:
               1. If a drive wheel starts to spin, ATC applies air
                  pressure to brake the spinning wheel. This transfers
                  engine torque to the wheels with better traction.
               2. If all drive wheels spin, ATC limits engine torque that
                  reduces wheel spin to provide improved traction.



           PAGE   112




                                                                                    USXA000690
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 130 of 190 Page ID
                                   #:4165




                   How It Works:
                   1. During normal vehicle operation, the ATC lamp is OFF.
                   2. During excessive wheel spin, the ATC operational
                      lamp comes on and flashes quickly.
                   3. When the wheels stop spinning, the ATC lamp goes off.
                   4. ATC turns itself on and off; drivers do not have to
                      select this feature. If the drive wheels spin during
                      acceleration, the ATC indicator lamp comes on,
                      indicating ATC is active. It goes out when the drive
                      wheels stop spinning.
                    Should your truck become immobilized in an Automatic
                Traction Control equipped tractor, please be advised that wheel
                spin upon gear engagement is a normal condition. The tractor
                must be accelerated to a speedometer reading of 5 to 10 mph
                before the ATC controller recognizes an event, thereby activating
                the foundation brakes and engine torque reduction. You may
                feel a vibration or shudder prior to engagement of the wheel
                positions that continue to have traction, which should result in
                extraction from the immobilized condition.

                Optional Deep Snow and Mud Switch
                    ATC includes a deep snow and mud option. This function
                increases available traction on extra soft surfaces like snow, mud,
                or gravel by slightly increasing the permissible wheel spin. The
                deep snow and mud option is NOT automatic. Drivers use a switch
                to select this feature. When this feature is selected, the ATC lamp
                blinks slowly and continuously. Once the feature is no longer
                required, drivers use that same switch to turn the option off.

                Roll Stability Control
                    Many of our tractors are equipped with Roll Stability
                Control. This system works in conjunction with the ATC feature
                and can take control of the engine throttle and tractor braking
                system whenever thresholds specific to lateral acceleration
                (sideways movement) or yaw (steering angle) are exceeded.
                The driver will be notified by an indicator lamp illumination,
                automatic reduction of throttle, and the application of brakes
                on one or more wheel end positions. All of these features acting
                together can assist in maintaining control of the tractor and
                can actually help avoid a roll over or a jackknife. If there is any
                question as to whether your tractor has this option, please
                contact maintenance personnel for verification.


                                                                          PAGE   113




                                                                                       USXA000691
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 131 of 190 Page ID
                                   #:4166




           General Fuel Information
              1. The Company issues a USX fuel card to all drivers,
                 which will enable you to purchase fuel.
              2. There are four Company locations that have fuel:
                 A. Tunnel Hill, GA
                 B. Lincoln, NE
                 C. Medway, OH
                 D. Oklahoma City, OK

              3. DO NOT RUN OUT OF FUEL!!! If you have questions
                 or concerns, contact your Fleet Manager for
                 clarification. The service call will be charged back to
                 the driver.
              4. NEVER pay cash for fuel unless instructed to do so
                 by the Fuel Department.
              5. You must receive approval from the Fuel Department
                 BEFORE fueling at an unauthorized fuel stop.
              6. If you are required to use an unauthorized fuel stop,
                 self-service cash fuel must be used.
              7. When fueling, be sure to provide an accurate
                 odometer reading.
              8. When you have a heavy load and fuel could be a
                 consideration in your total weight, contact your
                 Fleet Manager for routing using the HEAVY LOAD
                 OPTION.

           Fuel Guidelines and Procedures
               It is MANDATORY that each driver follow the fuel purchase
           and routing information that is sent via the Satcom unit. Drivers
           who do not adhere to this purchase and routing information will
           be fined $25 per non-designated fuel stop. If you have a question
           regarding a particular fuel stop or fueling route, please contact
           your Fleet Manager for clarification.
               The Company also uses a fuel optimization program called
           Expert Fuel. The Expert Fuel system generates the most optimal
           fuel purchase plan for our drivers at the point of dispatch. This
           program evaluates each fuel purchase location based upon the
           load assignment. Expert Fuel will recommend the fuel stop
           location. Always fill your tanks at each fuel stop! In addition
           to the fueling information, the program issues a practical routing
           guide for each trip.


           PAGE   114




                                                                                USXA000692
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 132 of 190 Page ID
                                   #:4167




                     Expert Fuel relies on accurate fuel level information from
                the driver to ensure the most sensible fuel route. Guidelines are
                listed below:
                     1. When completing the Empty Call (Macro #8) at the
                        final destination, be certain to correctly identify the
                        current fuel level of your tractor.
                     2. When you are not sending an Empty Call macro but
                        are receiving a new load assignment, you must send
                        Update Fuel Level (Macro #37). This macro allows
                        you to update your fuel level at any time. Below are
                        some suggested times to use Macro #37:
                        A. AFTER being empty-moved, but BEFORE
                            receiving the next dispatch.
                        B. AFTER dropping a load at a Service Center or
                            other designated facility but BEFORE receiving
                            the next dispatch.
                        C. AFTER performing a repower, but BEFORE
                            receiving the new load information.
                        D. In a layover situation where the truck has been
                            idling for a period of 12-24 hours.
                        E. AFTER a load cancelled.

                Fuel Requirements for 2007 EPA Compliant Engines
                     All engines manufactured after January 1, 2007 must meet
                EPA requirements for exhaust emissions. Your tractor should
                have information listed on or near the instrument cluster and
                on or near the fuel tank cap indicating the type of fuel required
                if your tractor is equipped with a 2007 compliant engine. The
                labels should read “Ultra Low Sulfur Diesel” which has the 15
                ppm (part per million) sulfur requirement to meet the new
                emissions. Some fuel stop pumps list only the ppm content,
                so be certain you introduce only 15 ppm fuel into these
                engines. Anyone who knowingly introduces the older 500 ppm
                (or higher) fuel into a 2007 compliant engine can be subject
                to criminal penalties. If there is any question concerning the
                emissions level and fuel requirement of your engine, contact
                the Maintenance Department or Fleet Services before adding
                fuel. The fuel department should also be able to assist you in
                finding Ultra Low Sulfur Diesel when required. Please refer to
                the operator’s manual and to any in-cab labels with instructions
                on the operation of these engines, as there are some new driver
                interactions required.


                                                                        PAGE   115




                                                                                     USXA000693
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 133 of 190 Page ID
                                   #:4168




           Cold Weather Operation
           Guidelines for Cold Weather (15 DEGREES OR BELOW)
                In cold weather, you are to keep the idle time as low as
           possible, while making sure the tractor will start and not freeze
           up. When the temperature drops to 15 degrees or below, the
           engine must be restarted within 3 hours after it was shut down
           and warmed back up to make sure that it will restart.
                It is important to warm up the engine before moving. Always
           let the engine idle until the temperature needle starts to move,
           then proceed at low rpm until the needle reaches operating
           temperature.
              Plan ahead to prevent freeze up by doing the following:
              1. Do not park with the nose of the tractor facing the
                 wind.
              2. Plug the tractor in whenever it is possible if equipped
                 with a block heater.
              3. Do not fuel at a truck stop while the fuel storage
                 tanks are being filled. The fuel in the tanks is stirred
                 up, and you’re more likely to get sediment in your
                 fuel, which plugs the fuel filter.
              4. Fuel filters, window washer fluids, etc. may be
                 obtained at any full maintenance Service Center.
              5. Check with the on-site U.S. Xpress Maintenance
                 Manager to determine the need for carrying extra
                 fuel filters.

           Blending Your Own Fuel For Cold Weather Operation
               Many truck stops no longer blend their fuel for cold
           weather. Instead, they provide #1 and #2 fuel at separate
           pumps. Company policy does not allow for the introduction
           of any additives to any components on our tractors without
           authorization.
               Keep track of how much fuel you have and how cold the
           temperature is. It is important that you have the right fuel for
           the areas in which you will be traveling. Also, try to keep as
           much fuel in your tanks as possible to prevent condensation
           from forming on the inside of the tanks.
               If you have any questions or concerns, please call the Fuel
           Department at (1-800-251-6011).




           PAGE   116




                                                                               USXA000694
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 134 of 190 Page ID
                                   #:4169




                Emergency Fueling Situations
                    Drivers may only purchase fuel with the USX/EFS fuel card. If
                for any reason you feel that you cannot make it to an authorized
                fuel stop, you must contact the Fuel Department at (1-800-
                251-6011) or use Macro #60. You will need to give the Fuel
                Department the following information:
                    1. Truck number
                    2. Fuel level
                    3. Current location
                    You MUST receive prior approval from the Fuel Department
                in order to obtain emergency fuel at an unauthorized location. If
                you are uncertain about any fuel recommendations or where to
                purchase emergency fuel, contact the Fuel Department.

                Fuel Economy
                     The cost of fuel to our Company is second only to the cost
                of labor. Your careful operation of the equipment is extremely
                important for fuel economy and low maintenance costs.
                   Tips for Saving Fuel:
                   1. Shut the truck off as much as possible.
                   2. Run at or below the speed limit at reduced rpm’s.
                   3. Use progressive shifting (85% throttle application). It
                      gets your truck up to cruising speed just as fast.
                   4. Do not over wind the engine coming off a hill. This
                      prevents possible engine damage.
                   5. In cold weather, idle time increases, causing more
                      fuel to be burned. There are still ways to save fuel.
                      When you are out of the tractor for short periods
                      of time, be sure to shut the engine off. These
                      few minutes you save add up over the months.
                      Compliance with state and or local idling laws is
                      mandatory.




                                                                        PAGE   117




                                                                                     USXA000695
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 135 of 190 Page ID
                                   #:4170




                            Section 10

                         ENTERING and
                        EXITING CANADA




           PAGE   118




                                                                         USXA000696
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 136 of 190 Page ID
                                   #:4171




                                   ENTERING and
                                  EXITING CANADA
                Crossing the Canadian Border
                        U.S. Xpress Carrier Code:................................ 4666
                        Customs Desk................................ (1-800-344-4844)
                    U.S. Xpress is a motor carrier licensed to provide transportation
                services to and from Canada. When entering or exiting Canada,
                there are detailed and important procedures that must be followed.
                Failure to follow procedures at Canadian and U.S. ports of entry can
                result in hefty fines, delays or even denied entry.
                    Tips for Getting Started
                    1. Utilize the USX Customs Desk to ensure a smooth
                       (and legal) border crossing experience.
                    2. Never go to the border without getting confirmation
                       that the load has been pre-cleared by the broker and
                       is ready to cross. Arriving at the border without first
                       pre-clearing your load may result in fines of $5,000 or
                       more.
                    3. Canada requires the driver to have proof of
                       citizenship. Birth Certificates, Passports, or Green
                       Cards are required forms of identification. As of
                       January 1, 2009 a passport will be required to cross
                       the border.
                    4. Weapons are not allowed into Canada, including
                       mace and/or pepper spray.
                    5. All prescription medicine must be in the original
                       bottle with the name of the drug, prescription
                       number, doctor and full name of the person to whom
                       it is prescribed. Some medications are required to
                       have a written statement from the physician stating
                       why the medication is necessary.
                    6. Pets are allowed into Canada, but you must provide
                       the pet’s up to date shot record.
                    7. No live plants.




                                                                                  PAGE   119




                                                                                               USXA000697
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 137 of 190 Page ID
                                   #:4172




           Delivering Freight To Canada From U.S. Shippers
           Pre-Arrival Release System (PARS)
                Successfully crossing the border actually starts at least 24
           hours prior to getting to the border. U.S. Xpress uses PARS to make
           it easier for Canadian entry. PARS barcodes can be found in your
           permit book within the yellow envelope entitled “Canada Manifest.”
           Step 1: Call U.S. Xpress Customs Desk
               Call the U.S. Xpress Customs Desk at 800-344-4844 when you
           have picked up a load going to Canada. Do not go to the border
           without calling the USX Customs Desk. Failure to follow this
           instruction can result in fines in excess of $5,000.
              You must have the following documents from the shipper:
              1. A complete bill of lading from the shipper.
              2. A Commercial Customs Invoice showing the dollar
                 value and description of the freight.
           NOTE: The original shipping documents MUST stay with the load in the
           case of drops or repowers.
           Step 2: Complete Paperwork
              1. Place a PARS barcode on your customs invoice (take
                 care not to cover up any important information).
              2. Under the PARS barcode write the City/State where you
                 are crossing and your approximate ETA to the border.
              EXAMPLE: If you cross Windsor, ON, 1/1/09 @ 12:00, make
              a photocopy of this to take with you along with the original.




              3. IMPORTANT! Fax all paperwork to your customs
                 broker once the above steps have been completed.
              4. Call the broker and confirm they received the fax.
              5. Before going to border, call the broker and confirm the
                 PARS barcode has been pre-cleared. Do NOT attempt to
                 cross the border without confirmation that your PARS
                 code has been pre-cleared by your broker. Failure to do
                 so can result in fines in excess of $5,000 or more.
              6. Proceed to border after the broker confirms the PARS
                 barcode is cleared.
           NOTE: You cannot cross before the ETA you put down, you may cross
           only after that time has passed.

           PAGE   120




                                                                                  USXA000698
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 138 of 190 Page ID
                                   #:4173




                Step 3: Arriving at Border
                   1. Go to the Canadian Customs Primary Booth with the
                      pre-cleared PARS bar code paperwork.
                   2. Give the Customs Booth Officer the original
                      document that has the PARS bar code sticker
                      attached as well as the photocopy of that paper
                      showing the same PARS number.
                   3. The office “must stamp” the photocopy and return it to
                      you (this is your proof of clearing customs). The officer
                      will keep the original with the P.A.R.S. sticker attached.
                   4. When the officer returns the stamped photocopy to
                      you, ask him, “Am I cleared to deliver the load?” If
                      he replies “YES”, you can proceed to the delivery.
                CAUTION:
                    If for some reason the Customs Officer at the Canadian
                Customs Primary Booth cannot clear you, contact the USX
                Customs Desk at 800-344-4844 immediately!
                    You cannot leave the Canadian Customs area without a
                release or you will face large fines.
                    Never attempt to use an A8A In-Bond form unless instructed
                to do so by the USX Customs desk. You will be provided with
                step-by-step instructions for correctly filling out the form.
                              Large fines for incorrect use!




                                                                          PAGE   121




                                                                                       USXA000699
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 139 of 190 Page ID
                                   #:4174




           Entering Canada With A Bonded Load
               If you have a load that originated somewhere other than the
           United States, you must immediately contact the USX Customs
           Desk at 800-344-4844 for assistance. Do not attempt to clear one
           of these loads on your own! Penalties can be severe if a bonded
           load is not cleared correctly (often the fines are equal to the
           value of the load).
               1. Driver must obtain a Certificate of Origin from the
                    customer prior to accepting the load.
               2. Very Important: The driver must stop at the U.S.
                    Customs Port of Exit before going to Canadian
                    Customs.
               3. The U.S. Port of Exit will have to cancel the bond for
                    this load before it can proceed to Canadian Customs.
                    Failure to cancel bond before entering Canada will
                    result in a fine that is equal to the value of the load!
               4. Once the bond is cancelled, proceed to Canadian
                    Customs.
               5. Driver will hand the original and one copy of the
                    Customs Invoice to the Customs Officer. Make sure
                    the copy has the PARS label showing just like the
                    original.
               6. Customs Officer will stamp the copy and return to
                    driver. Once stamped, you are clear to deliver.

           Re-Entering The United States With A Load
           Originating In Canada
               Please call the USX Customs Desk at 800-344-4844 for
           assistance in re-entering the United States. Due to increased
           security at U.S. borders, it has become more difficult to bring loads
           back into the United States from Canada. Drivers can no longer pre-
           clear a load without assistance from the USX Customs Desk. A new
           required clearance method called “A.C.E.” is now in affect.
               1. The USX Customs Desk will provide you with
                    instructions and then generate an A.C.E. E-Manifest
                    through the online A.C.E portal program. The USX
                    Customs Desk will then send the ACE E-Manifest to
                    Customs for approval. Customs will then generate
                    a confirmation approval number. NOTE: The
                    confirmation approval number is required before the
                    driver can be pre-cleared to cross the border. DO
                    NOT ATTEMPT TO CROSS THE BOARD WITHOUT
                    THE CONFIRMATION APPROVAL NUMBER.

           PAGE   122




                                                                                   USXA000700
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 140 of 190 Page ID
                                   #:4175




                   2. The driver will need two (2) PAPS (Pre-Arrival
                      Processing System) Bar-Code stickers along with
                      an Inward Cargo Manifest and customs invoice.
                      These stickers are located in our customs-manifest
                      envelope in your permit book. They are very similar
                      to the PARS stickers, which are used to enter Canada.
                      PAPS stickers look like this:




                   EXAMPLE PAPS LABEL
                   PAPS come in pairs. Make sure BOTH stickers used have
                   the same serial number.
                   3. In order to clear customs on the way back into the
                       U.S., you must have the three (3) documents below
                       from the shipper:
                       A. The original Commercial Invoice (must have
                           description of the product and declared dollar
                           value listed).
                       B. Bill of Lading.
                       C. Inward Cargo Manifest (located in the customs
                           manifest envelope in your permit book). Place one
                           of the PAPS stickers on the Inward Cargo Manifest
                           and the other PAPS sticker on the Customs Invoice.
                   NOTE: DO NOT COVER ANY IMPORTANT INFORMATION
                   WHEN PLACING THE STICKERS ON THESE DOCUMENTS.
                   4. Call the USX Customs desk before leaving the
                      shipper. We will assist you in properly filling out the
                      Inward Cargo Manifest. Failure to fill this document
                      out properly can result in an expensive fines between
                      $1,000 and $5,000.
                   5. Once you have placed the PAPS barcodes in the
                      proper places, fax the Inward Cargo Manifest and
                      Customs Invoice to the broker where you are
                      crossing. Do not go to the border until the USX
                      Customs Desk has confirmed the load is cleared or
                      you will be subject to a $5,000 fine.




                                                                      PAGE   123




                                                                                   USXA000701
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 141 of 190 Page ID
                                   #:4176




              6. Make one (1) photocopy of the Inward Cargo manifest
                 after the above steps are completed. Customs will keep
                 the original and then stamp a copy for you to take with
                 you. Please include the stamped copy in your TripPak.
               Once you have completed the above paperwork, follow the
           steps listed below:
               1. Contact the USX Customs Desk and ask for the A.C.E.
                   confirmation approval number. (Until the load is
                   cleared through A.C.E. you can not proceed to the
                   border).
               2. Once you receive the A.C.E. confirmation number,
                   proceed to the U.S. Customs border.
               3. Give the officer your A.C.E. confirmation number.
               4. Give the officer both copies of the completed Inward
                   Cargo Manifest and your original customs invoice
                   with the matching P.A.P.S. barcodes showing. The
                   customs officer will stamp one (1) copy of the Inward
                   Cargo Manifest and return it to you.
               5. After receiving the stamped copy, the driver should
                   ask the officer, “Am I cleared to deliver?” DO NOT
                   LEAVE the U.S. Customs Primary Booth until
                   receiving the verbal release from the officer and the
                   stamped copy of the Inward Cargo Manifest.
               6. Proceed to your delivery.

           Returning To The United States With An Empty Trailer
               Please call the USX Customs Desk at 800-344-4844 for
           assistance in re-entering the United States. You must fill out an
           Inward Cargo Manifest (instructions in the previous section)
           specifically for the empty trailer. The USX Customs Desk will
           assist you with the paperwork to ensure it is done correctly. No
           faxing required. Hand the completed Inward Cargo Manifest to
           the officer and tell the officer: “I’m coming across empty”.

           Returning To The United States With A Bonded Load
                Please call the USX Customs Desk at 800-344-4844 for assistance
           in re-entering the United States. Attempting to clear a bonded load
           from Canada without assistance from the USX Customs Desk could
           result in expensive fines.




           PAGE   124




                                                                                  USXA000702
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 142 of 190 Page ID
                                   #:4177




                    Loads going to the U.S. that cannot be cleared at the port
                of entry are placed “IN BOND” to the destination. These loads
                must be cleared by a U.S. Customs official before they can be
                delivered. “Bonded” freight is usually listed on a form called
                “TRANSPORTATION ENTRY AND MANIFEST OF GOODS SUBJECT
                TO CUSTOMS INSPECTION AND PERMIT” (Form 7512).
                    IMPORTANT: IF YOU RECEIVE A FORM 7512 –OR- IF A
                BROKER OR CUSTOMS OFFICIAL TELLS YOU YOUR LOAD MUST
                BE PLACED “IN BOND,” CALL THE USX CUSTOMS DESK AT (1-
                800-344-4844) IMMEDIATELY. Do not allow the load placed “in
                bond” without clearance from the USX Customs desk.

                Driver Background Requirements
                     Canada has very strict laws regarding the criminal or
                military history of a driver. Below are general requirements for
                crossing the border into Canada:
                     1. If you have ever been convicted of a felony in the
                          United States or Canada, you will be required to have a
                          Minister’s Permit.
                     2. If you have ever been convicted of a misdemeanor that
                          translates into an indictable offense, you will need a
                          Minister’s Permit.
                     3. If you have held a high-ranking military position, you
                          will need to contact one of the immigration offices of
                          the Canadian Consulate.
                     There are specific qualifications for a Minister’s Permit.
                These permits must be applied for through the immigration
                office and/or any Canadian Consulate office in the U.S. A
                Minister’s Permit must be renewed each year.
                     If you arrive at the border and find that you are not
                admissible (for whatever reason), you may be allowed to
                purchase a Discretionary Permit. A Discretionary Permit means
                that the senior customs official at the border has the discretion
                to decide if you may cross the border into Canada.

                Hazmat Load – Ambassador Bridge Crossing
                    Hazmat freight cannot cross the board using the Ambassador
                Bridge Crossing at Detroit / Windsor: Please use a land border
                such as Sarnia / Port Huron.




                                                                        PAGE   125




                                                                                     USXA000703
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 143 of 190 Page ID
                                   #:4178




                            Section 11
                        DRIVER RESOURCES




           PAGE   126




                                                                         USXA000704
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 144 of 190 Page ID
                                   #:4179




                DRIVER TECH SYSTEM
                    U.S. Xpress has begun the process of converting our in-cab
                systems to the DriverTech System. This device is a Windows XP
                based device that will allow U.S. Xpress to build applications
                that are specific to the jobs you do every day. These include
                easy access to your dispatch information (Order Viewer),
                turn-by-turn navigation, on-line settlement sheets, calendars,
                calculators, training videos, etc. If you have any questions on
                your DriverTech System, please call the DriverTech Help Line at
                866-853-8525.

                New Features of XPE Truck 2.0
                    XPE Truck version 2.0 is the latest version of the US
                Xpress in-cab software and has been completely re-written
                to incorporate the latest Microsoft .Net technology as well as
                improve the entire application and make it easier to upgrade and
                deploy new features in the future.
                    In addition, the new look and feel of the application has been
                changed to make things easier to access and use.

                Product Safety and Instructions
                Definitions
                       Press: This refers to pressing the buttons around the
                       touch screen.
                       Touch: This refers to touching any buttons or icons
                       on the touch screen itself.
                Safety
                     This computer is mounted in a truck and as such the driver
                (who is the primary user) is not permitted to use it while vehicle
                is in motion. The only exception to this rule is the use of the
                navigation system.
                Timing
                    Some of the applications may take up to 30 seconds to
                completely load, for example the navigation program and
                therefore you will need to be patient while the application loads.




                                                                         PAGE   127




                                                                                      USXA000705
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 145 of 190 Page ID
                                   #:4180




           Switching On/Off
              The touch screen is the center of the TruckPC; use the
           button to turn the screen on/off or to Reset it.
                    Pressing the ON/OFF button will start the computer,
           taking it through the boot process, finally presenting the login
           screen which will require the “Driver ID” in order to proceed. To
           type in the “Driver ID”,  Touch the right numbers or letters
           on the screen keyboard, these will be shown in the text box next
           to the “Driver ID” label. After finishing typing in the ID,     Press
           the “enter” Button.
               If a valid “Driver ID” is input, the user is presented with the
           “Main application” program that contains the main menu items.
               NOTE: If the keyboard is not displayed, you will need to
               Press the “keyboard” button on the touch screen. Extra
           Keyboard keys are accessible by touching the double right angle
           brackets button in the far right bottom corner.

           Home
               This is the main menu, and you can access any part of the
           system from this screen. You can come back to this circle by
                Touching the “HOME” button.
               Also use the blue arrows (not shown on this screen Picture,
           will be shown on a later screen picture) to navigate back and
           forth from the main screen.
               From here, one can access the Shortcuts menu, Circle Of
           Service, Form Selector, Tools, Order Information, Directions,
           Terminal list, and Driver Services.
               Not shown on this image is the “message status” bar. Display
           it by    Touching the square on the bottom right of the screen.
           Hide the message bar by touching any part of it.




           PAGE   128




                                                                                   USXA000706
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 146 of 190 Page ID
                                   #:4181




                The Message Bar
                    The message bar displays the date and time. It also displays
                information from the following connection sources. If it has a
                red circle with a line across it is an indication that there is no
                connection.

                         JBUS (J1708 Engine database connection)

                         SAT (Satellite connection)*

                         GPRS (Cellular connection)*

                         WIFI (802.11 wireless connection)*

                         GPS (Global Positioning Satellite connection)

                   Note: Only one of the connections will be visible, depending
                on which modem the device is using.
                   To acknowledge a message displayed in the message bar,
                simply       Touch the area where the message is displayed.

                Controls Menu
                    The Controls menu is located in the upper right hand corner
                of your screen and is visible when you are in most applications.
                Adjusting the volume
                   Adjust the volume using the ‘Controls’ menu that appears on
                all screens.     Touch on Controls button and then select the
                ‘Volume’ slider.
                Adjusting the Backlight
                   Adjust the Backlight using the ‘Shortcuts’ menu that appears
                on all screens.     Touch on Shortcuts and select the ‘Backlight’
                slider.
                Setting the application skin
                   Adjust the skin view on the application by using the Controls
                menu that appears on all screens.       Touch on Controls and
                select the ‘Skin’ button. You can currently choose between a day
                or night skin.

                                                                         PAGE   129




                                                                                      USXA000707
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 147 of 190 Page ID
                                   #:4182




           Circle of Service
               Circle of Service is the first menu item. Access it by touching
           sector number one in the circle of service. Below are the options
           available in the circle of service.
               1. Load Acceptance
               2. Arrived at Shipper
               3. Loaded at Shipper
               4. Arrived at Stop
               5. Stop Complete
               6. Arrived at Destination
               7. Expense Report
               8. Empty at final

                    Touching on any of the menu items will led you
           directly to a form, for example         touching on item “1, Load
           Acceptance” will open the following form.
               The “To” and “Subject” fields are already filled in for you, so
           simply type in text box the required information and then     touch
           the “send” button on the screen to forward your form.
               If you came to this screen by accident or should you change your
           mind about “sending” this form, then simply Press the “escape”
           button at the top left of the display.




           PAGE   130




                                                                                  USXA000708
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 148 of 190 Page ID
                                   #:4183




                Form Selector
                    This menu item offers you a wider selection of forms as
                compared to the circle of service menu. The complete selections
                of forms that are available in the system are shown in this
                application.




                   Use the slide bar to scroll up or down to the right form. To
                use the slide bar,     touch on the up or down arrows.
                    There is another faster way but this will require you to know
                the form number. Simply          touch the Keypad on the left of
                the screen and the selector will position to the form number you
                have selected. You may press OK button to select the form.
                    Pressing the “C” button will clear your typed selection and
                allow you to enter another form number.
                    This is for selecting the right form. You can return to the
                menu by        touching either the back button or the Home
                button or by      pressing the ESC button.




                                                                        PAGE   131




                                                                                     USXA000709
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 149 of 190 Page ID
                                   #:4184




           In-Cab Messaging




               With in-cab messaging, you can view, create, delete and reply
           to message on the system. This is due in part to a new interface
           that allows for ease of use (being able to see the content more
           clearly and touch the screen more easily). When creating a new
           message, simply        touch the “New Mail” icon. This will bring
           up a window that is similar to the Forms Selector. Simply select
           the form (macro) you wish to use and press the green “OK”
           button.
               This will bring up a blank form in order to fill out. The
           “Previous” and “Next” buttons will move you through the fields.
           Press “Send” to send your message and “Cancel” to abort the
           message.




           PAGE   132




                                                                               USXA000710
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 150 of 190 Page ID
                                   #:4185




                    A new addition with XPE v2.0 is the Order Info button at the top of
                the screen. This will enable you to view your dispatch information and
                return back to the form you are working on and not lose your work.
                Tools
                    The tools menu provides you with productivity tools such as
                a Calculator, Calibrate, Favorite Stops Viewer, and User Manual.
                    A. Calculator
                       This works like the normal calculator. Enter the numbers
                       and operations by touching them on the touch screen.
                       Delete one entry at a time by touching the back button
                       which is the arrow pointing to the left.
                    B. Calibrate
                       Four cross hairs will be presented and you will be asked to
                       touch the center of each one of them. This procedure is to be
                       used only if the buttons in the application are not aligned.
                    C. User Manual
                       This option contains the in-cab manual for the XPE software.
                    D. Preferences
                       This option contains the preference settings for the XPE
                       software. From here you can set your preference for how
                       ALK’s CoPilot navigation performs.

                                                                             PAGE   133




                                                                                          USXA000711
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 151 of 190 Page ID
                                   #:4186




           Order Information
               Order viewer is a tool that allows you to view all your
           current dispatch information in one location. With the new XPE
           v2.0 you can also add stops and “arrive” your stops from this
           same location. If you press the “Arrived” button, your arrival
           macro will be sent automatically.




               Simply      touch the tab key at the top of the page to
           display the component of your dispatch info.
               This application also allows you to add a stop or to
           designate the load as Hazmat.
              You can return to the menu by     touching either the back
           button or the Home button or by pressing the ESC button.




           PAGE   134




                                                                            USXA000712
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 152 of 190 Page ID
                                   #:4187




                Pre-Assignment Viewer




                     The Pre-Assignment Viewer is a tool that will allow you to
                browse any pre-assignments that you might currently have. You
                can accept or decline a pre-assignment that is shown in the list.
                A message will be sent back to USX when you Accept or Decline.
                    You can select which Pre-Assignment to view at the top of
                the control, and scroll through the individual Pre-Assignments
                information on the bottom.
                    You can return to the menu by       touching either the back
                button or the Home button or by       pressing the ESC button.




                                                                        PAGE   135




                                                                                     USXA000713
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 153 of 190 Page ID
                                   #:4188




           Pre-Assignment Notification
               When a new Pre-Assignment message arrives you will be
           presented with the following dialog box. You have the option of
           Accepting or Declining the new Pre-Assignment at this point.
           Ignore will close the window and you will have to accept or
           decline from the Pre-assignment viewer after you have stopped
           the truck.




               A message will be sent back to USX accepting or declining the
           Pre-Assignment depending on which selection you make (Ignore
           will not send any message back). You will not need to respond
           with a macro message to your Pre-Assignment if you use the
           Accept or Decline on this screen.




           PAGE   136




                                                                               USXA000714
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 154 of 190 Page ID
                                   #:4189




                Navigation
                    To go into navigation touch the Navigation button on
                the touch screen to pull up the Navigation application. This
                application will automatically start when you have an active
                dispatch and your truck is moving. The image below shows an
                example of how the map will look like. Navigation will come to
                the front automatically once your truck goes into motion.




                   The new navigation screen will allow you to select the mode
                you wish the map to show in. Please note: this can take up to 30
                seconds to change the display.




                                                                       PAGE   137




                                                                                    USXA000715
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 155 of 190 Page ID
                                   #:4190




                There are also quick-links to the XPE and ALK modules from
           the navigation screen. Only the Order Viewer is allowed while
           the truck is in motion.




           PAGE   138




                                                                             USXA000716
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 156 of 190 Page ID
                                   #:4191




                    Note: Our Navigation software uses a combination of
                customer addresses and at-dock latitude and longitude to
                determine where to route you during your dispatch.
                    As with all Navigation software, this system is designed
                to get you “close” to each stop location. You, the professional
                driver, are ultimately responsible to use your best judgment
                to determine if the navigation route suggested is accurate or
                practical for the customer, load, or conditions.
                    If you have issues with the navigation system, please
                report details back to corporate using Form 99 and selecting
                “Navigation Error”.

                Driver Services
                   A. Mobile Media
                      The media player will play any videos loaded into the
                      system. At this time you will see some training videos
                      that have been pre-loaded to the device.
                   B. Driver Website (Settlement Sheet)
                      In the Driver Services menu you will see the Driver
                      Website button. This takes you to the Driver
                      Settlement area on the HR Website. The driver
                      settlement sheet is an online pay information
                      system. This portion of the application is password
                      protected. If you don’t already have a password, you
                      can call 1-866-583-8525 and you will be prompted to
                      setup your password. Your user id is your employee
                      number / Log ID.




                                                                      PAGE   139




                                                                                   USXA000717
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 157 of 190 Page ID
                                   #:4192




           Frequently Asked Questions
           How do I send a macro/form?
               From the main menu, select Form Selector. Type in the macro
           number you wish to send or scroll down through the list using
           the arrow buttons on the screen. Touch the line of the form you
           wish to send and press OK. The form selected will be displayed.
           When I try to exit a screen it will not respond.
               The Windows’ session has lost focus. Simply touch the
           screen inside the window that is displayed and then press your
           ESC key to exit the window.
           The unit is beeping and will not stop.
               This usually indicates you have a new message or have an
           alert on the system. If the message bar is showing at the bottom
           of the screen, you should see some information displayed in
           that window. If not, simply touch in the bottom right area of
           your display to make the message bar appear. Touching inside
           the message bar where the message text is displayed will
           acknowledge the message and make the beeping stop.
           How do I log in?
               When you first start the DriverTech system, it will ask you to
           log into the system. Use your log id that you have been assigned
           from USX to sign in. If your log in does not work, please contact
           support using your contact numbers provided at the end of the
           manual.
           The display shows lines or is having problems.
                This is normally associated with the display cable coming
           loose from the back of the display. Check the cable to be sure
           it is firmly attached to the display. If this does not resolve the
           problem, please contact one of the satcomm bays in the shop at
           one of the USX terminals.




           PAGE   140




                                                                                USXA000718
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 158 of 190 Page ID
                                   #:4193




                How do I move up and down through a message?
                     When reading a message, you simply use the red arrow keys
                located along the bottom edge of the DriverTech display. In
                addition, a slide bar is available on the screen that you can use
                your finger to select and slide the bar down.
                     When creating a new message, simply tab to the next input
                field or use the red arrow keys to advance to the next field in the
                macro form. If a field is mandatory, the system will not let you
                bypass that field.
                Why did my unit reboot?
                    The DriverTech system is capable of receiving new patches
                and updates over the air. USX utilizes this feature to enable new
                systems and correct any possible issues with the DriverTech
                units. If your unit reboots, simply log back into the system.
                 How do I control volume and backlight?
                    There are two ways to control volume and backlight. On the
                display you will see a Controls section in the upper right hand
                corner of the screen. If you do not see the volume or backlight
                control, simply press the Controls button to display. The options
                for either volume or backlight will be displayed and can be
                selected.
                      A second option is available via the button on the bottom
                right of the screen that has the Light Bulb icon. Pressing this
                will display DriverTech’s interface to the volume and backlight
                control. This will allow the same functionality. Once done, press
                the ESC key or X button on the volume control window then
                press the bottom key on the left side of the DriverTech display
                to bring back up the US Xpress application.




                                                                          PAGE   141




                                                                                       USXA000719
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 159 of 190 Page ID
                                   #:4194




                        FACILITY INFORMATION




           PAGE   142




                                                                         USXA000720
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 160 of 190 Page ID
                                   #:4195




                           FACILITY INFORMATION
                Important Phone Numbers
                    Corporate Headquarters
                    U.S. Xpress
                    4080 Jenkins Road
                    Chattanooga, TN 37421
                        Switchboard:.......................................423-510-3000
                        Toll Free:.............................................800-251-6291
                        Fax:.......................... 423-510-4006 or 423-510-4007
                        Driver InfoLine:..................................800-320-9593
                Directions: From I-75 N, take exit 7A. Turn right off the exit and turn
                right onto Jenkins Road. Continue down Jenkins Road past the building
                to the entrance on your left. Please use the truck turnaround provided
                and do not attempt to park your truck under the building canopy.
                    Department Directory:
                       Benefits:...............................................800-670-1915
                        Breakdown:.........................................800-447-3152
                        Claims:.................................................800-601-5500
                        Customs Desk:.....................................800-344-4844
                        Driver Payroll:....................................888-398-1555
                        Driver Training:..................................888-999-8623
                        Fleet Services:.....................................800-447-3152
                        Fuel:.....................................................800-251-6011
                        Human Resources:..............................888-687-0719
                        Permits:............................800-251-6291 – ext. 1217
                        Recruiting:...........................................800-879-7737
                        Risk Management:...............................800-601-5500
                        Safety:..................................................800-601-5500




                                                                                          PAGE   143




                                                                                                       USXA000721
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 161 of 190 Page ID
                                   #:4196




           Service Centers and Drop Yards
               U.S. Xpress maintains eight major Service Centers at
           strategic points around the country for the benefit of our
           drivers. These are located in Tunnel Hill, GA; Dallas, TX;
           Lexington, NC; Medway, OH; Memphis, TN; Oklahoma City, OK;
           Lincoln, NE; and Colton, CA.
               Most Service Centers have a driver’s lounge, shower
           facilities, laundry facilities, minor adjustment stations, and
           maintenance shops. Some have additional amenities, such as
           Company store, workout rooms, wash bays and fuel islands.
               In addition to Service Centers, U.S. Xpress maintains a
           series of Drop Yards throughout the country. A list of Service
           Centers and Drop Yards addresses, including Xpress Global
           Systems, Inc. locations, contact information, directions, points
           of contact, amenities and points of interest are provided for you
           in this manual. Also, there is a list of secured drop yards where
           you can drop your loaded trailer with your Fleet Manager’s
           permission.




           PAGE   144




                                                                               USXA000722
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 162 of 190 Page ID
                                   #:4197




                How To Enter and Exit At All U.S. Xpress Facilities
                   1. When entering and departing from any Company
                      facility, always stop at the gate. The guard or
                      Outbound Dispatch will obtain needed information
                      from you and may apply or remove a padlock from
                      the loaded trailer. Please be certain to comply with
                      the instructions and requests.
                   2. Every driver must check in with Outbound Dispatch
                      when at a Service Center. This is a function that
                      benefits both the driver and Operations in ensuring
                      the driver has all of his/her information and that the
                      driver has the best load options and transit available.
                   3. If dropping a load at a Service Center or Drop Yard,
                      bring the bill of lading to Outbound Dispatch.
                   4. If in need of equipment repairs, drivers must go to
                      the Maintenance Department, submit an equipment
                      write-up form and leave it with the service writer.
                   5. It is imperative that drivers notify their Fleet
                      Manager of needed repairs and projected time of
                      availability (PTA). If you have a load, the Driver
                      Service Department will need to make arrangements
                      to service the load properly.
                   6. Prior to departure, you must obtain a Gate Pass.
                      This must be done whether you are bob-tailing or
                      loading off the yard. The Gate Pass will have two
                      (2) stamps, an Operations and a Bobtail approval,
                      indicating the information on the truck and driver
                      is accurate. Please leave contact information with
                      Outbound Dispatch so that you can be reached if you
                      are not available via Satcom.
                   7. We want your visit to the Service Centers to go as
                      smoothly as possible. It is EXTREMELY IMPORTANT
                      that you communicate your availability with your
                      Fleet Manager while at the Service Center.
                   8. Pets must be kept on a leash at all times and are not
                      allowed inside any facility.




                                                                       PAGE   145




                                                                                    USXA000723
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 163 of 190 Page ID
                                   #:4198




                     Welcome To The
             Colton, California Service Center
                  Service Center Manager:......................... Kirk Williams
                  Address:
                  2250 S. Riverside Avenue
                  Colton, CA 92324
                  Phone:....................................................... 951-328-4800
                  Toll Free:................................................... 800-654-0752
                  Fax:............................................................ 951-328-4898

                DIRECTIONS: I-10 to Riverside Avenue Exit. Go south for
           2 miles past the flashing red light. The Service Center is on the
           left next to the school bus company.
                PARKING OR DROPPING TRAILERS: Always drop empty
           trailers. Drop loaded trailers if you will be staying more than 2
           hours. Do not park with a trailer in the truck section.
                PAPERWORK: You must present your paperwork to the
           guard, the guard will direct you from there.
                DRIVER FACILITIES: Driver’s lounge is equipped with TV,
           video games, pool tables, showers and laundry facilities. Colton
           also offers a horseshoe pit and half-court basketball. An ATM is
           also available.

           HOURS:
                  Shop:                    7:00 a.m. to 7:00 p.m., 7 days per week
                  Company Store:           9:30 a.m. – 6:00 p.m., Monday - Friday
                  Shuttle Van:             Van Service provided 7 days per week.
                                           See Outbound Dispatch.

           POINTS OF INTEREST:
                  General Store:           Wal-Mart, 909-783-0497
                                           1120 S. Mt. Vernon Ave.
                  Mall:                    Inland Center Mall.......... 909-884-7268
                                           500 Inland Center Dr., Rialto
                                           NO TRUCK PARKING



           PAGE   146




                                                                                                  USXA000724
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 164 of 190 Page ID
                                   #:4199




                                       Ontario Mills................... 909-484-8300
                                       One Mills Circle, Ontario
                                       NO TRUCK PARKING
                    Pharmacy:          Rite-Aid ........................... 909-824-8299
                                       2025 E. Washington St, Colton
                    Restaurants:       Hometown Buffet............ 909-421-9688
                    NO TRUCKS          127 W. Valley Blvd.
                                       Coco’s.............................. 909-877-9270
                                       2533 S. LaCadena Drive
                                       Pinnacle Peak.................. 909-783-2543
                                       2533 S. LaCadena Drive
                    Theatre:           Edward’s Theatre........... 951-361-4823
                                       8032 Limonite Ave
                                       AMC Ontario Mills.......... 909-484-3000
                                       4549 Mills Circle
                    Western Union:     Rite-Aid............................ 909-824-8299
                                       2025 E. Washington St., Colton
                    Motel:             Best Western................... 909-877-0690
                                       475 W. Valley Blvd. Rialto
                    Bus Line:          Greyhound Bus Lines..... 800-231-2222
                                       San Bernardino Station.. 909-884-4796
                                       596 North G. St., San Bernardino
                                       Riverside Station............ 951-686-2345
                                       3911 University Ave., Riverside
                    DMV:               San Bernadino Office..... 800-777-0133
                                       1310 N. Waterman Ave.
                                       San Bernadino, CA
                    Social Security:   US Social Security Admin.800-772-1213
                                       10668 Sierra Avenue
                                       Fontana, CA




                                                                                   PAGE    147




                                                                                                 USXA000725
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 165 of 190 Page ID
                                   #:4200




                   Welcome To The Tunnel Hill,
                     Georgia Service Center
                  Service Center Manager:................... Dewayne Metcalf
                  Address:
                  1535 New Hope Church Road
                  Tunnel Hill, GA 30755
                  Phone:....................................................... 706-673-6592
                  Toll Free:................................................... 800-336-3477
                  Fax:............................................................ 706-673-7350


               DIRECTIONS: I-75, Exit #341. Coming Southbound take
           a left at the bottom of the ramp; go under the bridge; travel
           approximately 1/2 mile and turn right just past the church.
           Coming Northbound, take a right at the bottom of the ramp.
               PARKING OR DROPPING TRAILERS: Drop all trailers in the
           trailer yard across the street from the Service Center.
               PAPERWORK: Bring all paperwork on loaded trailers to
           Outbound Dispatch.
               DRIVER FACILITIES: Showers and laundry facilities are
           provided. The driver’s lounge is equipped with TV, exercise
           equipment, phones, pool tables, video games, vending machines
           and ATM.
               COURTESY VAN: There is a van available for drivers to use
           while at the Service Center.

           HOURS:
                  Shop:                    6:30 a.m. - 12:30 a.m., 7 days a week
                  Company Store:           Monday-Friday, 8:30 a.m. – 5:00 p.m.
                  Logs:                    Monday-Friday, 8:00 a.m. – 5:00 p.m.
                  Permits:                 Monday-Friday, 8:00 a.m. – 5:00 p.m.
                  Safety:                  Monday-Friday, 8:00 a.m. – 5:00 p.m.
                  Catering Truck:          Monday-Friday, 9:00 a.m.,
                                           11:30 a.m. and 6:30 p.m.
                  Truck Wash:              Monday-Friday, 8:00 a.m. – 5:00 p.m.




           PAGE   148




                                                                                                  USXA000726
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 166 of 190 Page ID
                                   #:4201




                POINTS OF INTEREST:
                    General Store:   Wal-mart.......................... 706-866-8658
                                     Highway 2A-Exit 350
                                     Ft. Oglethorpe, GA
                    Mall:            Walnut Square Mall........ 706-226-3777
                                     (Exit #333)
                                     Dalton, GA
                    Pharmacy:        Tunnel Hill Pharmacy.... 706-673-5211
                                     3535 Chattanooga Rd.
                    Post Office:     U.S. Post Office............... 706-673-5112
                                     3524 Chattanooga Rd.
                    Theatre:         Carmike Cinemas 9......... 706-226-1320
                                     (Exit #333)
                    Western Union:   Kroger’s Grocery Store (Exit #333)
                                     Dalton, GA
                    Bus Line:        Greyhound...................... 706-278-3139




                                                                               PAGE    149




                                                                                             USXA000727
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 167 of 190 Page ID
                                   #:4202




                     Welcome To The
            Lincoln, Nebraska Service Center
                  Service Center Manager:..........................Brian McNeff
                  Address:
                  201 Southwest 27th Street
                  Lincoln, NE 68522
                  Phone:....................................................... 402-474-6621
                  Toll Free:................................................... 800-331-7746
                  Fax:............................................................ 402-323-3096

               DIRECTIONS: Westbound take I-80 Exit #397 to Hwy 6 Exit.
           At the bottom of the ramp, turn right at the stoplight. Go 1 block
           and then turn left on Southwest 27th Street. Eastbound take I-80
           Exit #396 to stop light (Hwy 6), then turn right on Southwest 27th
           Street.
               PARKING OR DROPPING TRAILERS: The trailer drop lot is
           on the west end of the Service Center. Loaded trailers should be
           dropped on the south side of the lot and empty trailers on the
           north side.
               PAPERWORK: In order to receive pay, TripPak envelopes
           must be placed in the basket located at the front of the reception
           desk in Operations or in the basket at the driver’s counter by
           Operations. Paperwork for Service Center transferred loads must
           be accepted by Outbound personnel.
               DRIVER FACILITIES: Laundry and showers are both available
           at no cost. Towels are available at the Receptionist Desk in
           Operations. Driver’s lounge is equipped with vending machines,
           TV, exercise room, and video games.
               COURTESY VAN: The van is available Monday-Friday, with the
           exception of Orientation on Monday and Wednesday mornings.
           There is a one-hour limit for use of the van. See Lonnie, Donnie or
           Pam in Safety to request use of the courtesy van.

           HOURS:
                  Safety:                  Monday-Friday, 8:00 a.m.--5:00 p.m.
                  Company Store:           Monday-Friday, 8:00 a.m.--3:00 p.m.




           PAGE   150




                                                                                                  USXA000728
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 168 of 190 Page ID
                                   #:4203




                POINTS OF INTEREST:
                    General Stores:   Wal-Mart Super Center.. 402-438-4377
                                      (East side of North 27th St.)
                    Mall:             Westgate Shopping Center (small strip
                                      mall w/grocery store to the west)
                                      (1 mile east of Service Center on “O”
                                      Street)
                    Post Office:      United States Postal Service
                                      700 “R” Street
                    Restaurants:      Various restaurants located
                                      at Exit #403 off I-80
                    Theatre:          Lincoln Grand................. 402-441-0222
                                      12th and P Street
                    Western Union:    809 “P” St., Ste. 102......... 402-476-5420
                    Bus Line:         Greyhound...................... 402-474-1071
                    Cab Service:      Capital Cab...................... 402-477-6074
                                      320 West “P” Street




                                                                               PAGE    151




                                                                                             USXA000729
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 169 of 190 Page ID
                                   #:4204




                      Welcome To The
                  Medway, Ohio Service Center
                  Service Center Manager:............................ Bryan Fultz
                  Address:
                  55 Victory’s Safety Lane
                  Medway, OH 45341
                  Phone:....................................................... 937-879-3444
                  Toll Free:................................................... 800-543-5033
                  Fax:............................................................ 937-879-5545


               DIRECTIONS: From I-70 (either direction) take Exit 44-B
           (Medway). Victory Safety Lane is 1st lane on the left after
           exiting. From I-675 North ONLY-USX is at the north end of I-675
           immediately after crossing the I-70 interchange. Victory Safety
           Lane is 1st lane on the left. Please observe the speed limit and
           lane usage signs while approaching the Guard Shack. (Please
           note as concerns Huber Heights, Ohio, Exits 36 and 38 – There is
           “Absolutely No Parking” on these exits or exit ramps.)
               PARKING OR DROPPING TRAILERS: Drop all empty trailers
           in the gravel lot. Drop all loaded trailers on the cement pad.
           Bobtail parking is available behind the Driver Services Building.
               PAPERWORK: Bills of lading and seal manifests for Service
           Center transfer loads must be handed to the guard upon arrival.
           Outbound Dispatch is located at the Guard Shack and can be
           reached at Ext. 4140.
               DRIVER FACILITIES: The Driver Services Building houses
           restrooms, showers, bunks and laundry facilities. Also located
           here is the Company Store, a small convenience store and two
           lounges with TV, pool tables, video games, vending machines
           and an ATM machine. There are also ladies’ and men’s shower
           facilities located in the administration building.
               COURTESY VAN: Operates Sunday-Saturday from 7:00 a.m.
           to 10:00 p.m.




           PAGE   152




                                                                                                  USXA000730
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 170 of 190 Page ID
                                   #:4205




                HOURS:
                    Shop:             6:30 a.m. - 12:30 a.m.,7 days a week
                    Truck Wash:       Sunday-Saturday, 8:00 a.m.--6:00 p.m.
                    Company Store:    Monday-Friday, 9:00 a.m.--5:00 p.m.

                POINTS OF INTEREST:
                    General Stores:   Walmart, Target and K-Mart
                                      (Exit #36 off of I-70)
                    Mall:             Fairfield Common’s Mall
                                      (Exit #17 off of I-675)
                    Pharmacy:         Rite-Aid (Exit #24 off of I-675)
                    Restaurants:      Various Restaurants (Exit #38 off of I-70)
                    Theatre:          Showcase Cinema (Exit #36 off of I-70)
                    Western Union:    Fulmer Foods.................. 937-849-9011
                    Bus Line:         Greyhound...................... 800-231-2222




                                                                             PAGE    153




                                                                                           USXA000731
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 171 of 190 Page ID
                                   #:4206




             Welcome To The Oklahoma City,
               Oklahoma Service Center
                  Service Center Manager:............................ Dean Boyer
                  Address:
                  10220 W. Reno
                  Oklahoma City, OK 73127
                  Phone:....................................................... 405-324-5454
                  Toll Free:................................ 800-251-6291 – ext. 4900
                  Fax:............................................................ 405-324-7253


                DIRECTIONS: From I-40 take Exit #140, go North 1 block to
           Reno, turn left and go _ mile, turn left.
                PARKING OR DROPPING TRAILERS: A HAZMAT lot is
           located straight west of the main Service Center. There must
           be a stamp from the Shop and from Outbound Dispatch for the
           driver to leave the yard. If both have not signed off on the pass,
           the guards will not let you leave.
                PAPERWORK: Always bring paperwork to Outbound
           Dispatch when dropping loads. Do not leave bills of lading in the
           trailer.
                DRIVER FACILITIES: Laundry and shower facilities are
           available at the Service Center. Towels will be provided for
           showers during store hours only. There is a non-smoking driver’s
           lounge equipped with vending machines, TV and phones. There
           is a horseshoe pit on the south side of the lounge.
                COURTESY VAN: Available for shopping and other errands
           that need to be run in the Oklahoma City area.

           HOURS:
                  Shop:                    .Open 7:00 AM to 7:00 PM, 7 days a week
                  Company Store:           Monday-Friday (8:00 a.m.–5:00 p.m.)




           PAGE   154




                                                                                                  USXA000732
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 172 of 190 Page ID
                                   #:4207




                POINTS OF INTEREST:
                    General Store:   Wal-Mart.......................... 405-491-0320
                                     6001 Reno Ave.
                    Mall:            Crossroad Mall (I-35 and 240)
                    Pharmacy:        CVS................................... 405-324-8170
                                     201 S. Mustang Road
                                     Wal-Mart.......................... 405-491-0320
                                     6001 Reno Ave.
                    Restaurants:     Various restaurants located 2 miles west
                                     of Service Center
                    Theatre:         Movies 5.......................... 405-354-9132
                                     Chisolm West Shopping Center
                                     Yukon, OK
                    Western Union:   Homeland Store.............. 405-324-2205
                                     (9:00 a.m.--9:00 p.m.)
                                     11241 W. Reno
                    Bus Line:        Greyhound...................... 405-235-6425
                    Cab Service:     Yellow Cab....................... 405-232-6161
                    Motel:           The Oak Tree Inn............ 405-787-7051
                                     1200 S. Meridian Ave.
                                     Oklahoma City, OK 73108




                                                                                   PAGE    155




                                                                                                 USXA000733
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 173 of 190 Page ID
                                   #:4208




                  Welcome To The Olive Branch,
                   Mississippi Service Center
                  Service Center Manager:........................... Peggy Floyd
                  Address:
                  8120 W. Sandidge Road
                  Olive Branch, MS 38654
                  Phone........................................................ 662-892-6730
                  FAX............................................................ 662-892-6734
                  Toll Free:................................................ 1-800-320-9601

                Directions: FROM I-55N: Take Exit 2, Shelby Drive East, and
           follow to Highway 78 and turn right. From Hwy-78 take Exit 4 at
           305/Independence/Olive Branch and turn right. Follow to first
           light and turn right onto Nail Road. Continue up the street until
           the road starts to end and take a right. Continue to stop sign and
           turn left. The Service Center will be just up the street on the right.
                FROM AR: Take I-55S to I-240E to Exit 21 (HWY 78,
           Birmingham-Lamar) and turn right. From Hwy-78 take Exit 4 at
           305/Independence /Olive Branch and turn right. Follow to first
           light and turn right onto Nail Road. Continue up the street until
           the road starts to end and take a right. Continue to stop sign and
           turn left. The Service Center will be just up the street on the right.
                PAPERWORK: All paperwork should be turned in to
           Outbound Dispatch. After hours the guards will take the
           paperwork and make copies for the drivers. Please do not put
           paperwork in the permit box or inside the trailer.
                DRIVER FACILITIES: Laundry and shower facilities are
           available. We also provide a non-smoking drivers’ lounge
           equipped with vending machines, TV and phones. We do not
           provide towels.

           HOURS:
                  Shop:                    Monday - Friday (7:00 a.m. - 11:30 p.m.).
                                           Saturday - Sunday (7:00 a.m. - 5:30 p.m.).
                  COURTESY VAN: There is a van available for drivers to use
                                while at the Service Center.




           PAGE   156




                                                                                                 USXA000734
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 174 of 190 Page ID
                                   #:4209




                POINTS OF INTEREST:
                    General Store:   Wal-Mart.......................... 662-890-2500
                                     7950 Craft-Goodman
                                     Frontage Road
                                     Olive Branch, MS
                    Restaurants:     Ryan’s Steakhouse......... 901-795-6287
                                     3813 Riverdale Road
                                     Hunan’s............................ 662-893-3688
                                     7411 Goodman Road
                                     Olive Branch, MS
                                     I-HOP, O’Charley’s, Chili’s, Krystal,
                                     Wendy’s, Chick-Fil-A, Lenny’s Sub,
                                     and Peking Palace are accessible from
                                     Frontage Road in Olive Branch, MS.
                    Western Union:   Fast Check....................... 901-795-3146
                                     4580 Winchester
                    Post Office:     U.S. Post Office............... 800-275-8777
                                     3715 Winchester
                    Pharmacy:        Kroger.............................. 662-895-1956
                                     7424 Goodman Road
                                     Olive Branch, MS
                    Mall:            Hickory Hills Mall
                                     Winchester Road
                                     Southaven Towne Center
                                     Airways Blvd.
                                     Southaven, MS
                    Theatres:        Southaven Cinema......... 901-681-2020
                                     Goodman At Airways
                                     Southaven, MS
                                     Winchester Court Cinema... 901-681-2020
                                     6740 Winchester Road
                                     Memphis, MS



                                                                                 PAGE    157




                                                                                               USXA000735
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 175 of 190 Page ID
                                   #:4210




                   Welcome To The Lexington,
                  North Carolina Service Center
                  Service Center Manager:..................... Greg Wolverton
                  Address:
                  747 Old Hargrave Road
                  Lexington, NC 27295
                  Phone:....................................................... 336-956-8500
                  Toll Free:................................................... 866-590-5746
                  Fax:............................................................ 336-956-8931


                DIRECTIONS: From Int. 85 take exit 88. If you are traveling
           south take a right off the exit. Go past the small BP station and
           take a left you will cross over business 85. After business 85
           take a right on Old Hargrave Rd and we will be 1/2 mile on right.
           If you are traveling north on Int 85 take exit 88 and turn left off
           exit. Go past the small BP station and turn left, go over business
           85. After business 85 take a right on Old Hargrave Rd and we will
           be 1/2 mile on right.
                PARKING OR DROPPING TRAILERS: The guard will instruct
           drivers where to drop trailers and where to park if bobtailing.
                DRIVER FACILITIES: Drivers lounge and shower facilities
           (located in Shop area) are open from 6:00 AM to 9:00 PM,
           Monday through Friday and closed on weekends.

           HOURS:
                  Shop:                    Monday - Friday (7:00 a.m. - 8:00 p.m.).
                                           Saturday - Sunday (7:00 a.m. - 5:30 p.m.).




           PAGE   158




                                                                                                  USXA000736
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 176 of 190 Page ID
                                   #:4211




                POINTS OF INTEREST:
                    Grocery Store:    	 Walmart
                                      Off Int 85 at exit 91       
                    Laundromat:       7 Street Laundry, 15W 7th Street
                    Pharmacy:         Walmart (Exit 91 off Int 85 1 mile toward
                                      downtown Lexington)
                    Restaurants:      Lexington is considered the BBQ
                                      Capital of the United States. It is a
                                      small town of appx 20,000 people
                                      however the town has 22 barbeque
                                      restaurants. They will deliver to the
                                      Service Center.
                    Bus Line:         Greyhound, Salisbury NC




                                                                         PAGE   159




                                                                                      USXA000737
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 177 of 190 Page ID
                                   #:4212




                        Welcome To The
                  Laredo, Texas Service Center
                  Service Center Manager:........................ Ignacio Flores
                  Address:
                  14415 Mines Road (FM1472)
                  Laredo, TX 78041
                  Phone:....................................................... 956-723-7606
                  Toll Free:................................................... 800-761-9853
                  Fax:............................................................ 956-723-8797

              DIRECTIONS: IH-35S, take Exit 8, turn right on Killiam
           Industrial Blvd. Follow Killiam Industrial Blvd. until you come to
           FM1472 (which is Mines Road). Go past 1st light and the Service
           Center is on the right.
              PARKING OR DROPPING TRAILERS: There is 24-hour
           security at the Service Center. Security guard will let you know
           where to park and drop trailer.
              PAPERWORK: All drivers coming to Laredo Service Center
           have to fill out Interchange form for their respective trailers,
           which are delivering to Customs Broker. Security officer will
           have Interchange forms available for the driver.
              DRIVER FACILITIES: The Service Center has a driver’s
           lounge with restrooms, showers, phones, laptop hookups and
           vending machines.


           SHOP FACILITIES ADDRESS:
                  3375 High Prairie Road
                  Grand Prairie, TX 75050
                  Phone:....................................................... 972-399-1346

           HOURS:
                  Shop:                    Monday-Friday (6:00 a.m. to 12:30 p.m.).
                                           Saturday (6:00 a.m. - 3:30 p.m.).
                                           Closed on Sunday




           PAGE   160




                                                                                                  USXA000738
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 178 of 190 Page ID
                                   #:4213




                POINTS OF INTEREST:
                    General Store:   H.E.B. Food Store............ 956-795-0207
                                     Turn right out of Service Center. Turn
                                     back around and follow Mines Rd. S until
                                     IH-35. H.E.B. is on the left.
                    Restaurants:     Various restaurants with a mile of the
                                     Service Center on Mines Rd. S.
                    Pharmacy:        H.E.B. Food Store............ 956-795-0207
                    Laundromat:      Wishy Washy................... 956-717-3074
                                     9314 Mines Rd.
                    Mall:            Mall Del Norte (IH-35S, Exit 2, make turn
                                     around and mall is on the right.)
                    Theatre:         Movies 12........................ 956-791-9933
                                     (3 miles from Service Center)
                                     Santa Maria Road
                                     UA Cinema (2 miles from Service Center)
                                     (Next to Hampton Inn on IH-35)
                    Bus Line:        Greyhound...................... 800-231-2222
                    Cab Service:     Red Fox Taxi.................... 956-724-6669




                                                                             PAGE    161




                                                                                           USXA000739
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 179 of 190 Page ID
                                   #:4214




             U.S. Xpress Drop Yard Locations
                            Secured and Unsecured Lots

             Property Address                         City    State ZIP     Property/ (Spaces)       Secure   T

           U.S. Xpress, Inc.
             6602 W. Grant Street                  Phoenix    AZ    85043   Drop Y (20)               No
             363 Nina Lee Road                     Calexico   CA    92231   Drop Y (15)               Yes
             2250 South Riverside Avenue             Colton   CA    92324   Terminal                  Yes
             2417 E. Carson Street             Long Beach     CA    90810   Drop Y (35)               Yes
             8850 Paseo De La Fuente             San Diego    CA    92154   Drop Y (40)               Yes
             3798 South Highway 99                Stockton    CA    95215   Terminal                  Yes
             2664 Campbell Blvd.                Ellenwood     GA    30294   Terminal                  Yes     M
             1535 New Hope Church Road          Tunnel Hill   GA    30755   Terminal                  Yes     D
             699 State Route 203             East St. Louis   IL    62201   Drop Y (8)                No
             141 E. 168th St.                South Holland    IL    60473   Terminal                  Yes
             2365 Waters Drive            Mendota Heights     MN    55150   Drop Y (10)               No
             8120 W. Sandidge Road            Olive Branch    MS    38654   Terminal                  Yes
             747 Old Hargrave Road               Lexington    NC    27295   Terminal                  Yes
             201 SW 27th Street*                    Lincoln   NE    68522   Terminal                  Yes
             700 Belleville Turnpike                Kearny    NJ    07032   Terminal                  Yes
             55 Victory’s Safety Lane              Medway     OH    45341   Terminal                  Yes
             2177 Williams Road                       Obetz   OH    43207   Terminal                  Yes
             10220 W. Reno                  Oklahoma City     OK    73127   Terminal                  Yes
             10145 N. Portland Rd.                Portland    OR    97203   Drop Y (25)               No
             6370 Basehore Road            Mechanicsburg      PA    17050   Drop Y (70)               No
             4080 Jenkins Road                Chattanooga     TN    37421   Headquarters              No
             360-B South Americas                   El Paso   TX    79937   Drop Y (30)               No
             1501 South Loop 12                      Irving   TX    75060   Terminal                  Yes
             14415 Mines Road                       Laredo    TX    78045   Terminal                  Yes
             23400 71st Place South                    Kent   WA    98032   Drop Y (35)               Yes
             *P.O. Box 84550 Lincoln, NE 68501




           PAGE   162




                                                                                                 USXA000740
               Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 180 of 190 Page ID
                                                  #:4215




Property/ (Spaces)            Secure   Terminal Manager             Phone                   FAX


Drop Y (20)                    No        Guard Service     (602) 257-1500                    -
Drop Y (15)                    Yes       Guard Service     (760) 768-6707     (760) 768-3494
Terminal                       Yes       Kirk Williams    (800) 654-0752      (951) 328-4876
Drop Y (35)                    Yes       Guard Service     (310) 233-2691                    -
Drop Y (40)                    Yes       Guard Service     (619) 690-7502                    -
Terminal                       Yes       Bob Williams     (800) 298-7963       (209) 939-1291
Terminal                       Yes     Michael Salandy      (404) 608-1113    (404) 608-1120
Terminal                       Yes     Dewayne Metcalf     (800) 251-6291      (706) 673-1209
Drop Y (8)                     No         Unsecured        (618) 874-7009                    -
Terminal                       Yes      Vince Buonassi     (800) 578-1593      (708) 225-0477
Drop Y (10)                    No         Unsecured         Call Dispatcher                  -
Terminal                       Yes        Peggy Floyd     (800) 320-9601      (662) 892-6734
Terminal                       Yes      Greg Wolverton    (336) 956-8500      (336) 956-8931
Terminal                       Yes       Brian McNeff       (800) 331-7746    (402) 323-3094
Terminal                       Yes      Wayne Macoon       (201) 246-4350     (201) 246-4352
Terminal                       Yes        Bryan Fultz     (800) 543-5033      (937) 879-5545
Terminal                       Yes        Bryan Fultz      (614) 492-3040     (614) 492-3988
Terminal                       Yes        Dean Boyer      (405) 324-5454      (405) 577-4953
Drop Y (25)                    No         Unsecured       (503) 702-3409                     -
Drop Y (70)                    No        Guard Service      Call Dispatcher                  -
Headquarters                   No          Operator        (800) 251-6291     (423) 510-4006
Drop Y (30)                    No        Guard Service    (915) 860-0436                     -
Terminal                       Yes       Eric Emswiler    (800) 291-8984      (214) 492-0265
Terminal                       Yes      Ignacio Flores     (800) 761-9853      (956) 723-8797
Drop Y (35)                    Yes       Guard Service     (253) 859-7296                    -




                                                                                     PAGE   163




                                                                                                  USXA000741
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 181 of 190 Page ID
                                   #:4216




             Property Address                      City    State ZIP     Property/ (Spaces)       Secure   T

           Arnold Transportation Services, Inc.
             9523 E Florida Mining Blvd    Jacksonville    FL    32257   Terminal                   No
             701 McCollum Dr                     Albany    GA    31705   Drop Y                     No
             559 Lee Industrial Blvd            Austell    GA    30168   Terminal                   No
             I70-55 & Illinois Rt 203 N   East St. Louis   IL    62201   Drop Y (8)                 No
             624 Hwy 190 West                Port Allen    LA    70767   Drop Y (5)                 No
             2738 W Entry Road            Baldwinsville    NY    13207   Terminal                   No
             1373 Indian Fields Road        Feura Bush     NY    12054   Drop Y (10)                No
             726 S Broadway St                  Dayton     OH    45408   Terminal                   No
             2401 Old Shawnee                Muskogee      OK    74401   Office Space               No
             2700 Shawnee                    Muskogee      OK    74401   Shop Bays                  No
             451 Freight Street               Camp Hill    PA    17011   Terminal                   No
             3375 High Prairie Rd         Grand Prairie    TX    75050   Terminal                   No
             4002 Oates Rd                     Houston     TX    77013   Drop Y                     No
             14415 Mines Road                   Laredo     TX    78045   Drop Y                     No
             1840 NW Loop 286                      Paris   TX    75460   Drop Y                     No
             201 Gin View Lane                  Seguin     TX    78155   Drop Y (6)                 No
             4800 Memorial Drive                   Waco    TX    76711   Drop Y (50)                No

           Total Transportation of Mississippi LLC
             7260 Delta Circle                Austell      GA    30168   Terminal                  No
             1862 Old Natchitoches Road West Monroe        LA    71292   Drop Y                    No
             125 Riverview Drive            Richland       MS    39218   Terminal                  Yes
             7000 Corporate Park Blvd         Loudon       TN    37774   Terminal                  Yes
             8120 W. Sandidge Road      Olive Branch       MS    38654   Terminal                  Yes

           Abilene Motor Express
             1700 Willis Road                Richmond      VA    23237   Terminal                   No

           C & C Trucking
             496 Robin Lake Road*               Duncan     SC    29334   Terminal                   No
             *P.O. Box 705                      Duncan     SC    29334



           PAGE   164




                                                                                              USXA000742
               Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 182 of 190 Page ID
                                                  #:4217




Property/ (Spaces)            Secure   Terminal Manager             Phone                    FAX


Terminal                       No       John Blessinger   (800) 262-4285      (904) 260-0628
Drop Y                         No         Brett Wacker     (904) 371-3406                     -
Terminal                       No           Rob Horn       (770) 732-0040      (770) 732-0094
Drop Y (8)                     No         Scott Waple       (904) 371-3401                    -
Drop Y (5)                     No        Henry Mancha      (972) 399-1346      (972) 313-0951
Terminal                       No         Chris Hulbert   (800) 836-1208      (315) 638-3380
Drop Y (10)                    No           Bill Yohn        (800) 967-1111      (717) 731-1912
Terminal                       No        Becky Harness     (937) 224-8504     (866) 530-3783
Office Space                   No        Henry Mancha      (972) 399-1346      (972) 313-0951
Shop Bays                      No        Henry Mancha      (972) 399-1346      (972) 313-0951
Terminal                       No           Bill Yohn        (800) 967-1111      (717) 731-1912
Terminal                       No        Henry Mancha      (972) 399-1346      (972) 313-0951
Drop Y                         No       Johnny Ramirez    (800) 685-0436       (713) 676-0444
Drop Y                         No        Henry Mancha      (972) 399-1346                      -
Drop Y                         No         Joe Edwards     (903) 785-0326       (903) 784-1480
Drop Y (6)                     No        Henry Mancha      (972) 399-1346                      -
Drop Y (50)                    No        Henry Mancha      (972) 399-1346                      -


Terminal                       No          Marc Cook      (866) 349-8796       (678) 945-7885
Drop Y                         No          Omar Hadi      (800) 924-8891                     -
Terminal                       Yes      Rick Burroughs     (601) 936-2104     (601) 936-0368
Terminal                       Yes        John Hutton     (800) 924-8891      (865) 408-0068
Terminal                       Yes       Thomas Neely     (800) 348-0044       (662) 892-6734


Terminal                       No         Alan Jones      (800) 486-5985      (804) 275-1533


Terminal                       No        Greg Grubbs      (800) 476-8269      (864) 848-3756




                                                                                      PAGE   165




                                                                                                   USXA000743
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 183 of 190 Page ID
                                   #:4218




           Xpress Internacional
             Property Address                             City State ZIP        Property/ (Spaces)       Secure       T
             				                                                               Terminal                  Yes
             Address                                             Neighborhood (S/N)                        Hwy Referen
             Libramiento Mexico 2 Km 17 PTE.                     Ejido El Progreso                         Carretera La
             *All calls going to Ignacio Flores in Laredo

           Xpress Global Systems
             Property Address                          City   State   ZIP     Property/ (Spaces)         Secure      T
             1250 E. Hadley Street                 Phoenix    AZ      85034   Dist. Center                 No
             4069 W. Shaw                           Fresno    CA      93722   Dist. Center                 No
             26318 Corporate Ave.                 Hayward     CA      94545   Dist. Center                 No
             14647 Northam St                   La Mirada     CA      90638   Dist. Center                 No
             11255 Pyrites Way           Rancho Cordova       CA      95670   Dist. Center                 No
             8963 Carroll Way                   San Diego     CA      92121   Dist. Center                 No
             11400 E. 53rd Ave                      Denver    CO      80239   Dist. Center                 No
             4225 James E. Casey Dr.         Jacksonville     FL      32219   Dist. Center                 No
             3675 Mercy Dr.              Orlando (Pinner)     FL      32808   Dist. Center                 No
             102 S. Falkenburg Rd.                  Tampa     FL      33619   Dist. Center                 No        C
             1537 New Hope Church Road         Tunnel Hill    GA      30755   Dist. Center                Yes
             860 Foster Avenue                Bensenville     IL      60106   Dist. Center                 No
             3899 Produce Rd.                    Louisville   KY      40218   Dist. Center                 No         W
             58 Norfolk Avenue              South Easton      MA      02375   Dist. Center                 No
             1025 Airport 100 Way                 Hanover     MD      21076   Dist. Center                 No
             29045 Airport Road                   Romulus     MI      48174   Dist. Center                 No
             11417 Moog Drive           Maryland Heights      MO      63146   Dist. Center                 No
             1415 Broadway Blvd. NE          Albuquerque      NM      87102   Dist. Center                 No
             N.E. Industrial Park      Guilderland Center     NY      12085   Dist. Center                 No
             400 Systems Road                   Rochester     NY      14623   Dist. Center                 No
             4402 SW 44th Street           Oklahoma City      OK      73119   Dist. Center                 No
             91 Spring Run Road Ext.           Coraopolis     PA      15108   Dist. Center                 No
             1063 Texan Trail                   Grapevine     TX      76051   Dist. Center                 No        W
             7420 Security Way                    Houston     TX      77040   Dist. Center                 No
             4915 West Industrial Bldg. 3          Midland    TX      79703   Dist. Center                 No
             5501 Business Park               San Antonio     TX      78218   Dist. Center                 No
             “1232 Gladiola St., Suite 400” Salt Lake City    UT      84104   Dist. Center                 No
             3200 East Trent Ave.                 Spokane     WA      99202   Dist. Center                 No

           PAGE   166




                                                                                                     USXA000744
               Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 184 of 190 Page ID
                                                  #:4219




  Property/ (Spaces)          Secure       Terminal Manager               Phone                  FAX
  Terminal                     Yes           Eguenio Garcia      (800) 761-9853       (956) 723-8797
d (S/N)                         Hwy Reference                 City                  State      Zip
eso                             Carretera Laredo-Anahuac      Nuevo Laredo          Tamps      88000



  Property/ (Spaces)          Secure      Terminal Manager                 Phone                  FAX
  Dist. Center                  No         John Herrington        (602) 252-1588      (602) 252-1582
  Dist. Center                  No            Carol Kelley        (559) 277-4910      (559) 277-4914
  Dist. Center                  No            Dan Turner          (510) 784-5890       (510) 784-7591
  Dist. Center                  No          Jose Cardenas         (714) 523-5420       (714) 523-5541
  Dist. Center                  No         Jason Thomson           (916) 631-4102      (916) 631-8174
  Dist. Center                  No             Sal Perez          (858) 695-6772     (858) 695-9052
  Dist. Center                  No            Scott Calvin       (303) 307-9489      (303) 307-9496
  Dist. Center                  No            Doug Nolan         (904) 695-0201      (904) 695-0012
  Dist. Center                  No            Steve Eakin         (407) 292-3932      (407) 292-6215
  Dist. Center                  No        Carolyn Halverson        (813) 655-1627    (813) 655-9626
  Dist. Center                 Yes         Michael Vincent        (706) 673-6551      (706) 673-1566
  Dist. Center                  No          John Massetti        (630) 616-8500      (630) 616-8644
  Dist. Center                  No         Wayne Lemaster        (502) 966-3329      (502) 966-3396
  Dist. Center                  No          Richard Taylor       (508) 230-5395      (508) 230-5427
  Dist. Center                  No            Alan Veach          (410) 993-1622      (410) 993-1644
  Dist. Center                  No         Troy Vanarsdale         (734) 946-7211     (734) 946-2104
  Dist. Center                  No           Bill Kirchner        (314) 895-9479     (314) 895-9565
  Dist. Center                  No             Ron Glanz           (505) 768-1102     (505) 768-1104
  Dist. Center                  No          Sheila Walrath        (518) 861-6294      (518) 861-6298
  Dist. Center                  No            Dave Taber          (585) 292-5150     (585) 292-7008
  Dist. Center                  No           Chuck Shipp         (405) 823-0085      (405) 682-0475
  Dist. Center                  No           Mark Gaudio          (412) 264-5708       (412) 264-5716
  Dist. Center                  No        Wayne Crutchfield        (817) 424-3707     (817) 424-3467
  Dist. Center                  No            Randy Brast        (281) 449-4069       (281) 449-9147
  Dist. Center                  No             Troy Boyd         (432) 689-6884      (432) 689-6891
  Dist. Center                  No         Patrick Fortuna         (210) 661-8461     (210) 666-2014
  Dist. Center                  No           Robert Young         (801) 972-5335      (801) 977-0799
  Dist. Center                  No           Diane Nichols        (509) 534-3181     (509) 534-3493

                                                                                            PAGE   167




                                                                                                         USXA000745
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 185 of 190 Page ID
                                   #:4220




                        DRIVER LIAISON GROUP
                The U.S. Xpress Driver Liaison Group can make your
           transition into the U.S. Xpress family as easy as possible. The
           program consists of devoted U.S. Xpress drivers who have
           hauled their share of freight and now are willing to help you
           work through any issues or concerns you might have.
                The Liaison Group of experienced professional drivers is
           available to answer questions, help you resolve issues, or simply
           offer an ear to listen. They are on call 7 days a week and are on
           location from (M-F, 8:00 a.m. – 6:00 p.m.) in the Tunnel Hill and
           Memphis Service Centers.
                The Driver Liaison Group uses extensive knowledge of U.S.
           Xpress policies and procedures to help all U.S. Xpress drivers
           quickly resolve issues before they become problems. While the
           Liaison Group encourages you to first notify your Fleet Manager
           of any issue(s) that may arise, the Driver Liaison Group is
           available if you need further assistance.
                At U.S. Xpress, Fleet Managers have the critical responsibility
           of keeping our drivers moving down the road. If your issue or
           concern requires immediate attention and your Fleet Manager
           is unavailable, the Driver Liaisons are on hand to offer support.
           The U.S. Xpress Driver Liaison Group is focused on helping
           fellow drivers.
                The Driver Liaisons can offer helpful advice and help resolve
           numerous issues including home time, Circle of Service, Satcom
           questions, fuel routers, trip routers, directions and many more
           issues. If the Driver Liaisons don’t have the answer at hand,
           they will make every effort to work the proper channels to find
           the solution.

           Driver Liaison Contact Numbers
                  Tunnel Hill:.........1-800-251-6291 – ext. 1240, 1317 and 1352
                  Memphis:............................. 1-800-251-6291 – ext. 6736




           PAGE   168




                                                                                     USXA000746
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 186 of 190 Page ID
                                   #:4221




                                      SatCom ABBREVIATIONS
                     Below are a list of standard Satcom abbreviations. This
                list contains commonly used terms and phrases between fleet
                operations and the driver community.
                 Word or Phrase                             Satcom Abbreviation                     Word or Phrase                             Satcom Abbreviation
                 1st come, 1st served......................................FCFS                     Load Cancelled.............................................LL CNX
                 24 Hour Drop................................................ 24H&D                 Loads...................................................................LDS
                 Appointment................................................... APPT                Message...........................................................MSG
                 Around..............................................................ARND           Miles Per Gallon..............................................MPG
                 As soon as possible....................................... ASAP                    Miscellaneous............................................... MISC
                 Available...............................................................AV         Needs Delivery Appointment........NDS DEL APPT
                 Avenue.................................................................AVE         North........................................................................N
                 Before....................................................................B4       Number....................................................................#
                 Bill of Lading......................................................BOL            Operations......................................................... OPS
                 Block....................................................................BLK       Outbound.........................................................OUTB
                 Boulevard......................................................... BLVD            Pallets/Palletized...........................................PLTS
                 Building............................................................BLDG           Parkway..........................................................PKWY
                 Company...............................................................CO           Phone Number..................................................PH#
                 Confirm........................................................ CNFRM              Pick Up................................................................ P/U
                 Consignee........................................................CSGN              Please..................................................................PLZ
                 Customer Service............................................. C/S                  Pre-Assignment................................................ PRE
                 Date....................................................................DATE       Preventative Maintenance..............................PM
                 Deadhead............................................................. DH           Projected Time/Availability.............................PTA
                 Deliver.................................................................DLV        Purchase Order....................................................PO
                 Deliver By...................................................... DLV BY            Receive or Receiving..................................... RECV
                 Department..................................................... DEPT               Repower..........................................................RPWR
                 Dept of Transportation................................... DOT                      Request............................................................ RECV
                 Dispatch........................................................... DISP           Reschedule....................................................RESCH
                 Dock..................................................................DOCK         Right......................................................................RT
                 Downtown................................................... DWNTN                  Road...................................................................... RD
                 Driver.................................................................. DRV       Route ..................................................................RTE
                 Driveway.........................................................DRWY              Shipper Load & Count.................................... SL&C
                 Drop.......................................................................DP      South.......................................................................S
                 Drop and Hook..................................................D&H                 Spot......................................................................SPT
                 East.......................................................................... E   Stoplight............................................................S/LT
                 Empty....................................................................MT        Street....................................................................ST
                 Extension . .............................................................X         Terminal...............................................................TM
                 Freeway..............................................................FWY           Terminal Transfer................................................ TT
                 Highway............................................................HWY             Thank You.......................................................... THX
                 Hours..................................................................HRS         Through............................................................THRU
                 Important........................................................IMPT              Trailer..................................................................TRL
                 Inbound...........................................................INBD             Turn Left................................................................ TL
                 Industrial...........................................................IND           Turn Right.............................................................TR
                 Injury............................................................ INJURY          Turnpike........................................................... TPKE
                 Interstate................................................................I        Warehouse.....................................................WHSE
                 Lane.....................................................................LLN       West........................................................................W
                 Left..........................................................................LT   Yard........................................................................YD
                 Live Load...........................................................LVLD           You............................................................................U

                                                                                                                                                             PAGE         169




                                                                                                                                                                                       USXA000747
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 187 of 190 Page ID
                                   #:4222




            MACRO LIST/CIRCLE OF SERVICE
               U.S. Xpress is committed to making communication between
           our drivers and fleet operations as effective as possible. By
           using the Circle of Service and the macros listed below, the
           driver is ensuring on-time service commitments while reducing
           the need for freeform messages that can be both time consuming
           and costly.

           List Of Inbound (Sent From The Driver) Macro Forms

           Number   Description                    Number   Description
              000   FREEFORM                          035   ACCIDENT
              001   LOAD ACCEPT                       036   COMPLETE RP
              002   ARRIVED @ SHIP                    037   RPT FUEL LEVEL
              003   LOADED AT SHIPPER                 038   COMPLETE TERMINAL TRANSFER
              004   ARRIVED @ STOP                    039   UNATTENDED EQ.
              005   STOP EMPTY                        040   TCI PHONE
              006   ARRIVED @ DESTINATION             041   TIME SENSITIVE RESPONSE
              007   EXPENSE REPORT                    042   PAYROLL METHOD
              008   EMPTY AT FINAL                    043   OUT OF TRACTOR
              009   RPW/ETA CONFRM                    044   REASON FOR DELAY
              011   PHONE MESSAGE                     045   REQUEST FUEL ROUTE INFO
              012   AVAIL. REPOWER                    046   CUST DIRECTIONS
              013   HAZMAT                            047   WEATHER REPORT
              014   DELAYED AT SHIPPER/CONSIGNEE      048   DRIVER EMAIL ADDRESS
              015   TRAILER DROP/PICKUP               049   DOLLAR GENERAL DRIVER SURVEY
              016   TRAILER LOT CHECK                 050   ADVANCE REQUEST
              017   OKAY RESPONSE                     051   REQUEST PAYROLL INFORMATION
              018   FAX/PERMIT/EXP PERMIT             052   SPECIFIC ARRIVAL INFORMATION
              019   ARRIVED AT REPOWER LOCATION       053   PAYROLL SETUP MACRO
              020   BREAKDOWN                         054   BTW STUDENT HOURS
              021   BREAKDOWN INFO                    055   MESSAGES TO MAX
              022   NEW DIRECTIONS                    057   SALES LEAD MESSAGE
              023   ACCEPT PRE-ASSIGNMENT             058   VIOLATIONS
              024   TRAINEE EVALUATION SUMMARY        059   DRIVER SURVEY MACRO
              025   VEHICLE INSPECTION                060   FUEL DEPT MSG
              026   DEDICATED LOAD INFO               061   COMMENTS TO MG
              027   CANCEL ADVANCE                    062   FUEL STOP PROB
              028   TRAILER LICENSCE #                063   NATIONAL ACCOUNTS RESPONSE
              029   UPDATE PTA                        097   ROUTE EVALUATION FORM #2
              031   TIME OFF RQST                     099   DRIVERTECH ERROR REPORT
              032   STOP NOTIFICATION                 668   ACCIDENT BUTTON
              033   RECRUITING                        669   EMERGENCY BUTTON
              034   911 EMERGENCY                     800   XPM INBOUND DATA FORM



           PAGE   170




                                                                                           USXA000748
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 188 of 190 Page ID
                                   #:4223




                List Of Outbound (Sent To the Driver) Macro Forms

                Number   Description                   Number   Description
                   001   FREEFORM                         032   FINAL LD ACK
                   002   NO DIRECTIONS                    034   PAYROLL RESP
                   003   PHONE NUMBER                     035   FUEL STOP SOLUTION
                   004   UPDATE ETA                       036   ROUTE SOLUTION
                   005   TRAILER PU/DR                    037   BORDER CROSSING
                   006   PHONE HOME                       038   BDW DETAIL
                   007   PM DUE                           039   GOOD MORNING
                   009   PLEASE SEND                      041   TIME SENSITIVE
                   011   SET REPOWER                      042   HRS RESPONSE
                   012   EXPIRATION NOTICE                044   TERMINAL ETA
                   013   PREASSIGN                        045   TERMINAL RESP
                   014   THANKS MSG                       047   TIMEOFF REMIND
                   015   HVP CONFIRMATION                 050   LOAD ASSIGN OR
                   016   RAIL ORDER REQUIREMENTS          051   LOAD ASSIGN SI
                   017   HVP AREA RESTRICTION NOTICE      052   SPECIFIC ARRIVAL INFO
                   018   ADVANCE ERROR                    053   DROP & HOOK NOTIFICATION
                   019   ADVANCE HOLD                     057   AVAILABLE DOLL
                   020   APPOINTMENT CHANGE               058   ADVANCE REPLY
                   021   TIMEOFF APPRVL                   059   LOAD NOT AVAIL
                   023   BILLING INFORM                   060   DRV INFOLINE UPDATE
                   024   REQ DLY INFO                     062   EXP RPT ERROR
                   025   ATDOCK REQUEST                   063   NATIONAL ACCOUNTS REQUEST
                   027   NEED HRS OF SV                   197   DRIVER PORTAL UPDATE
                   028   SPECIFIC DEPARTURE               198   PTA UPDATE FAILED
                         INFORMATION                      199   PTA UPDATE HAS BEEN ADJUSTED
                   029   NEW FREEFORM                     700   XPM OUTBOUND DATA FORM




                                                                                 PAGE   171




                                                                                               USXA000749
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 189 of 190 Page ID
                                   #:4224




                           Important Phone Numbers
                Corporate Headquarters
                Switchboard................................................................... 423-510-3000
                Toll Free......................................................................... 800-251-6291
                Fax...................................................... 423-510-4006 or 423-510-4007
                Driver InfoLine............................................................... 800-320-9593
                U.S. Xpress Department Directory:
                Benefits......................................................................... 800-670-1915
                Breakdown..................................................................... 800-447-3152
                Claims........................................................................... 800-601-5500
                Customs Desk................................................................ 800-344-4844
                Driver Payroll................................................................. 888-398-1555
                Driver Tech Resource Line.................................................... 866-853-8525
                Driver Training............................................................... 888-999-8623
                Fleet Services................................................................. 800-447-3152
                Fuel............................................................................... 800-251-6011
                Human Resources.......................................................... 888-687-0719
                Permits........................................................... 800-251-6291 ext. 1217
                Recruiting...................................................................... 800-879-7737
                Risk Management.......................................................... 800-601-5500
                Safety............................................................................ 800-601-5500
                Driver Liaisons:
                Memphis......................................................... 800-251-6291 ext. 6736
                Tunnel Hill.................................... 800-251-6291 ext. 1240, 1317, 1352
                Benefits Quick Contact List:
                Open Enrollment Call Center.......................................... 800-960-7703
                Benefits Department...................................................... 800-670-1915
                BlueCross BlueShield of Tennessee.....................................800-565-9140
                BlueCross BlueShield of Tennessee (network providers) .... 800-818-2583
                CollegeAmerica....................................877-770-0009 or 423-510-8889
                Delta Dental................................................................... 800-223-3104
                Diversified (for 401(k) Plan)........................................... 800-755-5801
                Employee Assistance Program (EAP).............................. 800-767-5320
                IntelliNurse.................................................................... 866-220-3138
                Liberty Mutual............................................................... 866-434-6261
                Medco........................................................................... 800-711-0917
                Reliance Standard (Life)................................................. 800-644-1103
                Reliance Standard (Disability Claims)............................. 877-202-0055
                Select Data Services .................................................... 888-698-1429
                Travel Assistance Program (inside the United States)...... 800-456-3893
                Travel Assistance Program (outside the United States) .. 954-217-5134
                Unum Critical Illness, Accident, and Whole Life ............. 800-748-8622
                Vision Service Plan (VSP) .............................................. 800-877-7195




                                                                                                                   USXA000750
Case 5:16-cv-00137-GW-KK Document 168-3 Filed 11/07/18 Page 190 of 190 Page ID
                                   #:4225




                                                                         USXA000751
